Exhibit 10.5

 

 

 

 

 

 

Agreement and Plan of Merger

Dated as of April 12, 2018

By and Among

Genuine Parts Company,

Rhino SpinCo, Inc.,

Essendant Inc.

and

Elephant Merger Sub Corp.

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I

DEFINED TERMS

Section 1.01

Definitions2

 

Article II

THE MERGER

Section 2.01

The Merger2

 

Section 2.02

Closing; Merger Effective Time2

 

Section 2.03

Effects of the Merger3

 

Section 2.04

Conversion of Shares3

 

Section 2.05

Charter and Bylaws of Surviving Corporation4

 

Section 2.06

Directors and Officers4

 

Section 2.07

Board of Directors/Management of RMT Parent4

 

Section 2.08

Headquarters5

 

Section 2.09

The Distribution5

 

Article III

DELIVERY OF MERGER CONSIDERATION; CONVERSION OF EQUITY AWARDS

Section 3.01

Exchange Fund5

 

Section 3.02

Stock Transfer Books8

 

Section 3.03

No Appraisal Rights8

 

Section 3.04

Treatment of GPC Equity Awards8

 

Article IV

REPRESENTATIONS AND WARRANTIES OF GPC AND SPINCO

Section 4.01

Corporate Existence and Power9

 

Section 4.02

Corporate Authorization10

 

Section 4.03

Capital Structure of SpinCo11

 

Section 4.04

SpinCo Companies11

 

Section 4.05

No Conflict; Board and Stockholder Approval12

 

Section 4.06

Governmental Consents and Approvals13

 

Section 4.07

Financial Information13

 

Section 4.08

Financing15

 

Section 4.09

Absence of Certain Changes16

 

Section 4.10

Litigation16

 

Section 4.11

Registration Statements; Proxy Statement16

 

Section 4.12

Compliance with Laws17

 

 

--------------------------------------------------------------------------------

 

Section 4.13

Intellectual Property17

 

Section 4.14

Real Property18

 

Section 4.15

Employee Benefit Matters19

 

Section 4.16

Labor Matters22

 

Section 4.17

Taxes22

 

Section 4.18

SpinCo Material Contracts23

 

Section 4.19

Environmental Matters24

 

Section 4.20

Sufficiency of Assets; Title25

 

Section 4.21

Brokers25

 

Section 4.22

Operations of SpinCo and SPR HoldCo25

 

Section 4.23

Disclaimer of GPC and SpinCo25

 

Article V

REPRESENTATIONS AND WARRANTIES OF RMT PARENT AND MERGER SUB

Section 5.01

Corporate Existence and Power26

 

Section 5.02

Corporate Authorization27

 

Section 5.03

Capitalization28

 

Section 5.04

Subsidiaries29

 

Section 5.05

No Conflict; Board and Stockholder Approval30

 

Section 5.06

Governmental Consents and Approvals31

 

Section 5.07

Financial Information31

 

Section 5.08

Financing33

 

Section 5.09

Absence of Certain Changes34

 

Section 5.10

Litigation34

 

Section 5.11

Registration Statements; Proxy Statement34

 

Section 5.12

Compliance with Laws34

 

Section 5.13

Intellectual Property35

 

Section 5.14

Real Property36

 

Section 5.15

Employee Benefit Matters38

 

Section 5.16

Labor Matters39

 

Section 5.17

Taxes40

 

Section 5.18

RMT Parent Material Contracts41

 

Section 5.19

Environmental Matters42

 

Section 5.20

No Stockholder Rights Plan; No Anti-Takeover Law43

 

Section 5.21

Operations of Merger Sub43

 

Section 5.22

Opinion of Financial Advisor43

 

Section 5.23

Brokers43

 

Section 5.24

Title43

 

Section 5.25

Disclaimer of RMT Parent and Merger Sub44

 

Article VI

CONDUCT OF BUSINESS PENDING THE MERGER

Section 6.01

Conduct of Business by GPC Pending the Merger44

 

ii

--------------------------------------------------------------------------------

 

Section 6.02

Conduct of Business by RMT Parent Pending the Merger48

 

Article VII

ADDITIONAL COVENANTS AND AGREEMENTS

Section 7.01

Registration Statements; Proxy Statement; Merger Sub and SpinCo Stockholder
Approvals51

 

Section 7.02

RMT Parent Stockholders’ Meeting53

 

Section 7.03

No Solicitation of Transactions53

 

Section 7.04

Access to Information57

 

Section 7.05

Directors’ and Officers’ Indemnification59

 

Section 7.06

Regulatory and Other Authorizations; Notices and Consents59

 

Section 7.07

Financing61

 

Section 7.08

Tax Matters68

 

Section 7.09

Separation Agreement69

 

Section 7.10

Control of Other Party’s Business70

 

Section 7.11

Listing of SpinCo Shares of RMT Parent Common Stock70

 

Section 7.12

Section 16 Matters70

 

Section 7.13

Confidentiality70

 

Section 7.14

Further Actions71

 

Section 7.15

Financial Statements71

 

Section 7.16

SpinCo Authorized Shares72

 

Section 7.17

Non-Competition72

 

Section 7.18

Employee Matters73

 

Article VIII

CONDITIONS TO THE MERGER

Section 8.01

Conditions to the Obligations of Each Party75

 

Section 8.02

Conditions to the Obligations of RMT Parent and Merger Sub76

 

Section 8.03

Conditions to the Obligations of GPC and SpinCo77

 

Article IX

TERMINATION

Section 9.01

Termination77

 

Section 9.02

Effect of Termination79

 

Section 9.03

Fees and Expenses79

 

Article X

GENERAL PROVISIONS

Section 10.01

Non-Survival of Representations, Warranties, Covenants and Agreements81

 

Section 10.02

Notices81

 

iii

--------------------------------------------------------------------------------

 

Section 10.03

Amendments; Waivers83

 

Section 10.04

Successors and Assigns83

 

Section 10.05

Construction83

 

Section 10.06

Disclosure Letters84

 

Section 10.07

Public Announcements85

 

Section 10.08

Entire Agreement85

 

Section 10.09

Counterparts; Effectiveness85

 

Section 10.10

Governing Law85

 

Section 10.11

Dispute Resolution, Consent to Jurisdiction86

 

Section 10.12

Severability86

 

Section 10.13

Captions87

 

Section 10.14

Specific Performance87

 

Section 10.15

Payments87

 

Section 10.16

No Third-Party Beneficiaries88

 

Section 10.17

Non-Parties88

 

Section 10.18

Non-Recourse88

 

 

EXHIBITS

 

Exhibit A

Definitions

 

iv

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (together with the Disclosure Letters and
Exhibits hereto, this “Agreement”) is made as of the 12th day of April 2018, by
and among Genuine Parts Company, a Georgia corporation (“GPC”), Rhino SpinCo,
Inc., a Delaware corporation and wholly owned Subsidiary of GPC (“SpinCo”),
Essendant Inc., a Delaware corporation (“RMT Parent”), and Elephant Merger Sub
Corp., a Delaware corporation and direct, wholly owned Subsidiary of RMT Parent
(“Merger Sub”). Each of GPC, SpinCo, RMT Parent and Merger Sub is sometimes
referred to individually as a “Party” and collectively they are sometimes
referred to as the “Parties.”

RECITALS

WHEREAS, the SPR Entities are direct or indirect wholly owned Subsidiaries of
GPC and are engaged in the SpinCo Business;

WHEREAS, contemporaneously with the execution of this Agreement, GPC and SpinCo
are entering into the Separation Agreement;

WHEREAS, on or prior to the Closing Date, and subject to the terms and
conditions set forth in the Separation Agreement, GPC will consummate the
Internal Reorganization, and following the Internal Reorganization and prior to
the Merger Effective Time, GPC will transfer (the “Distribution”) all of the
issued and outstanding shares of SpinCo’s common stock, $0.01 par value per
share (“SpinCo Common Stock”), to holders of GPC’s common stock, $1.00 par value
per share (“GPC Common Stock”);

WHEREAS, subject to the terms and conditions of the Separation Agreement, the
Distribution shall be made without consideration, by way of a pro rata dividend;

WHEREAS, at the Merger Effective Time, the Parties will effect the merger of
Merger Sub with and into SpinCo (the “Merger”), with SpinCo continuing as the
surviving corporation, all upon the terms and conditions set forth herein;

WHEREAS, the Parties intend that, for U.S. federal income Tax purposes, the
Internal Reorganization, the Distribution and the Merger be treated consistent
with the Intended Tax Treatment as contemplated by the Tax Matters Agreement;

WHEREAS, the Board of Directors of RMT Parent (the “RMT Parent Board”) (i) has
approved and declared advisable this Agreement and the transactions contemplated
hereby, including the Merger and the RMT Parent Share Issuance and (ii) has
resolved to recommend the approval by the stockholders of RMT Parent of the RMT
Parent Share Issuance;

WHEREAS, the Board of Directors of Merger Sub (the “Merger Sub Board”) (i) has
approved and declared advisable this Agreement and the transactions contemplated
hereby, including the Merger and (ii) has resolved to recommend the adoption of
this Agreement by the sole stockholder of Merger Sub;

 

--------------------------------------------------------------------------------

 

WHEREAS, the Board of Directors of SpinCo (the “SpinCo Board”) (i) has approved
and declared advisable this Agreement and the transactions contemplated hereby,
including the Internal Reorganization, the SPR Transfer, the Distribution and
the Merger and (ii) has resolved to recommend the adoption of this Agreement by
the sole stockholder of SpinCo; and

WHEREAS, the Board of Directors of GPC (the “GPC Board”) has approved this
Agreement and the Separation Agreement and the transactions contemplated hereby
and thereby, including the Internal Reorganization, the SPR Transfer, the
Distribution and the Merger.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

Article I

DEFINED TERMS

Definitions

.

Capitalized terms used in this Agreement have the meanings specified in Exhibit
A.

Article II

THE MERGER

The Merger

.

Upon the terms and subject to the satisfaction or written waiver (where
permissible under Applicable Law) of the conditions set forth in Article VIII,
and in accordance with the applicable provisions of the DGCL, at the Merger
Effective Time, Merger Sub shall be merged with and into SpinCo. As a result of
the Merger, at the Merger Effective Time, the separate corporate existence of
Merger Sub shall cease and SpinCo shall continue as the surviving corporation in
the Merger (the “Surviving Corporation”).

Closing; Merger Effective Time

.

As promptly as practicable, but in no event later than the later of (i) the
third Business Day, after the satisfaction or written waiver (where permissible
under Applicable Law) of the conditions set forth in Article VIII (other than
those conditions that by their terms are to be satisfied at the Closing or on
the Closing Date (including the Distribution), but subject to the satisfaction
or written waiver (where permissible under Applicable Law) of those conditions
at the Closing) and (ii) the earlier of (A) the date during the Marketing Period
to be specified by RMT Parent on no fewer than two Business Days’ notice to GPC
(it being understood that such date may be conditioned upon the simultaneous
completion of the Financings) and (B) the first Business Day following the final
day of the Marketing Period, subject, in the case of each of clauses (A) and
(B), to the continued satisfaction or written waiver (where permissible under
Applicable Law) of the conditions set forth in Article VIII (other than those
conditions that by

2

--------------------------------------------------------------------------------

 

their terms are to be satisfied at the Closing or on the Closing Date (including
the Distribution), but subject to the satisfaction or written waiver (where
permissible under Applicable Law) of those conditions at the Closing), unless
another date, time or place is agreed to in writing by GPC and RMT Parent, the
Parties shall cause the Merger to be consummated by filing a certificate of
merger (the “Certificate of Merger”) with the Secretary of State of the State of
Delaware, in such form as is required by, and executed in accordance with, the
relevant provisions of the DGCL (the date and time of such filing of the
Certificate of Merger (or such later time as may be agreed by each of the
Parties and specified in the Certificate of Merger) being the “Merger Effective
Time”). Immediately prior to the filing of the Certificate of Merger, a closing
(the “Closing”) shall be held at the offices of Davis Polk & Wardwell LLP, 450
Lexington Avenue, New York, New York 10017, or such other place as the parties
shall agree, for the purpose of confirming the satisfaction or waiver, as the
case may be, of the conditions set forth in Article VIII.

Effects of the Merger

.

The Merger shall have the effects set forth in this Agreement and in the
applicable provisions of the DGCL.

Conversion of Shares

.

(a)Conversion of SpinCo Common Stock. At the Merger Effective Time, by virtue of
the Merger and without any action on the part of RMT Parent, Merger Sub, SpinCo
or the holders of the SpinCo Common Stock, each share of SpinCo Common Stock
(all shares of SpinCo Common Stock being collectively, the “SpinCo Shares”)
issued and outstanding immediately prior to the Merger Effective Time shall be
converted automatically into the right to receive one fully paid and
non-assessable share of RMT Parent Common Stock, subject to adjustment in
accordance with Section 3.01(f) (the “Merger Consideration” and, the 40,191,482
aggregate shares of RMT Parent Common Stock issuable in the Merger, the
“Aggregate Merger Consideration”), and each holder of certificates or book-entry
shares that immediately prior to the Merger Effective Time represented such
SpinCo Shares shall thereafter cease to have any rights with respect thereto,
except (i) the right to receive the Merger Consideration, any dividends or other
distributions pursuant to Section 3.01(c) and cash in lieu of any fractional
shares payable pursuant to Section 3.01(e), in each case to be issued or paid,
without interest, in consideration therefor and (ii) as provided by Applicable
Law.

(b)Capital Stock of Merger Sub. At the Merger Effective Time, by virtue of the
Merger and without any action on the part of RMT Parent, Merger Sub, SpinCo or
the holders of the SpinCo Common Stock, each share of common stock, par value
$0.01 per share, of Merger Sub issued and outstanding immediately prior to the
Merger Effective Time shall be converted into and become one validly issued,
fully paid and non-assessable share of common stock, par value $0.01 per share,
of the Surviving Corporation.

(c)Issuance of Shares of SpinCo Common Stock. As contemplated by Section 3.02(b)
of the Separation Agreement, and subject to the adjustment provided in Section
3.01(f), on or before the Distribution Effective Time, SpinCo shall issue and
deliver to GPC a number of shares of SpinCo Common Stock equal to the difference
of (i) 40,191,482, minus (ii)

3

--------------------------------------------------------------------------------

 

the number of shares of SpinCo Common Stock held by GPC immediately prior to
such issuance pursuant to Section 3.02(b) of the Separation Agreement and this
Section 2.04(c).

Charter and Bylaws of Surviving Corporation

.

(a)The charter of SpinCo immediately prior to the Merger Effective Time, by
virtue of the Merger and without any action on the part of RMT Parent, Merger
Sub, SpinCo or the holders of SpinCo Common Stock, shall be the charter of the
Surviving Corporation until thereafter amended in accordance with such charter
and Applicable Law.

(b)The bylaws of SpinCo immediately prior to the Merger Effective Time, by
virtue of the Merger and without any action on the part of RMT Parent, Merger
Sub, SpinCo or the holders of SpinCo Common Stock, shall be the bylaws of the
Surviving Corporation until thereafter duly amended in accordance with the
charter of the Surviving Corporation, such bylaws and Applicable Law.

Directors and Officers

.

The directors of Merger Sub immediately prior to the Merger Effective Time shall
be the initial directors of the Surviving Corporation, each to hold office in
accordance with the charter and bylaws of the Surviving Corporation, and the
officers of SpinCo immediately prior to the Merger Effective Time shall be the
initial officers of the Surviving Corporation, in each case until their
respective successors are duly elected and qualified or until such director’s or
officer’s earlier death, resignation or removal.

Board of Directors/Management of RMT Parent

.

(a)The RMT Parent Board shall take all such action as may be necessary to cause
the RMT Parent Board as of the Merger Effective Time to consist of twelve
members, consisting of (i) four individuals designated by GPC within five
Business Days of the Closing Date (the “GPC Board Designees”), (ii) four
individuals designated by RMT Parent within five Business Days of the Closing
Date (the “RMT Parent Board Designees”) and (iii) four individuals mutually
agreed between RMT Parent and GPC (the “Joint Board Designees”); provided, that
if any of such GPC Board Designee, RMT Parent Board Designee or Joint Board
Designee is unable or unwilling to serve, then GPC, RMT Parent or GPC and RMT
Parent, as applicable, shall select a reasonable replacement for such designee.
Of the GPC Board Designees, two shall be Class I directors and two shall be
Class II directors. Of the RMT Parent Board Designees, two shall be Class I
directors and two shall be Class II directors. Of the Joint Board Designees,
four shall be Class III directors. At least two of the GPC Board Designees, two
of the RMT Parent Board Designees and two of the Joint Board Designees shall
qualify as an “independent director,” as such term is defined in Nasdaq
Marketplace Rule 5605(a)(2), and at least one of the GPC Board Designees, one of
the RMT Parent Board Designees and one of the Joint Board Designees shall meet
the minimum requirements to serve on the Audit Committee of the RMT Parent Board
under the Nasdaq Marketplace Rules. One of the RMT Parent Board Designees shall
be the Chairman of the RMT Parent Board. The RMT Parent Board shall take all
such action as may be necessary to ensure that at least one each of such RMT
Parent Board Designee, GPC Board Designee and Joint Board Designee is appointed
to serve on each

4

--------------------------------------------------------------------------------

 

committee of the RMT Parent Board, subject in all events to the requirements of
the SEC, the Nasdaq Global Select Market and all other Applicable Laws.

(b)During the period from the date of this Agreement to the Merger Effective
Time, RMT Parent and GPC shall consult from time to time regarding the roles and
responsibilities of members of the management of RMT Parent following the
Closing, it being understood that the ultimate decision as to the roles and
responsibilities of members of the management of RMT Parent following Closing
shall be mutually agreed between RMT Parent and GPC. Notwithstanding the
foregoing, RMT Parent and GPC agree that Richard Phillips shall be the Chief
Executive Officer, Rick Toppin shall be the Chief Operating Officer and Janet
Zelenka shall be the Chief Financial Officer of RMT Parent following the
Closing, in each case (i) with roles and responsibilities commensurate with such
titles and (ii) until their respective successors are duly elected and qualified
or until such officer’s earlier death, resignation or removal; provided, that if
(x) Richard Phillips or Janet Zelenka is unable or unwilling to so serve, then
RMT Parent shall select a replacement reasonably acceptable to GPC or (y) Rick
Toppin is unable or unwilling to so serve, then GPC shall select a replacement
reasonably acceptable to RMT Parent.

Headquarters

.

[*]RMT Parent (i) shall maintain dual headquarters in Deerfield, Illinois and
Atlanta, Georgia[*].

The Distribution

.

Immediately prior to the Merger, GPC and SpinCo shall make the Distribution
pursuant to and in accordance with the provisions of this Agreement and the
Separation Agreement.

Article III

DELIVERY OF MERGER CONSIDERATION; CONVERSION OF EQUITY AWARDS

Exchange Fund

.

(a)Exchange Agent. Prior to the Merger Effective Time, RMT Parent shall appoint
Wells Fargo Bank, National Association (or another nationally recognized
commercial bank or trust company mutually agreed to by GPC and RMT Parent) to
act as exchange agent (the “Exchange Agent”) for the delivery of the Merger
Consideration in accordance with Article II and this Article III. RMT Parent
shall deposit, or shall cause to be deposited, with the Exchange Agent, for the
benefit of the holders of SpinCo Shares, for exchange in accordance with Section
2.04 and this Article III promptly after the Merger Effective Time, book-entry
shares representing the Merger Consideration issuable to holders of SpinCo
Shares as of the Merger Effective Time pursuant to Section 2.04(a) (such
book-entry shares of RMT Parent Common Stock, together with any dividends or
distributions with respect thereto pursuant to Section 3.01(c) and other amounts
payable in accordance with Section 3.01(e), the “Exchange Fund”). The Exchange
Agent shall, pursuant to irrevocable instructions from RMT Parent delivered to
the Exchange Agent as of the Closing, deliver the Merger Consideration out of
the Exchange Fund as contemplated by this Agreement. The cash portion of the
Exchange Fund

5

--------------------------------------------------------------------------------

 

shall be invested by the Exchange Agent as directed by RMT Parent. Any interest
or other income from such investments of the Exchange Fund shall be paid to and
become income of RMT Parent. Except as contemplated by Section 3.01(g), the
Exchange Fund shall not be used for any purpose other than as specified in this
Section 3.01(a).

(b)Exchange Procedures.

(i)As promptly as practicable after the Merger Effective Time, RMT Parent shall
cause the Exchange Agent to distribute the shares of RMT Parent Common Stock
into which the shares of SpinCo Common Stock that were distributed in the
Distribution have been converted pursuant to the Merger to the Persons who
received SpinCo Common Stock in the Distribution. Each Person entitled to
receive SpinCo Common Stock in the Distribution shall be entitled to receive in
respect of the shares of SpinCo Common Stock distributed to such Person a
book-entry authorization representing the number of whole shares of RMT Parent
Common Stock that such holder has the right to receive pursuant to this Section
3.01(b) (and cash in lieu of fractional shares of RMT Parent Common Stock, as
contemplated by Section 3.01(e), together with any dividends or distributions
and other amounts pursuant to Section 3.01(c)). The Exchange Agent shall not be
entitled to vote or exercise any rights of ownership with respect to RMT Parent
Common Stock held by it from time to time hereunder, except as contemplated by
Section 3.01(c).

(ii)Until exchanged as contemplated by this Section 3.01, each SpinCo Share
shall be deemed at all times after the Merger Effective Time to represent only
the right to receive upon surrender of such SpinCo Share, without interest, the
Merger Consideration, cash in lieu of any fractional shares of RMT Parent Common
Stock that the holder of such SpinCo Share may be entitled to receive pursuant
to Section 3.01(e) and any dividends or other distributions such holder is
entitled to receive pursuant to Section 3.01(c).

(c)Distributions with Respect to Undistributed Shares of RMT Parent Common
Stock. No dividends or other distributions declared after the Merger Effective
Time with respect to RMT Parent Common Stock shall be paid with respect to any
shares of RMT Parent Common Stock that are not able to be distributed by the
Exchange Agent promptly after the Merger Effective Time, whether due to a legal
impediment to such distribution or otherwise. Subject to the effect of abandoned
property, escheat or other Applicable Laws, following the distribution of any
such previously undistributed shares of RMT Parent Common Stock, there shall be
paid to the record holder of such shares of RMT Parent Common Stock, without
interest, (i) at the time of the distribution, the amount of cash payable in
lieu of a fractional share of RMT Parent Common Stock to which such holder may
be entitled pursuant to Section 3.01(e) and the amount of dividends or other
distributions with a record date after the Merger Effective Time theretofore
paid with respect to such whole shares of RMT Parent Common Stock and (ii) at
the appropriate payment date, the amount of dividends or other distributions
with a record date after the Merger Effective Time but prior to the distribution
of such whole shares of RMT Parent Common Stock and a payment date subsequent to
the distribution of such whole shares of RMT Parent Common Stock.

6

--------------------------------------------------------------------------------

 

(d)No Further Rights in SpinCo Common Stock. All shares of RMT Parent Common
Stock issued upon the exchange of SpinCo Common Stock in accordance with the
terms of Article II and this Article III (including any cash paid pursuant to
Section 3.01(c) or Section 3.01(e)) shall be deemed to have been issued or paid,
as the case may be, in full satisfaction of all rights pertaining to the shares
of SpinCo Common Stock.

(e)No Fractional Shares. No certificates or scrip representing fractional shares
of RMT Parent Common Stock or book-entry credit of the same shall be issued upon
the surrender for exchange of SpinCo Common Stock, and such fractional share
interests will not entitle the owner thereof to vote, or to any other rights of
a stockholder of RMT Parent. All fractional shares of RMT Parent Common Stock
that a holder of shares of SpinCo Common Stock otherwise would be entitled to
receive as a result of the Merger shall be aggregated by the Exchange Agent. The
Exchange Agent shall cause the whole shares obtained thereby to be sold on
behalf of such holders of shares of SpinCo Common Stock who otherwise would be
entitled to receive such fractional shares of RMT Parent Common Stock in the
Merger, in the open market or otherwise, in each case at then-prevailing market
prices, and in no case later than five Business Days after the Merger Effective
Time. Subject to Section 3.01(i), the Exchange Agent shall pay the net proceeds
thereof, subject to the deduction of brokerage charges, commissions and Transfer
Taxes, on a pro rata basis, without interest, as soon as practicable to the
holders of SpinCo Common Stock that otherwise would be entitled to receive such
fractional shares of RMT Parent Common Stock in the Merger. The payment of cash
in lieu of fractional shares of RMT Parent Common Stock to holders of SpinCo
Common Stock is solely for the purpose of avoiding the expense and inconvenience
to RMT Parent of issuing fractional shares and does not represent separately
bargained for consideration.

(f)Adjustments to Merger Consideration. The Merger Consideration shall be
adjusted to reflect appropriately the effect of any stock split, reverse stock
split, subdivision, stock dividend (including any dividend or distribution of
securities convertible into RMT Parent Common Stock or SpinCo Common Stock),
extraordinary cash dividend, reorganization, recapitalization, reclassification,
combination, exchange of shares or other like change with respect to RMT Parent
Common Stock or SpinCo Common Stock (other than, in the case of SpinCo Common
Stock, to the extent contemplated in the Separation Agreement) with a record
date occurring on or after the date of this Agreement and prior to the Merger
Effective Time, other than the issuance of stock by SpinCo in connection with
the Separation, the Internal Reorganization Cash Payments, or the other
Contemplated Transactions; provided that nothing in this Section 3.01(f) shall
be construed to permit SpinCo, RMT Parent or Merger Sub to take any action with
respect to its securities that otherwise is prohibited by the terms of this
Agreement.

(g)Termination of Exchange Fund. Any portion of the Exchange Fund (including
proceeds of any investment thereof) that remains undistributed to the former
holders of SpinCo Shares on the one-year anniversary of the Merger Effective
Time shall, subject to any abandoned property, escheat or similar law, be
delivered to RMT Parent, upon demand, and any former holders of SpinCo Shares
who have not theretofore received shares of RMT Parent Common Stock in
accordance with this Article III shall thereafter look only to RMT Parent for
the Merger Consideration to which they are entitled pursuant to Section 2.04(a),
any cash in lieu of fractional shares of RMT Parent Common Stock to which they
may be entitled pursuant to Section 3.01(e) and any dividends or other
distributions with respect to the RMT Parent

7

--------------------------------------------------------------------------------

 

Common Stock to which they may be entitled pursuant to Section 3.01(c) (subject
to any abandoned property, escheat or similar law).

(h)No Liability. None of RMT Parent, GPC, SpinCo, Merger Sub, the Surviving
Corporation or the Exchange Agent shall be liable to any Person for any portion
of the Exchange Fund (or dividends or distributions with respect to RMT Parent
Common Stock) or any cash delivered to a public official in accordance with any
applicable abandoned property, escheat or similar law.

(i)Withholding Rights. Each of GPC, the Surviving Corporation, the Exchange
Agent and RMT Parent shall be entitled to deduct and withhold from any amounts
otherwise payable pursuant to this Agreement such amount as it is required to
deduct and withhold with respect to the making of such payment under Applicable
Law. To the extent that amounts are so withheld, such withheld amounts shall be
treated for purposes of this Agreement as having been paid to the Persons
otherwise entitled thereto in respect of which such deduction and withholding
was made.

Stock Transfer Books

.

From and after the Merger Effective Time, the stock transfer books of SpinCo
shall be closed and there shall be no further registration of transfers of
SpinCo Shares thereafter on the books or records of SpinCo.

No Appraisal Rights

.

In accordance with Section 262 of the DGCL, no appraisal rights shall be
available to holders of SpinCo Shares in connection with the Merger.

Treatment of GPC Equity Awards

.

(a)GPC SARs. Each GPC SAR held by a SpinCo Business Employee that was granted in
calendar years 2015, 2016 or 2017 and that is outstanding immediately prior to
the Merger Effective Time, whether vested or unvested, without any action on the
part of any Party or the SpinCo Business Employee, shall be converted into stock
appreciation rights of RMT Parent (“RMT Parent SARs”) on the same terms and
conditions that governed such GPC SARs immediately prior to the Merger Effective
Time, as set forth in the applicable GPC Stock Plan and the relevant award
agreement in respect thereof, except that the number of shares of RMT Parent
Common Stock that will be subject to the RMT Parent SAR shall be equal to the
number of shares of GPC Common Stock subject to the GPC SAR immediately prior to
the Merger Effective Time, multiplied by the Equity Conversion Ratio, rounded
down to the nearest whole number of shares of RMT Parent Common Stock, and the
per share exercise price for the shares of RMT Parent Common Stock issuable upon
exercise of such RMT Parent SARs shall be equal to the quotient determined by
dividing the exercise price per share of GPC Common Stock applicable to the GPC
SAR by the Equity Conversion Ratio, rounded up to the nearest whole cent. For
the avoidance of doubt, any GPC SAR held by a SpinCo Business Employee that was
granted in any year other than calendar years 2015, 2016 or 2017 shall not be
converted into an RMT Parent SAR pursuant to the terms of this Section 3.04(a)
and (i) such GPC SAR shall remain subject to the terms and conditions that
governed such GPC SARs immediately prior to

8

--------------------------------------------------------------------------------

 

the Merger Effective Time, (ii) GPC shall retain all Liabilities with respect to
such GPC SARs and (iii) RMT Parent shall have no Liability with respect thereto.

(b)GPC Restricted Stock Units. Each GPC RSU held by a SpinCo Business Employee
that is outstanding immediately prior to the Merger Effective Time, without any
action on the part of any Party or the SpinCo Business Employee, shall be
converted into RMT Parent RSUs on the same terms and conditions that governed
such GPC RSUs immediately prior to the Merger Effective Time, as set forth in
the applicable GPC Stock Plan and the relevant award agreement in respect
thereof, except that the number of RMT Parent RSUs into which each GPC RSU shall
be converted shall equal the number of outstanding GPC RSUs as of immediately
prior to the Merger Effective Time, multiplied by the Equity Conversion Ratio,
rounded down to the nearest whole share; provided that (i) with respect to any
GPC RSUs for which an applicable performance period remains in effect
immediately prior to the Merger Effective Time, performance shall be measured
based on actual performance through the Closing Date for purposes of determining
the number of GPC RSUs outstanding as of immediately prior to the Merger
Effective Time that will convert to RMT Parent RSUs pursuant to this Section
3.04(b) and (ii) with respect to any GPC RSUs for which an applicable
performance period has ended as of immediately prior to the Merger Effective
Time, performance shall be measured based on actual performance through the end
of the applicable performance period for purposes of determining the number of
GPC RSUs outstanding as of immediately prior to the Merger Effective Time that
will convert to RMT Parent RSUs pursuant to this Section 3.04(b).

(c)Miscellaneous. The Parties shall take all actions reasonably necessary to
give effect to the provisions of this Section 3.04. In furtherance and without
limiting the generality of the foregoing, RMT Parent shall prepare and file with
the SEC a registration statement or statements registering a number of shares of
RMT Parent Common Stock necessary to fulfill RMT Parent’s obligations under this
Section 3.04.

Article IV

REPRESENTATIONS AND WARRANTIES OF GPC AND SPINCO

Except as otherwise disclosed or identified in (i) the GPC SEC Documents filed
with or furnished to the SEC prior to the date of this Agreement, but excluding
any risk factor disclosure and disclosure of risks included in any “forward
looking statements” disclaimer or other statement included in such GPC SEC
Documents to the extent they are predictive or forward looking in nature or (ii)
the GPC Disclosure Letter, GPC and SpinCo, jointly and severally, hereby
represent and warrant to RMT Parent and Merger Sub as follows:

Corporate Existence and Power

.

Each of GPC and SpinCo is a corporation duly incorporated, validly existing and
in good standing under the corporation laws of the jurisdiction of its
incorporation and has all corporate power and authority to own its properties
and carry on its business as conducted. As of the Closing Date, each SpinCo
Company (other than SpinCo) will be duly incorporated or formed, validly
existing and in good standing (to the extent such concept is recognized in the
relevant jurisdiction of organization) under the Applicable Laws of its
respective jurisdiction of

9

--------------------------------------------------------------------------------

 

organization and will have all corporate power and authority to own its
properties and carry on its business as conducted.

Corporate Authorization

.

(a)Each of GPC and SpinCo has the necessary corporate power and authority to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the Contemplated Transactions. Each Retained GPC Entity and each
SpinCo Company has the necessary corporate power and authority to enter into
each Transaction Document to which it is or will be a party, to carry out its
obligations thereunder and to consummate the Contemplated Transactions. The
execution and delivery by GPC and SpinCo of this Agreement, the performance by
GPC and SpinCo of their respective obligations hereunder and the consummation by
GPC and SpinCo of the Contemplated Transactions have been duly authorized by all
requisite corporate action on the part of GPC and SpinCo, except for (i) such
further action of the GPC Board required, if applicable, to establish the Record
Date and the Distribution Date, (ii) the effectiveness of the declaration of the
Distribution by the GPC Board (which is subject to the satisfaction or, to the
extent permitted by Applicable Law, waiver of the conditions set forth in the
Separation Agreement) and (iii) the SpinCo Stockholder Consent.

(b)The execution and delivery by each Retained GPC Entity and each SpinCo
Company of each Transaction Document to which it is or will be a party, the
performance by each Retained GPC Entity and each SpinCo Company of their
respective obligations thereunder and the consummation by each Retained GPC
Entity and each SpinCo Company of the Contemplated Transactions either have been
or will be duly authorized by all requisite corporate or similar action on the
part of each Retained GPC Entity and each SpinCo Company.

(c)This Agreement has been duly executed and delivered by GPC and SpinCo and
(assuming due authorization, execution and delivery by the other Parties) this
Agreement constitutes a legal, valid and binding obligation of GPC and SpinCo,
enforceable against GPC and SpinCo in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar Applicable Laws relating to or
affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a Proceeding at law or
in equity). Each Transaction Document will be duly executed and delivered by
each Retained GPC Entity and each SpinCo Company party thereto and (assuming due
authorization, execution and delivery by the other parties thereto) each
Transaction Document will constitute, a legal, valid and binding obligation of
each Retained GPC Entity and each SpinCo Company party thereto or contemplated
to be party thereto, enforceable against each such Retained GPC Entity or SpinCo
Company in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Applicable Laws relating to or affecting creditors’ rights
generally and subject to the effect of general principles of equity (regardless
of whether considered in a Proceeding at law or in equity).

Capital Structure of SpinCo

.

(a)As of the date hereof, the authorized capital stock of SpinCo consists of
1,000 SpinCo Shares and 100 SpinCo Shares are issued and outstanding.
Immediately following

10

--------------------------------------------------------------------------------

 

the Distribution, the number of SpinCo Shares shall equal the number of shares
contemplated by Section 2.04(c) of this Agreement and Section 4.02(a) of the
Separation Agreement, and the number of authorized SpinCo Shares shall exceed
that number.

(b)Except in connection with the Merger and as provided for in the Separation
Agreement, (i) there are no options, warrants, convertible debt, other
convertible instruments or other rights, agreements, arrangements or commitments
of any character (A) relating to the issued or unissued capital stock of SpinCo
or any of its Subsidiaries or (B) obligating SpinCo or any of its Subsidiaries
to issue, grant, extend or enter into any such option, warrant, convertible
debt, other convertible instrument or other right, agreement, arrangement or
commitment and (ii) there are no outstanding contractual obligations of SpinCo
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any shares
of capital stock of, or other equity interests in, SpinCo or any of its
Subsidiaries or to provide funds to, or make any investment (in the form of a
loan, capital contribution or otherwise) in any other Person. All outstanding
shares of SpinCo Common Stock are, and all such shares of SpinCo Common Stock
which may be issued prior to the Merger Effective Time in accordance with the
terms of this Agreement and the Separation Agreement will be when issued, duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any Contracts or
any provision of the charter or bylaws of SpinCo.

(c)There are no outstanding bonds, debentures, notes or other indebtedness of
SpinCo or any of its Subsidiaries having the right to vote (or convertible into
or exercisable for securities having the right to vote) on any matters on which
stockholders of SpinCo may vote.

(d)SpinCo is a direct, wholly owned Subsidiary of GPC. The copies of the charter
and bylaws of SpinCo that previously were furnished or made available to RMT
Parent are true, complete and correct copies of such documents as in effect on
the date of this Agreement.

(e)At the close of business on March 19, 2018, (i) 440,373 shares of GPC Common
Stock were subject to outstanding GPC SARs and (ii) 7,305 shares of GPC Common
Stock were subject to outstanding GPC RSUs, in each case held by a SpinCo
Business Employee. Prior to the date hereof, GPC has provided to RMT Parent
complete and correct copies of each GPC Stock Plan and each form of award
agreement applicable to SpinCo Business Employees.

SpinCo Companies

.

(a)As of the Merger Effective Time, (i) SpinCo or another SpinCo Company or,
solely with respect to preferred stock of SPR HoldCo as contemplated by the
Internal Reorganization, a Person that is not an Affiliate of SpinCo or GPC,
will own, directly or indirectly, all equity interests in the SpinCo Companies
(other than SpinCo), in substantially the manner set forth in Section 4.04(a) of
the GPC Disclosure Letter, in each case, free and clear of all Liens other than
restrictions imposed by applicable securities laws and regulations, (ii) all
equity interests in the SpinCo Companies will have been duly authorized, validly
issued, fully paid and non-assessable and (iii) there will be no outstanding
options, warrants, convertible debt,

11

--------------------------------------------------------------------------------

 

other convertible instruments or other rights, agreements, arrangements or
commitments of any character (A) relating to the equity interests in the SpinCo
Companies or (B) obligating any SpinCo Company to issue, grant, extend or enter
into any such option, warrant, convertible debt, other convertible instrument or
other right, agreement, arrangement or commitment.

(b)Section 4.04(b) of the GPC Disclosure Letter sets forth a list of all SpinCo
Companies and GPC’s respective (direct or indirect) ownership interest in each
such SpinCo Company. Except for its interests in the SpinCo Companies (other
than SpinCo), as of the Merger Effective Time, SpinCo will not own, directly or
indirectly, any capital stock of, or other equity or voting interest in, any
Person.

(c)Prior to the Merger Effective Time, true, complete and correct copies of the
articles or certificate of incorporation and bylaws (or similar organizational
documents) of the SpinCo Companies (other than SpinCo) will be furnished or made
available to RMT Parent.

No Conflict; Board and Stockholder Approval

.

(a)Assuming that all consents, approvals, authorizations and other actions
described herein or set forth in Section 4.05 of the GPC Disclosure Letter have
been obtained, all filings and notifications listed in Section 4.06 or in
Section 4.06 of the GPC Disclosure Letter have been made, any applicable waiting
period has expired or been terminated and any applicable approval or
authorization has been obtained under the Antitrust Laws, and except as may
result from any facts or circumstances relating solely to RMT Parent or its
Affiliates, the execution, delivery and performance by GPC and SpinCo of this
Agreement does not, and the execution, delivery and performance by each Retained
GPC Entity and each SpinCo Company of the Transaction Documents to which it is
contemplated to be a party will not, (i) contravene or conflict with the
articles or certificate of incorporation or bylaws (or similar organizational
documents) of GPC, any Retained GPC Entity or any SpinCo Company or (ii) (A)
contravene, conflict with or violate any Applicable Law or Governmental Order
applicable to GPC, any Retained GPC Entity or any SpinCo Company, (B)
contravene, conflict with, result in any breach of, constitute a default (or an
event which, with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, acceleration or cancellation of, any SpinCo Material Contract or
any other Contract to which GPC, any Retained GPC Entity or any SpinCo Company
is a party or by which any of their respective properties or assets is bound or
(C) (1) result in the creation or the imposition of (y) any Lien upon any assets
of GPC, any Retained GPC Entity or any SpinCo Company (other than a Permitted
Lien) or (z) any Lien upon any of the capital stock of the SpinCo Companies or
(2) result in the cancellation, modification, revocation or suspension of any
material license or permit, authorization or approval issued or granted by any
Governmental Authority in respect of the SpinCo Companies, except in the case of
clauses (ii)(A), (ii)(B), (ii)(C)(1)(y) and (ii)(C)(2) as would not reasonably
be expected to (I) materially and adversely affect the ability of GPC or any of
its Subsidiaries (including SpinCo) to carry out its obligations under, and to
consummate the Contemplated Transactions or (II) otherwise have, individually or
in the aggregate, a SpinCo Material Adverse Effect.

(b)The GPC Board, by resolutions adopted at a meeting duly called and held and
not subsequently rescinded or modified in any way, has approved this Agreement
and the

12

--------------------------------------------------------------------------------

 

Separation Agreement and the transactions contemplated hereby and thereby, and
has resolved to recommend the approval by the sole stockholder of SpinCo of the
Merger. The SpinCo Board, by resolutions adopted at a meeting duly called and
held and not subsequently rescinded or modified in any way, has determined that
the Merger and this Agreement are advisable and has approved this Agreement and
the Separation Agreement and the transactions contemplated hereby and thereby,
and has resolved to recommend the approval by GPC, as the sole stockholder of
SpinCo, of the Merger. No “fair price,” “moratorium,” “control share
acquisition,” “business combination,” “interested stockholder,” “stockholder
protection” or similar anti-takeover law applicable to GPC or SpinCo under
Applicable Law applies to the Agreement, the Merger or any other Contemplated
Transactions.

(c)The affirmative vote of the holders of a majority of the voting power of the
shares of SpinCo Common Stock is the only vote of the holders of any class or
series of SpinCo’s capital stock necessary to adopt this Agreement or consummate
the Contemplated Transactions. GPC is the sole stockholder of record of SpinCo.
GPC shall, in its capacity as sole stockholder of SpinCo, adopt this Agreement
and approve the Merger by written consent as soon as practicable following
execution and delivery of this Agreement (the “SpinCo Stockholder Consent”).

Governmental Consents and Approvals

.

Except as set forth in Section 4.06 of the GPC Disclosure Letter, the execution,
delivery and performance by GPC and SpinCo of this Agreement and the execution,
delivery and performance by each GPC Entity and each SpinCo Company of each
Transaction Document to which it is contemplated to be a party do not require
any consent, approval, authorization or other order or declaration of, action
by, filing with or notification to, any Governmental Authority, other than (a)
compliance with, and filings under, the HSR Act or any other applicable
Antitrust Laws, (b) the filing and recordation of the Certificate of Merger with
the Secretary of State of the State of Delaware in accordance with Section 2.02,
(c) the filing with the SEC of the Registration Statements, and such other
compliance with the Exchange Act and the Securities Act as may be required in
connection with the Contemplated Transactions, (d) where the failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, would not reasonably be expected to prevent or materially delay
the consummation by GPC or SpinCo of the Contemplated Transactions or would not
reasonably be expected to have, individually or in the aggregate, a SpinCo
Material Adverse Effect or (e) as a result of any facts or circumstances
relating to RMT Parent or any of its Affiliates.

Financial Information

.

(a)Section 4.07(a) of the GPC Disclosure Letter sets forth the audited combined
balance sheets of the SPR Entities as of December 31, 2015, 2016 and 2017 and
the audited combined statements of income and comprehensive income, net parent
investment and cash flows of the SPR Entities for the years ended December 31,
2015, 2016 and 2017 together with a report on the financial statements from the
independent accounts for the SPR Entities (collectively, the “SpinCo Financial
Statements”).

13

--------------------------------------------------------------------------------

 

(b)The SpinCo Financial Statements were prepared in accordance with GAAP
consistently applied during the periods covered thereby (except as may be
indicated in the notes thereto). The SpinCo Financial Statements present fairly,
in all material respects, the combined financial position and the combined
results of operations of the SpinCo Business for the periods covered thereby
(subject, in the case of unaudited statements, to normal and recurring year-end
adjustments that have not had, and would not reasonably be expected to have, a
SpinCo Material Adverse Effect).

(c)With respect to the SpinCo Business, GPC maintains, and has maintained, a
standard system of accounting established and administered in accordance with
GAAP applied on a consistent basis. Except as would not be material to the
SpinCo Companies, taken as a whole, the SpinCo Companies maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions in the SpinCo Business are executed in accordance with management’s
general or specific authorizations, (ii) transactions in the SpinCo Business are
recorded as necessary to permit preparation of financial statements of the
SpinCo Business in conformity with GAAP applied on a consistent basis and to
maintain accountability for assets, (iii) access to assets of the SpinCo
Business is permitted only in accordance with management’s general or specific
authorizations and (iv) the recorded accountability for assets of the SpinCo
Business is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences. To the knowledge of
GPC, since December 31, 2016, no GPC Entity has identified or been made aware of
any material fraud by any employee of a GPC Entity who has, or had, a role in
the preparation of the SpinCo Financial Statements or the internal control over
financial reporting utilized by the SpinCo Business.

(d)GPC has timely filed all certifications and statements required by (i) Rule
13a-14 or Rule 15d-14 under the Exchange Act or (ii) 18 U.S.C. Section 1350
(Section 906 of the Sarbanes-Oxley Act of 2002) with respect to all applicable
GPC SEC Documents. GPC maintains disclosure controls and procedures required by
Rule 13a-15 or Rule 15d-15 under the Exchange Act, and such controls and
procedures are effective to ensure that all material information concerning GPC
and its Subsidiaries is made known on a timely basis to the individuals
responsible for the preparation of GPC’s SEC filings and other public disclosure
documents. As used in this Section 4.07, the term “filed” shall be broadly
construed to include any manner in which a document or information is furnished,
supplied or otherwise made available to the SEC.

(e)Except (i) as set forth in the SpinCo Financial Statements or the notes
thereto, (ii) as specifically contemplated by this Agreement or the other
Transaction Documents, or (iii) as set forth in Section 4.07(e) of the GPC
Disclosure Letter, since December 31, 2017, the SpinCo Companies have not
incurred any Liabilities that are of a nature that would be required to be
disclosed on a combined balance sheet of the SpinCo Business or in the notes
thereto prepared in conformity with GAAP, other than Liabilities incurred in the
ordinary course of business or Liabilities that would not reasonably be expected
to have, individually or in the aggregate, a SpinCo Material Adverse Effect.

(f)Upon the consummation of the SpinCo Financing Transactions and upon the
consummation of other Contemplated Transactions, assuming the accuracy of the
representations and warranties of RMT Parent and Merger Sub contained in Article
V, (i)

14

--------------------------------------------------------------------------------

 

SpinCo will not be insolvent, (ii) SpinCo will not be left with unreasonably
small capital, (iii) SpinCo will not have incurred debts or other Liabilities
beyond its ability to pay such debts or other Liabilities as they mature and
(iv) the capital of SpinCo will not be impaired.

(g)Except as would not be material to the SpinCo Companies, taken as a whole,
(i) all inventory of the SpinCo Business consists of a quality and quantity
usable and salable in the ordinary course of business consistent with past
practice, except for obsolete, damaged, defective or slow-moving items that have
been written off or written down to fair market value or for which adequate
reserves have been established and (ii) the quantities of each item of inventory
are not excessive, but are reasonable in the present circumstances of the SpinCo
Business.

Financing

.

(a)SpinCo has delivered to RMT Parent a true, complete and fully executed copy
of a commitment letter, including (i) all exhibits, schedules, attachments and
amendments to such commitment letter in effect as of the date of this Agreement
and (ii) any associated fee letters (together, the “SpinCo Commitment Letter”)
from the lead arrangers, lenders and other financing sources party thereto
(together with all additional lead arrangers, lenders and other financing
sources added to the SpinCo Commitment Letter or any Alternative SpinCo
Commitment Letter, the “SpinCo Lenders”), pursuant to which, among other things,
the SpinCo Lenders have committed to SpinCo to provide, or cause to be provided,
to SpinCo debt financing in the aggregate amount set forth therein (the bank
financing contemplated by the SpinCo Commitment Letter, being referred to as the
“SpinCo Financing”). As of the date of this Agreement, (x) the SpinCo Commitment
Letter has not been amended, restated, waived or modified and (y) the respective
commitments contained in the SpinCo Commitment Letter have not been withdrawn,
modified or rescinded in any respect. Except for the SpinCo Commitment Letter
(together with all ancillary documents referenced therein), there are no side
letters or other Contracts, instruments or other commitments, obligations or
arrangements (whether written or oral) related to the funding of the full amount
of the SpinCo Financing.

(b)As of the date of this Agreement, the SpinCo Commitment Letter, in the form
so delivered, is in full force and effect and is a legal, valid and binding
obligation of SpinCo and, to the knowledge of SpinCo, the other parties thereto
(in each case, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and to general principles of equity). As of the date of this Agreement (assuming
the accuracy of the representations and warranties and undertakings of RMT
Parent and Merger Sub under this Agreement for such purpose), (x) no event has
occurred that, with or without notice, lapse of time or both, would reasonably
be expected to constitute a default or breach on the part of SpinCo under any
term or condition of the SpinCo Commitment Letter and (y) SpinCo is not aware of
any fact, event or any other occurrence that makes any of the representations or
warranties of SpinCo in the SpinCo Commitment Letter inaccurate in any material
respect. SpinCo has fully paid, or caused to be fully paid, any and all
commitment fees, any other fees or any other amounts required by the SpinCo
Commitment Letter to be paid on or before the date of this Agreement. On the
Distribution Date, assuming the SpinCo Financing is funded in accordance with
the SpinCo Commitment Letter, the proceeds of the SpinCo Financing will be
sufficient to pay the Internal Reorganization Cash Payments (the “SpinCo

15

--------------------------------------------------------------------------------

 

Financing Transactions”). Other than as set forth in the SpinCo Commitment
Letter, there are no conditions precedent to the funding of the full amount of
the SpinCo Financing. As of the date of this Agreement, and subject to the
satisfaction of all the conditions set forth in Section 8.01 and Section 8.02,
SpinCo has no reason to believe that any of the conditions to the SpinCo
Financing that are required to be satisfied by it or any other party to the
SpinCo Commitment Letter as a condition to the obligations under the SpinCo
Commitment Letter will not be satisfied on a timely basis or that the SpinCo
Financing contemplated by the SpinCo Commitment Letter will not be available to
SpinCo immediately prior to, or on, the Distribution Date.

Absence of Certain Changes

.

Since December 31, 2017, (i) there has not occurred any SpinCo Material Adverse
Effect and (ii) except as contemplated by or permitted under this Agreement and
the Separation Agreement, the SpinCo Companies have conducted the SpinCo
Business in the ordinary course consistent with past practice in all material
respects.

Litigation

.

As of the date hereof, except as set forth in Section 4.10 of the GPC Disclosure
Letter, there is no Proceeding by or against GPC or its Subsidiaries pending or,
to the knowledge of GPC, threatened in writing that would reasonably be expected
to have, individually or in the aggregate, a SpinCo Material Adverse Effect or
would reasonably be expected to prevent or materially delay the consummation by
GPC or SpinCo of the Contemplated Transactions.

Registration Statements; Proxy Statement

.

The information supplied by GPC specifically for inclusion or incorporation by
reference in the Registration Statements and the Proxy Statement and any other
filing contemplated by Section 7.01, shall not, at (i) the time each
Registration Statement is declared effective, (ii) the time the Proxy Statement
(or any amendment thereof or supplement thereto) is first mailed to the
stockholders of RMT Parent, (iii) the time of the RMT Parent Stockholders’
Meeting, (iv) the Distribution Date or (v) the Merger Effective Time, contain
any untrue statement of a material fact or fail to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. All documents that GPC and SpinCo are responsible for filing with
the SEC in connection with the Contemplated Transactions will comply as to form
and substance in all material respects with the applicable requirements of the
Securities Act and the rules and regulations thereunder and the Exchange Act and
the rules and regulations thereunder. Notwithstanding the foregoing, no
representation is made by GPC in respect of any information provided by RMT
Parent or Merger Sub specifically for inclusion or incorporation by reference
into the Registration Statements or the Proxy Statement.

Compliance with Laws

.

Since January 1, 2015, GPC and its Subsidiaries have conducted the SpinCo
Business in all material respects in compliance with all Applicable Laws and
Governmental Orders applicable to the SpinCo Business, and the SpinCo Business
is not in material violation of any such Applicable Law or Governmental Order.
In connection with the SpinCo Business, GPC and

16

--------------------------------------------------------------------------------

 

its Subsidiaries have obtained and are, in all material respects, in compliance
with all material Permits that are necessary to conduct the SpinCo Business or
to own, lease or operate its facilities. This Section 4.12 does not apply with
respect to the matters that are the subject of the representations and
warranties set forth in Section 4.15, Section 4.16, Section 4.17 or Section
4.19.

Intellectual Property

.

(a)Except as set forth in Section 4.13 of the GPC Disclosure Letter:

(i)With respect to all material patents and patent applications and material
registrations and applications for trademarks and copyrights included in the
SpinCo Intellectual Property all such SpinCo Intellectual Property is subsisting
and, to the knowledge of GPC, except with respect to applications, is valid and
enforceable;

(ii)To the knowledge of GPC, the conduct of, and the use of the SpinCo
Intellectual Property in connection with, the SpinCo Business as heretofore
conducted does not conflict with, infringe upon, misappropriate or otherwise
violate the Intellectual Property rights of any other Persons, except to the
extent that such conflict, infringement, misappropriation or violation has not
had, and would not reasonably be expected to have, individually or in the
aggregate, a SpinCo Material Adverse Effect;

(iii)To the knowledge of GPC, the SpinCo Companies have taken reasonable
measures to protect the confidentiality of all SpinCo Intellectual Property that
is considered confidential or proprietary as of the date of this Agreement
(except for such SpinCo Intellectual Property whose value would not reasonably
be expected to be impaired in any material respect by disclosure), including
entering into appropriate confidentiality agreements with Persons with access to
such SpinCo Intellectual Property;

(iv)There is no (A) Proceeding initiated by any other Person pending or, to the
knowledge of GPC, threatened in writing against GPC, any SpinCo Company or any
other GPC Entity (1) concerning the matters described in Section 4.13(a)(ii) or
(2) challenging the validity, enforceability or ownership of any material SpinCo
Intellectual Property; provided, in each case, that any Proceeding that has been
initiated but with respect to which process or other comparable notice has not
been served on or delivered to GPC, any SpinCo Company or any other GPC Entity
shall be deemed to be “threatened” rather than “pending” or (B) Governmental
Order against GPC, any SpinCo Company or any other GPC Entity or settlement
agreement that a GPC Entity is a party to or, to the knowledge of GPC, any other
Governmental Order or settlement agreement restricting in any material respect
the use or exploitation of any material SpinCo Intellectual Property; and

(v)One of the SpinCo Companies is the sole and exclusive owner of all right,
title and interest in and to all of the SpinCo Intellectual Property, and no
current or former Affiliate (other than the SpinCo Companies), partner,
director, stockholder, officer or employee of GPC or any of its Affiliates
(other than the SpinCo Companies) will, after giving effect to the Contemplated
Transactions, own or retain any proprietary

17

--------------------------------------------------------------------------------

 

rights in any of the material SpinCo Intellectual Property. The SpinCo
Intellectual Property constitutes all Intellectual Property owned by GPC or any
of its Affiliates that is material to the SpinCo Business.

(b)Since January 1, 2015, to the knowledge of GPC, (i) there have been no
security breaches in the information technology systems of, used by or affecting
the SpinCo Business and (ii) there have been no disruptions in any information
technology systems that adversely affected the SpinCo Business, except in each
case, as has not had, or would not reasonably be expected to have, individually
or in the aggregate, a SpinCo Material Adverse Effect.

(c)The SpinCo Companies, in connection with the conduct of the SpinCo Business,
have, at all times since January 1, 2015, complied, in all material respects,
with their own posted or otherwise binding privacy policies and Applicable Law,
relating to privacy, data protection, or the collection, retention, protection
and use of personal information (“PII”) collected, used, or held for use by or
on behalf of the SpinCo Business. No Proceedings have been asserted or, to the
knowledge of GPC, threatened in writing against any GPC Entity, alleging a
material violation of any Person’s privacy, PII or data rights in relation to
the conduct of the SpinCo Business that would reasonably be expected to have,
individually or in the aggregate, a SpinCo Material Adverse Effect. In
connection with the operation of the SpinCo Business, the SpinCo Companies take
commercially reasonable measures to protect PII against unauthorized access,
use, modification, disclosure or other misuse.

(d)There is no IP License for which the termination thereof or the restriction
or loss of rights thereunder would reasonably be expected to have a SpinCo
Material Adverse Effect. Each IP License is valid and binding on the applicable
SpinCo Company and, to the knowledge of GPC, the counterparty thereto, and is in
full force and effect, subject to the effect of any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
Applicable Laws relating to or affecting creditors’ rights generally and subject
to the effect of general principles of equity (regardless of whether considered
in a proceeding at law or in equity). No SpinCo Company is in material breach
of, or material default under, any IP License to which it is a party.

(e)Notwithstanding anything in this Agreement to the contrary, the
representations and warranties contained in Section 4.05, Section 4.08(a),
Section 4.10, Section 4.20(a) and this Section 4.13 are the only representations
and warranties being made by GPC in this Agreement with respect to the validity
of, the right to register, or any activity that constitutes infringement,
misappropriation or other violation of, a third party’s Intellectual Property
rights.

Real Property

.

(a)Section 4.14(a) of the GPC Disclosure Letter sets forth, with respect to each
parcel of SpinCo Leased Real Property as of the date of this Agreement, the
Contracts that provide a SpinCo Company with rights to lease, sublease, license,
use or otherwise occupy such parcel of SpinCo Leased Real Property as of the
date of this Agreement, including any amendments or modifications thereof (all
such Contracts, together with the Contracts that provide each SpinCo Company
with rights to lease, sublease, license, use or otherwise occupy

18

--------------------------------------------------------------------------------

 

the SpinCo Leased Real Property as of the Closing Date, including any amendments
or modifications thereof, collectively, the “SpinCo Leases”), the address (or
other identifying description) of such parcel and the identity of the lessor,
lessee and current occupant (if different from lessee) of such parcel. Except to
the extent disclosure is limited by the terms of any SpinCo Lease, true, correct
and complete copies of all SpinCo Leases existing as of the date of this
Agreement have been provided to RMT Parent. The applicable SpinCo Company (i)
has a valid and binding leasehold interest in, and enjoys peaceful and
undisturbed possession of, each parcel of SpinCo Leased Real Property existing
as of the date of this Agreement and (ii) will have a valid and binding
leasehold interest in each parcel of SpinCo Leased Real Property that will exist
as of the Closing Date, in each case, free and clear of all Liens other than
Permitted Liens.

(b)With respect to each SpinCo Lease, neither the applicable SpinCo Company,
nor, to the knowledge of GPC, any counterparty thereto is in default thereunder
in any material respect, and there are no events which with the passage of time
or notice, or both, would constitute a material default thereunder on the part
of the SpinCo Company party to such SpinCo Lease, or, to the knowledge of GPC,
any other party to such SpinCo Lease. Except as described on Section 4.14(b) of
the GPC Disclosure Letter, the consummation of the transactions provided for
herein will not create or constitute a default or event of default under any
SpinCo Lease or require the consent of any other party to any such lease to
avoid a default or event of default. The SpinCo Leased Real Property is in
compliance in all material respects with all laws, rules, regulations and
ordinances related to the business as it is currently conducted on such SpinCo
Leased Real Property. Except as otherwise indicated on Section 4.14(b) of the
GPC Disclosure Letter, no SpinCo Company has subleased or granted to a third
party any right to use or occupy all or any portion of the SpinCo Leased Real
Property.

(c)To the knowledge of GPC, there are no eminent domain or similar Proceedings
pending or threatened affecting all or any material portion of the SpinCo Leased
Real Property. To the knowledge of GPC, there is no writ, injunction, decree,
order or judgment outstanding, nor any action claim, suit or other Proceeding
pending or threatened, relating to the ownership, lease, use, occupancy or
operation by any Person of the SpinCo Leased Real Property. The SpinCo Leased
Real Property is in good condition and repair and is sufficient for the uses in
which such property is presently employed.

(d)None of the SpinCo Companies owns any real property nor is under contract to
purchase or otherwise acquire any real property.

Employee Benefit Matters

.

(a)U.S. GPC Plans and Material Documents. Section 4.15(a) of the GPC Disclosure
Letter lists, as of the date of this Agreement, all material U.S. GPC Plans.
“U.S. GPC Plans” shall mean: “employee benefit plans” (as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”) whether or
not subject to ERISA), all bonus, stock option, stock purchase, restricted
stock, incentive, deferred compensation, retiree medical or life insurance,
supplemental retirement, severance or other compensation or benefit plans,
programs or arrangements, and all employment, termination, severance, retention
or other Contracts, (i) to which a GPC Entity is a party, with respect to which
a GPC Entity has any obligation or which are maintained, contributed to or
sponsored by a GPC Entity, in each case,

19

--------------------------------------------------------------------------------

 

for the benefit of any U.S. SpinCo Business Employee or to which any U.S. SpinCo
Business Employee is a party or (ii) to which a SpinCo Company is a party, with
respect to which a SpinCo Company has any obligation or which are maintained,
contributed to or sponsored by a SpinCo Company, in each case, for the benefit
of any U.S. SpinCo Business Employee or to which any U.S. SpinCo Business
Employee is a party. Section 4.15(a) of the GPC Disclosure Letter indicates by
an asterisk those U.S. GPC Plans that are maintained, contributed to or
sponsored solely by a SpinCo Company (each, a “U.S. SpinCo Plan”). With respect
to each U.S. GPC Plan, GPC has made available to RMT Parent (to the extent
applicable) (i) a true and complete copy of the current plan document and any
material amendments thereto, (ii) copies of (1) the most recent summary plan
description and any summaries of material modifications thereto and (2) the most
recent annual report on Form 5500 (including any applicable schedules and
attachments thereto) filed with the Department of Labor and (iii) the most
recent determination or opinion letter received from the IRS (if any).

(b)Non-U.S. GPC Plans and Material Documents. Section 4.15(b) of the GPC
Disclosure Letter lists, as of the date of this Agreement, all material Non-U.S.
GPC Plans. “Non-U.S. GPC Plans” shall mean employee benefit plans, bonus, stock
option, stock purchase, restricted stock, incentive, deferred compensation,
retiree medical or life insurance, supplemental retirement, severance or other
compensation or benefit plans, programs or arrangements, and all employment,
termination, severance or other Contracts, (i) to which a GPC Entity is a party,
with respect to which a GPC Entity has any obligation or which are maintained,
contributed to or sponsored by a GPC Entity, in each case, for the benefit of
any Non-U.S. SpinCo Business Employee or to which any Non-U.S. SpinCo Business
Employee is a party (other than statutory plans) or (ii) to which a SpinCo
Company is a party, with respect to which a SpinCo Company has any obligation or
which are maintained, contributed to or sponsored by a SpinCo Company, in each
case, for the benefit of any Non-U.S. SpinCo Business Employee or to which any
Non-U.S. SpinCo Business Employee is a party (other than statutory plans) (“GPC
Plans” shall mean U.S. GPC Plans and Non-U.S. GPC Plans). Section 4.15(b) of the
GPC Disclosure Letter indicates by an asterisk those Non-U.S. GPC Plans that are
maintained, contributed to or sponsored solely by a SpinCo Company. With respect
to each Non-U.S. GPC Plan, GPC has made available to RMT Parent (to the extent
applicable) (i) a true and complete copy of the current plan document and any
material amendments thereto and (ii) copies of the most recent summary plan
description and any summaries of material modifications thereto.

(c)Except as set forth in Section 4.15(c) of the GPC Disclosure Letter, since
January 1, 2013, each GPC Plan (and any related trust or other funding vehicle)
has been administered in all material respects in accordance with its terms and
as applicable is in compliance in all material respects with ERISA, the Code and
all other material Applicable Laws. Each of GPC and its Subsidiaries is in
compliance in all material respects with ERISA, the Code and all other material
Applicable Laws. Since January 1, 2013, all employer and employee contributions
required to have been made by GPC to each U.S. GPC Plan have, in all material
respects, been timely made. There is no material Proceeding pending, or to the
knowledge of GPC threatened, with respect to any U.S. SpinCo Plan, other than
ordinary course claims for benefits. Each U.S. SpinCo Plan that is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination or opinion letter from the IRS, or an application for a favorable
determination by the IRS has been timely filed and is currently pending, and, to
the

20

--------------------------------------------------------------------------------

 

knowledge of GPC, nothing has occurred that would reasonably be expected to
result in a loss of the Tax-qualified status of such U.S. SpinCo Plan under
Section 401(a) of the Code.

(d)No Liability under Title IV or Section 302 of ERISA has been incurred by GPC
or any Person that is a member of a “controlled group of corporations” with, or
is under “common control” with, or is a member of the same “affiliated service
group” with GPC, in each case, as defined in Sections 414(b), (c), (m) or (o) of
the Code (each, an “ERISA Affiliate”) that has not been satisfied in full, and,
to the knowledge of GPC, no condition exists that presents a material risk to
GPC or any ERISA Affiliate of incurring any such Liability, other than Liability
for premiums due the Pension Benefit Guaranty Corporation (which premiums have
been paid when due). No U.S. GPC Plan that is subject to Section 302 or Title IV
of ERISA or Section 412 of the Code (a “Title IV Plan”) or any trust established
thereunder has incurred any “accumulated funding deficiency” (as defined in
Section 302 of ERISA and Section 412 of the Code), whether or not waived, as of
the last day of the most recent fiscal year of each Title IV Plan ended prior to
the Closing. Neither GPC nor any of its ERISA Affiliates has, within the
preceding six years, withdrawn in a complete or partial withdrawal from any
“multiemployer plan” (as defined in Section 3(37) of ERISA) or incurred any
Liability under Section 4204 of ERISA that has not been satisfied in full.

(e)Since January 1, 2013, each Non-U.S. GPC Plan has been administered in
compliance in all material respects with its terms and operated in compliance in
all material respects with Applicable Laws. Each Non-U.S. GPC Plan required to
be registered or approved by a non-U.S. governmental entity has been so
registered or approved and has been maintained in good standing with applicable
regulatory authorities, and, to the knowledge of GPC, no event has occurred
since the date of the most recent approval or application therefor relating to
any such Non-U.S. GPC Plan that could reasonably be expected to materially
affect any such approval relating thereto or increase the costs relating thereto
in a manner material to GPC. Each Non-U.S. GPC Plan is funded or insured in
material compliance with Applicable Law.

(f)Except as set forth in Section 4.15(f)(1) of the GPC Disclosure Letter, none
of the execution and delivery of the Transaction Documents, the Internal
Reorganization, the Distribution or the consummation of the Merger or any other
Contemplated Transaction (alone or in conjunction with any other event,
including any termination of employment) will (i) entitle any SpinCo Business
Employee to any material compensation or benefit, (ii) accelerate the time of
payment or vesting, or trigger any payment or funding, of any material
compensation or benefit or trigger any other material obligation under any GPC
Plan or (iii) result in any breach or violation of or default under, or limit
GPC’s right to amend, modify or terminate, any GPC Plan, in each case except as
provided in this Agreement or pursuant to Applicable Law. Except as disclosed in
Section 4.15(f)(2) of the GPC Disclosure Letter, no amounts payable under the
GPC Plans will fail to be deductible for federal income Tax purposes by virtue
of Section 280G of the Code as a result of the occurrence of the transactions
contemplated by this Agreement, either alone or in combination with another
event.

Labor Matters

.

There are no collective bargaining agreements or similar labor agreements or
arrangements that are applicable to any SpinCo Business Employee to which a GPC
Entity is a

21

--------------------------------------------------------------------------------

 

party or by which it is bound, including arrangements with works councils and
other similar employee representative bodies. No SpinCo Business Employee is a
Union Employee. As of the date hereof, (a) there are no material strikes or
lockouts with respect to any Union Employees pending, or to the knowledge of
GPC, threatened in writing, (b) there is no material union organizing effort
pending or, to the knowledge of GPC, threatened in writing against the SpinCo
Business, (c) there is no material unfair labor practice, labor dispute (other
than routine individual grievances) or labor arbitration proceeding pending or,
to the knowledge of GPC, threatened in writing affecting the SpinCo Business and
(d) there is no material slowdown, or work stoppage in effect or, to the
knowledge of GPC, threatened in writing with respect to the SpinCo Business
Employees, including any Union Employees. GPC and its Subsidiaries conduct, and
since January 1, 2015 have conducted, the SpinCo Business, in all material
respects, in compliance with all material Applicable Laws with respect to labor
relations, employment and employment practices, including occupational safety
and health standards. To the knowledge of GPC, as of the date of this Agreement,
no SpinCo Business Employee is in violation of any material term of any
employment or nondisclosure agreement, fiduciary duty or restrictive covenant
for the benefit of GPC or a former employer of any such employee. To the
knowledge of GPC, in the last five (5) years, no allegations of sexual
harassment have been made against any current SpinCo Business Employee who is
(i) an executive officer or (ii) at the level of Senior Vice President or above.

Taxes

. Except as set forth in Section 4.17 of the GPC Disclosure Letter,

(a)all material Tax Returns required to have been filed by, or with respect to,
the SpinCo Companies have been timely filed (taking into account any valid
extension of time to file granted or obtained) and all such Tax Returns are
true, correct and complete in all material respects;

(b)all material Taxes required to be paid by such SpinCo Companies (whether or
not reflected on such Tax Returns) have been paid in full or will be timely paid
in full;

(c)no deficiency or other claim for any material amount of Tax has been asserted
or assessed by a Governmental Authority in writing against any of the SpinCo
Companies that has not been satisfied by payment, settled or withdrawn;

(d)there are no material Tax liens on the assets of any SpinCo Company (other
than Permitted Liens);

(e)no SpinCo Company has distributed stock of another Person or had its stock
distributed by another Person in a transaction (other than the Distribution or a
transaction effected in connection therewith, including the Internal
Reorganization) that was intended to be governed in whole or in part by Section
355 of the Code in the two years prior to the date of this Agreement;

(f)none of GPC, its Subsidiaries or the SpinCo Companies has taken or agreed to
take any action that would (and none of them is aware of any fact, event,
agreement, plan or other circumstance that would) prevent the Intended Tax
Treatment;

22

--------------------------------------------------------------------------------

 

(g)none of GPC, its Subsidiaries or the SpinCo Companies has participated in a
“listed transaction” within the meaning of Treasury regulations section
1.6011-4; and

(h)none of the SpinCo Companies is bound by any material agreement or
arrangement the primary purpose of which relates to Taxes (other than (i) such
an agreement or arrangement exclusively between or among GPC and its
Subsidiaries and (ii) the Tax Matters Agreement).

SpinCo Material Contracts

.

(a)Except as set forth in Section 4.18 of the GPC Disclosure Letter, as of the
date of this Agreement, GPC and its Subsidiaries, with respect to the SpinCo
Business, are not parties to or otherwise bound by or subject to (Contracts of
the following types, the “SpinCo Material Contracts”):

(i)Contracts (other than any purchase order that specifies price, quantity or
delivery terms but does not otherwise vary the terms of any other Contract
pursuant to which such purchase order was made in any material respect) for the
purchase of products or for the receipt of services from the top twenty
suppliers of the SpinCo Business during the calendar year ended December 31,
2017, determined on a consolidated basis based on the amount of gross purchases
made by the SpinCo Companies therefrom;

(ii)Contracts (other than any purchase order that specifies price, quantity or
delivery terms but does not otherwise vary the terms of any other Contract
pursuant to which such purchase order was made in any material respect) for the
furnishing of products or services by a SpinCo Company to the top twenty
customers of the SpinCo Business during the calendar year ended December 31,
2017, determined on a consolidated basis based on the amount of net merchandise
sales (gross merchandise sales less merchandise credit memos and merchandise
discounts and rebates) made by the GPC Entities thereto;

(iii)Contracts concerning the establishment or operation of a material
partnership, joint venture or limited liability company (other than any such
Contract between any SpinCo Company, on the one hand, and another SpinCo
Company, on the other hand);

(iv)Contracts relating to the acquisition or disposition of any material
business (whether by merger, sale of stock, sale of assets or otherwise) with
material obligations (other than in respect of fraud) extending beyond the date
hereof;

(v)Contracts containing (A) a covenant materially restricting the ability of any
SpinCo Company to engage in any line of business in any geographic area or to
compete with any Person, to market any product or to solicit customers, (B) a
provision granting the other party exclusivity or similar rights or (C) a
provision that requires the purchase of all or a material portion of any SpinCo
Company’s requirements for a given product or service from a given third party
and which Contract is not

23

--------------------------------------------------------------------------------

 

terminable by any SpinCo Company within one year of the date hereof without any
required payment or other conditions (other than the condition of notice);

(vi)material Contracts for the furnishing of products or services by a SpinCo
Company to any Governmental authority;

(vii)any material IP License; or

(viii)indentures, credit agreements, loan agreements and similar instruments
pursuant to which a SpinCo Company has or will incur or assume any indebtedness
for borrowed money or has or will guarantee or otherwise become liable for any
indebtedness of any other Person for borrowed money in excess of $1,000,000,
other than any indentures, credit agreements, loan agreements or similar
instruments solely between or among any SpinCo Companies.

(b)GPC has made available to RMT Parent, or, in the case of SpinCo Material
Contracts described in Section 4.18(a)(i) and Section 4.18(a)(ii), RMT Parent’s
outside legal counsel, true, complete and correct copies of each SpinCo Material
Contract in effect on the date of this Agreement. Each SpinCo Material Contract
is valid and binding on the applicable GPC Entity and, to the knowledge of GPC,
the counterparty thereto, and is in full force and effect, subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar Applicable Laws relating to or affecting creditors’
rights generally and subject to the effect of general principles of equity
(regardless of whether considered in a proceeding at law or in equity), except
insofar as it has expired in accordance with its terms after the date hereof. No
GPC Entity is in material breach of, or material default under, any SpinCo
Material Contract to which it is a party.

Environmental Matters

.

(a)Except as disclosed on Section 4.19 of the GPC Disclosure Letter, the SpinCo
Business is (and, to the knowledge of GPC, its predecessor companies have been)
in material compliance with all applicable Environmental Laws, and have obtained
all Environmental Permits that are necessary to conduct the SpinCo Business or
to own, lease or operate their facilities.

(b)There are no Proceedings under any Environmental Laws against or involving
SpinCo or the SpinCo Business and, to the knowledge of GPC, there are no
circumstances or conditions which would be reasonably expected to give rise to
such a Proceeding, except for such Proceedings which have not, or would not
reasonably be expected to have, individually or in the aggregate, a SpinCo
Material Adverse Effect.

(c)GPC and SpinCo have made available to RMT Parent copies of all material
environmental reports, assessments (including Phase I or II environmental
assessments), claims, demands, notices of violation or other material documents
in their possession relating to any non-compliance with Environmental Laws,
unresolved Proceedings or Liabilities under Environmental Law, or any hazardous
or toxic substances at, on, or under any property currently or formerly owned,
operated or used by the SpinCo Business.

24

--------------------------------------------------------------------------------

 

Sufficiency of Assets; Title

.

(a)Except as set forth in Section 4.20(a) of the GPC Disclosure Letter, and
after giving effect to the Internal Reorganization, the assets and rights of the
SpinCo Companies and the employment of the SpinCo Business Employees, together
with the services and assets to be provided, the licenses to be granted and the
other arrangements contemplated by the Transaction Documents, shall, in the
aggregate, constitute all of the assets and rights necessary to conduct, in all
material respects, the SpinCo Business immediately after the Closing independent
of GPC and its then Subsidiaries in substantially the same manner as currently
conducted by the SPR Entities.

(b)The SpinCo Companies have, in all material respects, good and valid title to,
or valid leases, licenses or rights to use, all assets described in Section
4.20(a) or otherwise reflected on the audited combined balance sheets of the SPR
Entities as of December 31, 2017 or acquired after such date (other than any
assets disposed of since such date in the ordinary course of business consistent
with past practice), free and clear of all Liens, other than Permitted Liens
(except with respect to the SpinCo Leased Real Property, which is the subject of
the representations and warranties set forth in Section 4.14).

(c)Immediately after consummation of the Distribution, except for this Agreement
and the other Transaction Documents, (i) SpinCo and the SpinCo Companies will
owe no obligations or Liabilities to GPC and its Subsidiaries and (ii) there
will be no Contracts between SpinCo or any SpinCo Company, on the one hand, and
GPC or any of its Subsidiaries, on the other hand.

Brokers

.

Except for J.P. Morgan Securities LLC, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of GPC or any of its Subsidiaries. GPC shall be solely responsible for the fees
and expenses of J.P. Morgan Securities LLC.

Operations of SpinCo and SPR HoldCo

.

Each of SpinCo and SPR HoldCo was newly formed solely for the purpose of
engaging in the transactions contemplated by the Separation Agreement and this
Agreement, as applicable, and at no time prior to the Merger Effective Time will
SpinCo or SPR HoldCo have conducted any business activity or other operations of
any kind other than those necessary to consummate the Distribution and Internal
Reorganization as contemplated by the Separation Agreement, the Merger as
contemplated by this Agreement and the other transactions contemplated by the
Transaction Documents, in each case, as applicable.

Disclaimer of GPC and SpinCo

.

(a)EXCEPT AS EXPRESSLY SET FORTH IN THIS Article IV OR IN THE OTHER TRANSACTION
DOCUMENTS, NONE OF GPC, SPINCO OR THEIR RESPECTIVE REPRESENTATIVES MAKES OR HAS
MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN
RESPECT OF

25

--------------------------------------------------------------------------------

 

THE SPINCO BUSINESS, THE SPINCO COMPANIES OR THE CONTEMPLATED TRANSACTIONS.
EXCEPT AS EXPRESSLY SET FORTH IN THIS Article IV OR IN THE OTHER TRANSACTION
DOCUMENTS, GPC, SPINCO AND THEIR RESPECTIVE REPRESENTATIVES HAVE NOT MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, WITH
RESPECT TO (I) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE AND
ALL OTHER WARRANTIES ARISING UNDER THE UNIFORM COMMERCIAL CODE (OR SIMILAR
LAWS), (II) THE OPERATION OF THE SPINCO BUSINESS AFTER THE CLOSING OR (III) THE
PROBABLE SUCCESS, PROFITABILITY OR PROSPECTS OF THE SPINCO BUSINESS AFTER THE
CLOSING AND ANY SUCH REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.

(b)EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS,
NONE OF GPC, SPINCO OR THEIR RESPECTIVE REPRESENTATIVES WILL HAVE OR BE SUBJECT
TO ANY LIABILITY OR INDEMNIFICATION OBLIGATION TO RMT PARENT, MERGER SUB, THEIR
RESPECTIVE REPRESENTATIVES OR TO ANY OTHER PERSON RESULTING FROM THE
DISTRIBUTION TO RMT PARENT, MERGER SUB OR THEIR RESPECTIVE REPRESENTATIVES OF,
OR RMT PARENT’S, MERGER SUB’S OR THEIR REPRESENTATIVES’ USE OF, ANY INFORMATION
RELATING TO THE SPINCO BUSINESS, INCLUDING ANY INFORMATION, DOCUMENTS,
PROJECTIONS, FORECASTS, BUSINESS PLANS, OFFERING MATERIALS OR OTHER MATERIAL
MADE AVAILABLE TO RMT PARENT OR ITS REPRESENTATIVES OR POTENTIAL FINANCING
SOURCES, WHETHER ORALLY OR IN WRITING, IN CERTAIN “DATA ROOMS,” MANAGEMENT
PRESENTATIONS, FUNCTIONAL “BREAK-OUT” DISCUSSIONS, “EXPERT SESSIONS,” SITE TOURS
OR VISITS, DILIGENCE CALLS OR MEETINGS, RESPONSES TO QUESTIONS SUBMITTED ON
BEHALF OF RMT PARENT OR ITS REPRESENTATIVES OR IN ANY OTHER FORM IN CONNECTION
WITH THE CONTEMPLATED TRANSACTIONS.

Article V

REPRESENTATIONS AND WARRANTIES OF RMT PARENT AND MERGER SUB

Except as otherwise disclosed or identified in (i) the RMT Parent SEC Documents
filed with or furnished to the SEC prior to the date of this Agreement, but
excluding any risk factor disclosure and disclosure of risks included in any
“forward looking statements” disclaimer or other statement included in such RMT
Parent SEC Documents to the extent they are predictive or forward looking in
nature or (ii) the RMT Parent Disclosure Letter, RMT Parent and Merger Sub,
jointly and severally, hereby represent and warrant to GPC and SpinCo as
follows:

Corporate Existence and Power

.

Each of RMT Parent and Merger Sub is a corporation duly incorporated, validly
existing and in good standing under the corporation laws of the jurisdiction of
its incorporation and has all corporate power and authority to own its
properties and carry on its business as conducted. Each of the RMT Parent’s
Subsidiaries (other than Merger Sub) is duly incorporated or formed,

26

--------------------------------------------------------------------------------

 

validly existing and in good standing (to the extent such concept is recognized
in the relevant jurisdiction of organization) under the Applicable Laws of its
respective jurisdiction of organization and has all corporate power and
authority to own its properties and carry on its business as conducted.

Corporate Authorization

.

(a)Each of RMT Parent and Merger Sub has all necessary corporate power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the Contemplated Transactions. Each of RMT Parent’s
Subsidiaries has the necessary corporate power and authority to enter into each
Transaction Document to which it is or will be a party, to carry out its
obligations thereunder and to consummate the Contemplated Transactions. The
execution and delivery by RMT Parent and Merger Sub of this Agreement, the
performance by RMT Parent and Merger Sub of their respective obligations
hereunder and the consummation by RMT Parent and Merger Sub of the Contemplated
Transactions have been duly authorized by all requisite corporate action on the
part of RMT Parent and Merger Sub, except for the RMT Parent Stockholder
Approval.

(b)The execution and delivery by RMT Parent of each Transaction Document to
which it is or will be a party, the performance by RMT Parent of its obligations
thereunder and the consummation by RMT Parent of the Contemplated Transactions
either have been or will be duly authorized by all requisite corporate or
similar action on the part of RMT Parent. The execution and delivery by each of
RMT Parent’s Subsidiaries of each Transaction Document to which it is or will be
a party, the performance by each of RMT Parent’s Subsidiaries of its obligations
thereunder and the consummation by each of RMT Parent’s Subsidiaries of the
transactions contemplated thereby either have been or will be duly authorized by
all requisite corporate or similar action on the part of each of RMT Parent’s
Subsidiaries.

(c)This Agreement has been duly executed and delivered by RMT Parent and Merger
Sub and (assuming due authorization, execution and delivery by the other
Parties) this Agreement constitutes a legal, valid and binding obligation of RMT
Parent and Merger Sub, enforceable against each of RMT Parent and Merger Sub in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
Applicable Laws relating to or affecting creditors’ rights generally and subject
to the effect of general principles of equity (regardless of whether considered
in a proceeding at law or in equity). Each Transaction Document to which RMT
Parent is or will be a party has been or will be duly executed and delivered by
RMT Parent and (assuming due authorization, execution, and delivery by the other
parties thereto), constitutes, or will constitute, a legal, valid and binding
obligation of RMT Parent, enforceable against RMT Parent in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar Applicable
Laws relating to or affecting creditors’ rights generally and subject to the
effect of general principles of equity (regardless of whether considered in a
proceeding at law or in equity). Each Transaction Document will be duly executed
and delivered by each of RMT Parent’s Subsidiaries party thereto and (assuming
due authorization, execution and delivery by the other parties thereto) each
Transaction Document will constitute, a legal, valid and binding obligation of
each of RMT Parent’s Subsidiaries party thereto or contemplated to be party
thereto, enforceable against each

27

--------------------------------------------------------------------------------

 

such Subsidiary of RMT Parent in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar Applicable Laws relating to or
affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).

(d)Merger Sub is a direct, wholly owned Subsidiary of RMT Parent. The copies of
the articles of incorporation and bylaws of Merger Sub that were previously
furnished or made available to GPC are true, complete and correct copies of such
documents as in effect on the date of this Agreement.

(e)Section 5.02(e) of the RMT Parent Disclosure Letter sets forth a list as of
the date hereof of the Subsidiaries of RMT Parent and their respective
jurisdictions of incorporation or formation.

Capitalization

.

(a)As of the date hereof, the authorized capital stock of RMT Parent consists of
100,000,000 shares of RMT Parent Common Stock, 5,000,000 shares of RMT Parent
Nonvoting Common Stock and 15,000,000 shares of RMT Parent Preferred Stock. As
of the close of business on March 23, 2018 (the “RMT Parent Capitalization
Date”), (i) 37,660,609 shares of RMT Parent Common Stock, no shares of RMT
Parent Nonvoting Common Stock and no shares of RMT Parent Preferred Stock were
issued and outstanding, (ii) an aggregate 1,614,489 shares of RMT Parent Common
Stock are reserved for issuance pursuant to outstanding awards and rights under
the RMT Parent Stock Plans of which (A) no shares of RMT Parent Common Stock
were subject to outstanding RMT Parent Stock Options, which RMT Parent Stock
Options are subject to the vesting set forth in Section 5.03 of the RMT Parent
Disclosure Letter, (B) 74,665 shares of RMT Parent Common Stock were subject to
outstanding RMT Parent RSUs, which RMT Parent RSUs are subject to the vesting
set forth in Section 5.03 of the RMT Parent Disclosure Letter, (C) 697,797
shares of outstanding RMT Parent Restricted Stock are subject to the vesting set
forth in Section 5.03(a) of the RMT Parent Disclosure Letter and (D) 842,027
shares of RMT Parent Common Stock were subject to outstanding RMT Parent
Performance Share Units that are settled in shares of RMT Parent Common Stock,
which RMT Parent Performance Share Units are subject to the vesting set forth in
Section 5.03 of the RMT Parent Disclosure Letter (assuming satisfaction of any
performance-based vesting criteria at the target level), and no shares of RMT
Parent Common Stock were subject to outstanding RMT Parent Performance Share
Units that are settled in cash and (iii) 36,775,019 shares of RMT Parent Common
Stock, no shares of RMT Parent Nonvoting Common Stock and no shares of RMT
Parent Preferred Stock were held in the treasury of RMT Parent. Except as set
forth above, as of the RMT Parent Capitalization Date, (i) there are no options,
warrants, convertible debt, other convertible instruments or other rights,
agreements, arrangements or commitments of any character relating to the issued
or unissued capital stock of RMT Parent or (A) obligating RMT Parent or any of
its Subsidiaries to issue or sell any shares of capital stock of, or other
equity interests in, RMT Parent, (B) obligating RMT Parent or any of its
Subsidiaries to issue, grant, extend or enter into any such option, warrant,
convertible debt, other convertible instrument or other right, agreement,
arrangement or commitment or (C) that give any Person the right to receive any
economic benefit or right similar to or derived from the economic benefits and
rights

28

--------------------------------------------------------------------------------

 

accruing to holders of shares of RMT Parent Common Stock and (ii) there are no
outstanding contractual obligations of RMT Parent or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any shares of capital stock of, or other
equity interests in, RMT Parent or any of its Subsidiaries or to provide funds
to, or make any investment (in the form of a loan, capital contribution or
otherwise) in any other Person. All outstanding shares of RMT Parent Common
Stock are, and all such shares of RMT Parent Common Stock which may be issued
prior to the Merger Effective Time in accordance with the terms of this
Agreement, will be when issued, duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any applicable Contracts or any provision of the RMT Parent
Charter or the bylaws of RMT Parent.

(b)There are no outstanding bonds, debentures, notes or other indebtedness of
RMT Parent or any of its Subsidiaries having the right to vote (or convertible
into or exercisable for securities having the right to vote) on any matters on
which stockholders of RMT Parent may vote.

(c)The authorized capital stock of Merger Sub consists of 1,000 shares of common
stock, par value $0.01 per share. 100 shares of common stock of Merger Sub are
issued and outstanding, all of which are owned of record and beneficially by RMT
Parent.

Subsidiaries

.

(a)As of the Merger Effective Time, (i) RMT Parent will own, directly or
indirectly, all equity interests in each of its Subsidiaries in substantially
the manner set forth in Section 5.04(a) of the RMT Parent Disclosure Letter, in
each case, free and clear of all Liens other than restrictions imposed by
applicable securities laws and regulations, (ii) all equity interests in RMT
Parent’s Subsidiaries will have been duly authorized, validly issued, fully paid
and non-assessable and (iii) there will be no outstanding options, warrants,
convertible debt, other convertible instruments or other rights, agreements,
arrangements or commitments of any character (A) relating to the equity
interests in the Subsidiaries of RMT Parent or (B) obligating any Subsidiary of
RMT Parent to issue, grant, extend or enter into any such option, warrant,
convertible debt, other convertible instrument or other right, agreement,
arrangement or commitment.

(b)Section 5.04(b) of the RMT Parent Disclosure Letter sets forth a list of all
of the Subsidiaries of RMT Parent and RMT Parent’s respective (direct or
indirect) ownership interest in each such Subsidiary. Except for its interests
in the Subsidiaries set forth on Section 5.04(b) of the RMT Parent Disclosure
Letter or in any Subsidiaries created or acquired as permitted by Section
6.02(a), as of the Merger Effective Time, RMT Parent will not own, directly or
indirectly, any capital stock of, or other equity or voting interest in, any
Person.

(c)Prior to the Merger Effective Time, true, complete and correct copies of the
articles or certificate of incorporation and bylaws (or similar organizational
documents) of each Subsidiary of RMT Parent (other than Merger Sub) will be
furnished or made available to GPC.

29

--------------------------------------------------------------------------------

 

No Conflict; Board and Stockholder Approval

.

(a)Assuming that all consents, approvals, authorizations and other actions
described herein or set forth in Section 5.05 of the RMT Parent Disclosure
Letter have been obtained, all filings and notifications listed in Section 5.06
or in Section 5.06 of the RMT Parent Disclosure Letter have been made, any
applicable waiting period has expired or been terminated and any applicable
approval or authorization has been obtained under the Antitrust Laws, and except
as may result from any facts or circumstances relating solely to GPC or its
Affiliates, the execution, delivery and performance by RMT Parent and Merger Sub
of this Agreement does not, and the execution, delivery and performance by RMT
Parent and its Subsidiaries (including Merger Sub) of the Transaction Documents
to which it is contemplated to be a party will not, (i) contravene or conflict
with the articles or certificate of incorporation or bylaws (or similar
organizational documents) of RMT Parent or any Subsidiary of RMT Parent
(including Merger Sub) or (ii) (A) contravene or conflict with or violate any
Applicable Law or Governmental Order applicable to RMT Parent or any Subsidiary
of RMT Parent (including Merger Sub), (B) contravene, conflict with, result in
any breach of, constitute a default (or an event which, with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, acceleration or
cancellation of, any RMT Parent Material Contract or any other Contract to which
RMT Parent or any Subsidiary of RMT Parent is a party or by which any of their
respective properties or assets is bound or (C) (1) result in the creation or
the imposition of (y) any Lien upon any assets of RMT Parent or any of its
Subsidiaries (other than a Permitted Lien) or (z) any Lien upon any of the
capital stock of RMT Parent or any of its Subsidiaries or (2) result in the
cancellation, modification, revocation or suspension of any material license or
permit, authorization or approval issued or granted by any Governmental
Authority in respect of RMT Parent or any of its Subsidiaries, except in the
case of clauses (ii)(A), (ii)(B), (ii)(C)(1)(y) and (ii)(C)(2) as would not
reasonably be expected to (I) materially and adversely affect the ability of RMT
Parent or any of its Subsidiaries to carry out its obligations under, and to
consummate the Contemplated Transactions or (II) otherwise have, individually or
in the aggregate, an RMT Parent Material Adverse Effect.

(b)The RMT Parent Board, by resolutions adopted at a meeting duly called and
held and not subsequently rescinded or modified in any way, has (i) determined
that the Merger and this Agreement are advisable and has approved this Agreement
and (ii) subject to the provisions of Section 7.03(d), resolved to recommend the
approval by the stockholders of RMT Parent of the RMT Parent Share Issuance. The
Merger Sub Board, by resolutions adopted at a meeting duly called and held and
not subsequently rescinded or modified in any way, has determined that the
Merger and this Agreement are advisable and has approved this Agreement and the
transactions contemplated hereby, and has resolved to recommend the approval by
RMT Parent, as the sole stockholder of Merger Sub, of the Merger.

(c)The affirmative vote of the holders of a majority of the voting power of the
shares of common stock of Merger Sub is the only vote of the holders of any
class or series of Merger Sub’s capital stock necessary to adopt this Agreement
or consummate the Contemplated Transactions. RMT Parent is the sole stockholder
of record of Merger Sub. RMT Parent shall, in its capacity as sole stockholder
of Merger Sub, adopt this Agreement and approve the Merger by written consent as
soon as practicable following execution and delivery of this Agreement. The RMT
Parent Stockholder Approval is the only vote of the holders of any voting

30

--------------------------------------------------------------------------------

 

securities of RMT Parent under any Applicable Law, the rules and regulations of
the Nasdaq Global Select Market, and the RMT Parent Charter and the bylaws of
RMT Parent necessary to approve the Contemplated Transactions, including the RMT
Parent Share Issuance and the actions contemplated by Section 3.04.

Governmental Consents and Approvals

.

Except as set forth in Section 5.06 of the RMT Parent Disclosure Letter, the
execution, delivery and performance by RMT Parent and Merger Sub of this
Agreement and the execution, delivery and performance by RMT Parent and each of
its Subsidiaries of each Transaction Document to which it is contemplated to be
a party do not require any consent, approval, authorization or other order or
declaration of, action by, filing with or notification to, any Governmental
Authority, other than (a) compliance with, and filings under, the HSR Act or any
other applicable Antitrust Laws, (b) the filing and recordation of the
Certificate of Merger with the Secretary of State of the State of Delaware in
accordance with Section 2.02, (c) the filing with the SEC of the Proxy Statement
and the Registration Statements and such other compliance with the Exchange Act
and the Securities Act as may be required in connection with the Contemplated
Transactions, (d) where the failure to obtain such consent, approval,
authorization or action, or to make such filing or notification, would not
reasonably be expected to prevent or materially delay the consummation by RMT
Parent or Merger Sub of the Contemplated Transactions or would not reasonably be
expected to have, individually or in the aggregate, an RMT Parent Material
Adverse Effect, (e) compliance with the rules and regulations of the Nasdaq
Global Select Market as required in connection with the Contemplated
Transactions or (f) as a result of any facts or circumstances relating to GPC or
any of its Affiliates.

Financial Information

.

(a)Each of the consolidated financial statements (including, in each case, any
notes thereto) contained (or incorporated by reference) in the RMT Parent SEC
Documents (i) present fairly, in all material respects, the combined financial
position of RMT Parent and its Subsidiaries as of the dates thereof and the
results of operations and cash flows of RMT Parent and its Subsidiaries for the
periods covered thereby (subject, in the case of unaudited statements, to normal
and recurring year-end adjustments that have not had, and would not reasonably
be expected to have, an RMT Parent Material Adverse Effect) and (ii) were
prepared in accordance with GAAP consistently applied during the periods covered
thereby (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the SEC).

(b)RMT Parent has timely filed all certifications and statements required by (i)
Rule 13a-14 or Rule 15d-14 under the Exchange Act or (ii) 18 U.S.C. Section 1350
(Section 906 of the Sarbanes-Oxley Act of 2002) with respect to all applicable
RMT Parent SEC Documents. RMT Parent maintains disclosure controls and
procedures required by Rule 13a-15 or Rule 15d-15 under the Exchange Act, and
such controls and procedures are effective to ensure that all material
information concerning RMT Parent and its Subsidiaries is made known on a timely
basis to the individuals responsible for the preparation of RMT Parent’s SEC
filings and other public disclosure documents. As used in this Section 5.07(b),
the term “filed” shall be

31

--------------------------------------------------------------------------------

 

broadly construed to include any manner in which a document or information is
furnished, supplied or otherwise made available to the SEC.

(c)RMT Parent maintains, and has maintained, a standard system of accounting
established and administered in accordance with GAAP applied on a consistent
basis. Except as would not be material to RMT Parent and its Subsidiaries, taken
as a whole, RMT Parent and its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements of RMT Parent in conformity with GAAP
applied on a consistent basis and to maintain accountability for assets, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorizations and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. To the knowledge of RMT Parent, since
December 31, 2016, no RMT Parent Entity has identified or been made aware of any
material fraud by any employee of an RMT Parent Entity who has, or had, a role
in the preparation of the financial statements contained in the RMT Parent SEC
Documents or the internal control over financial reporting utilized by the RMT
Parent Entities.

(d)Except (i) as set forth in the consolidated financial statements contained
(or incorporated by reference) in the RMT Parent SEC Documents or the notes
thereto, (ii) as specifically contemplated by this Agreement or the other
Transaction Documents, or (iii) as set forth in Section 5.07(d) of the RMT
Parent Disclosure Letter, since December 31, 2017, RMT Parent and its
Subsidiaries have not incurred any Liabilities that are of a nature that would
be required to be disclosed on a consolidated balance sheet of RMT Parent and
its Subsidiaries or in the notes thereto prepared in conformity with GAAP, other
than Liabilities incurred in the ordinary course of business or Liabilities that
would not reasonably be expected to have, individually or in the aggregate, a
RMT Parent Material Adverse Effect

(e)Upon the consummation of the Contemplated Transactions, assuming the accuracy
of the representations and warranties of GPC and SpinCo contained in Article IV,
(i) RMT Parent will not be insolvent, (ii) RMT Parent will not be left with
unreasonably small capital, (iii) RMT Parent will not have incurred debts or
other Liabilities beyond its ability to pay such debts or other Liabilities as
they mature and (iv) the capital of RMT Parent will not be impaired.

(f)Except as would not be material to RMT Parent and its Subsidiaries, taken as
a whole, (i) all inventory of RMT Parent and its Subsidiaries consists of a
quality and quantity usable and salable in the ordinary course of business
consistent with past practice, except for obsolete, damaged, defective or
slow-moving items that have been written off or written down to fair market
value or for which adequate reserves have been established and (ii) the
quantities of each item of inventory are not excessive, but are reasonable in
the present circumstances of RMT Parent and its Subsidiaries.

Financing

.

32

--------------------------------------------------------------------------------

 

(a)RMT Parent has delivered to GPC a true, complete and fully executed copy of a
commitment letter, including (i) all exhibits, schedules, attachments and
amendments to such commitment letter in effect as of the date of this Agreement
and (ii) any associated fee letters (solely in the case of the administrative
agent fee letter, redacted in a customary manner solely with respect to fees
payable and economic terms (other than covenants) that are confidential, none of
which redacted provisions would reduce the aggregate principal amount of the RMT
Financing, impose additional conditions with respect thereto, or otherwise
affect the enforceability or availability of the RMT Financing) (together, the
“RMT Commitment Letter” and, together with the SpinCo Commitment Letter, the
“Commitment Letters”) from the lead arrangers, lenders and other financing
sources party thereto (together with all additional lead arrangers, lenders and
other financing sources added to the RMT Commitment Letter or any Alternative
RMT Commitment Letter, the “RMT Lenders“ and, together with the SpinCo Lenders,
the “Lenders”), pursuant to which, among other things, the RMT Lenders have,
subject to the terms and conditions set forth therein, committed to RMT Parent
to provide or cause to be provided to Essendant Co. (the “RMT Borrower”) debt
financing in the aggregate amount set forth therein (the bank financings
contemplated by the RMT Commitment Letter, being referred to as the “RMT
Financing“; the RMT Financing together with the SpinCo Financing, each a
“Financing” and together the “Financings”). As of the date of this Agreement,
(x) the RMT Commitment Letter has not been amended, restated, waived or modified
and (y) the respective commitments contained in the RMT Commitment Letter have
not been withdrawn, modified or rescinded in any respect. Except for the RMT
Commitment Letter (together with all ancillary documents referenced therein),
there are no side letters or other Contracts, instruments or other commitments,
obligations or arrangements (whether written or oral) related to the funding of
the full amount of the RMT Financing.

(b)As of the date of this Agreement, the RMT Commitment Letter, in the form so
delivered, is in full force and effect and is a legal, valid and binding
obligation of RMT Parent and, to the knowledge of RMT Parent, the other parties
thereto (in each case, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity). As of the date of this
Agreement (assuming the accuracy of the representations and warranties and
undertakings of each of GPC and SpinCo under this Agreement for such purpose),
(x) no event has occurred that, with or without notice, lapse of time or both,
would reasonably be expected to constitute a default or breach on the part of
RMT Parent under any term or condition of the RMT Commitment Letter and (y) RMT
Parent is not aware of any fact, event or any other occurrence that makes any of
the representations or warranties of RMT Parent in the RMT Commitment Letter
inaccurate in any material respect. RMT Parent has fully paid, or caused to be
fully paid, any and all commitment fees, any other fees or any other amounts
required by the RMT Commitment Letter to be paid on or before the date of this
Agreement. At the Closing, assuming the RMT Financing is funded in accordance
with the RMT Commitment Letter, the proceeds of the RMT Financing will be
sufficient to repay all outstanding obligations under the Existing RMT Credit
Agreement and pay all related fees and expenses associated with the foregoing
(the “RMT Financing Transactions”). Other than as set forth in the RMT
Commitment Letter, there are no conditions precedent to the funding of the full
amount of the RMT Financing. As of the date of this Agreement, and subject to
the satisfaction of all the conditions set forth in Section 8.01 and Section
8.03, RMT Parent has no reason to believe that any of the conditions to the RMT
Financing that are required to be satisfied by it or any other party to the RMT
Commitment

33

--------------------------------------------------------------------------------

 

Letter as a condition to the obligations under the RMT Commitment Letter will
not be satisfied on a timely basis or that the RMT Financing contemplated by the
RMT Commitment Letter will not be available to RMT Borrower on the Closing Date.

Absence of Certain Changes

.

Since December 31, 2017, (i) there has not occurred any RMT Parent Material
Adverse Effect and (ii) except as contemplated by or permitted under this
Agreement, RMT Parent and its Subsidiaries have conducted their businesses in
the ordinary course consistent with past practice in all material respects.

Litigation

.

As of the date hereof, except as set forth in Section 5.10 of the RMT Parent
Disclosure Letter, there is no Proceeding by or against RMT Parent or any of its
Subsidiaries pending or, to the knowledge of RMT Parent, threatened in writing
that would reasonably be expected to have, individually or in the aggregate, an
RMT Parent Material Adverse Effect or would reasonably be expected to prevent or
materially delay the consummation by RMT Parent or Merger Sub of the
Contemplated Transactions.

Registration Statements; Proxy Statement

.

The information supplied by RMT Parent specifically for inclusion or
incorporation by reference in the Registration Statements and the Proxy
Statement and any other filing contemplated by Section 7.01, shall not, at (i)
the time each Registration Statement is declared effective, (ii) the time the
Proxy Statement (or any amendment thereof or supplement thereto) is first mailed
to the stockholders of RMT Parent, (iii) the time of the RMT Parent
Stockholders’ Meeting, (iv) the Distribution Date or (v) the Merger Effective
Time, contain any untrue statement of a material fact or fail to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All documents that RMT Parent is responsible for filing with the
SEC in connection with the Contemplated Transactions will comply as to form and
substance in all material respects with the applicable requirements of the
Securities Act and the rules and regulations thereunder and the Exchange Act and
the rules and regulations thereunder. Notwithstanding the foregoing, no
representation is made by RMT Parent or Merger Sub in respect of any information
provided by GPC or SpinCo specifically for inclusion or incorporation by
reference into the Registration Statements or the Proxy Statement.

Compliance with Laws

.

Since January 1, 2015, RMT Parent and its Subsidiaries have conducted their
businesses in all material respects in compliance with all Applicable Laws and
Governmental Orders applicable to the businesses of RMT Parent and its
Subsidiaries, and their businesses are not in material violation of any such
Applicable Law or Governmental Order. RMT Parent and each of its Subsidiaries
has obtained and is, in all material respects, in compliance with all material
Permits that are necessary to conduct its business or to own, lease or operate
its facilities. This Section 5.12 does not apply with respect to the matters
that are the subject of the representations and warranties set forth in Section
5.15, Section 5.16, Section 5.17 or Section 5.19.

34

--------------------------------------------------------------------------------

 

Intellectual Property

.

(a)Except as set forth in Section 5.13 of the RMT Parent Disclosure Letter:

(i)with respect to all material patents and patent applications and material
registrations and applications for trademarks and copyrights owned by RMT Parent
and its Subsidiaries (together with all other material Intellectual Property
owned by RMT Parent and its Subsidiaries, the “RMT Parent Owned Intellectual
Property”), all such RMT Parent Owned Intellectual Property is subsisting and,
to the knowledge of RMT Parent, except with respect to applications, is valid
and enforceable;

(ii)To the knowledge of RMT Parent, the conduct of, and the use of the RMT
Parent Owned Intellectual Property in connection with, the respective businesses
of the RMT Parent and its Subsidiaries as heretofore conducted does not conflict
with, infringe upon, misappropriate or otherwise violate the Intellectual
Property rights of any other Persons, except to the extent that such conflict,
infringement, misappropriation or violation has not had, and would not
reasonably be expected to have, individually or in the aggregate, an RMT Parent
Material Adverse Effect;

(iii)To the knowledge of RMT Parent, RMT Parent and the other RMT Parent
Entities have taken reasonable measures to protect the confidentiality of all
such RMT Parent Owned Intellectual Property that is considered confidential or
proprietary by RMT Parent as of the date of this Agreement (except for such RMT
Parent Owned Intellectual Property whose value would not reasonably be expected
to be impaired in any material respect by disclosure), including entering into
appropriate confidentiality agreements with Persons with access to such RMT
Parent Owned Intellectual Property;

(iv)There is no (A) Proceeding initiated by any other Person pending or, to the
knowledge of RMT Parent, threatened in writing against RMT Parent or any other
RMT Parent Entity (1) concerning the matters described in Section 5.13(a)(ii) or
(2) challenging the validity, enforceability or ownership of any material RMT
Parent Owned Intellectual Property; provided, in each case, that any Proceeding
that has been initiated but with respect to which process or other comparable
notice has not been served on or delivered to RMT Parent or any RMT Parent
Entity shall be deemed to be “threatened” rather than “pending” or (B)
Governmental Order against RMT Parent or any RMT Parent Entity or settlement
agreement that an RMT Parent Entity is a party to or, to the knowledge of RMT
Parent, any other Governmental Order or settlement agreement restricting in any
material respect the use or exploitation of any material RMT Parent Owned
Intellectual Property; and

(v)One of the RMT Parent Entities is the sole and exclusive owner of all right,
title and interest in and to all of the RMT Parent Owned Intellectual Property.

(b)Since January 1, 2015, to the knowledge of RMT Parent, (i) there have been no
security breaches in the information technology systems of, used by or affecting
the business of RMT Parent and its Subsidiaries and (ii) there have been no
disruptions in any information technology systems that adversely affected the
business of RMT Parent and its

35

--------------------------------------------------------------------------------

 

Subsidiaries, except in each case, as has not had, or would not reasonably be
expected to have, individually or in the aggregate, an RMT Parent Material
Adverse Effect.

(c)The RMT Parent Entities, in connection with the conduct of the business of
RMT Parent and its Subsidiaries, have, at all times since January 1, 2015,
complied, in all material respects, with RMT Parent’s own posted or otherwise
binding privacy policies and Applicable Law, relating to privacy, data
protection, or the collection, retention, protection and use of PII. No
Proceedings have been asserted or, to the knowledge of RMT Parent, threatened in
writing against any RMT Parent Entity, alleging a material violation of any
Person’s privacy, PII or data rights in relation to the conduct of the business
of RMT Parent and its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, an RMT Parent Material Adverse Effect. In
connection with the operation of the business of RMT Parent and its
Subsidiaries, the RMT Parent Entities take commercially reasonable measures to
protect PII against unauthorized access, use, modification, disclosure, or other
misuse.

(d)There is no material license under which an RMT Parent Entity is a licensee
or a licensor or otherwise is granted, obtains or agrees to grant or provide
rights to use any material Intellectual Property, or is restricted in any
material respect in its right to use any material Intellectual Property
(excluding (i) licenses for commercially available software and hardware which
involved aggregate payments by RMT Parent or any of its Subsidiaries that did
not exceed $100,000 during the calendar year ended December 31, 2017, or which
are reasonably expected to involve aggregate payments by RMT Parent or any of
its Subsidiaries that will not exceed $100,000 during any future calendar year
or (ii) grants or licenses to any other Person in the ordinary course of
business) (each such license, “RMT Parent License”) for which the termination
thereof or the restriction or loss of rights thereunder would reasonably be
expected to have a RMT Parent Material Adverse Effect. Each RMT Parent License
is valid and binding on the applicable RMT Parent Entity and, to the knowledge
of RMT Parent, the counterparty thereto, and is in full force and effect,
subject to the effect of any applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar Applicable Laws relating
to or affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at law or
in equity). No RMT Parent Entity is in material breach of, or material default
under, any RMT Parent License to which it is a party.

(e)Notwithstanding anything in this Agreement to the contrary, the
representations and warranties contained in Section 5.05, Section 5.08(a),
Section 5.10 and in this Section 5.13 are the only representations and
warranties being made by RMT Parent in this Agreement with respect to the
validity of, the right to register, or any activity that constitutes
infringement, misappropriation or other violation of, a third party’s
Intellectual Property rights.

Real Property

.

(a)Section 5.14(a) of the RMT Parent Disclosure Letter sets forth, with respect
to each parcel of RMT Parent Leased Real Property existing as of the date of
this Agreement, the Contracts which provide RMT Parent with rights to lease,
sublease, license, use or otherwise occupy such parcel of RMT Parent Leased Real
Property as of the date of this Agreement, including any amendments or
modifications thereto (all such Contracts, together

36

--------------------------------------------------------------------------------

 

with the Contracts that provide RMT Parent with rights to lease, sublease,
license, use or otherwise occupy the RMT Parent Leased Real Property as of the
Closing Date, including any amendments or modifications thereto, collectively,
the “RMT Leases”), the address (or other identifying description) of such parcel
and the identity of the lessor, lessee and current occupant (if different from
lessee) of such parcel. True, correct and complete copies of all RMT Leases
existing as of the date of this Agreement have been provided to GPC. RMT Parent
(i) has a valid and binding leasehold interest in, and enjoys peaceful and
undisturbed possession of, each parcel of RMT Parent Leased Real Property
existing as of the date of this Agreement and (ii) will have a valid and binding
leasehold interest in each parcel of RMT Parent Leased Real Property that will
exist as of the Closing Date, in each case, free and clear of all Liens, other
than Permitted Liens.

(b)With respect to each RMT Lease, neither the applicable RMT Parent Entity,
nor, to the knowledge of RMT Parent, any counterparty thereto is in default
thereunder in any material respect, and there are no events which with the
passage of time or notice, or both, would constitute a material default
thereunder on the part of such RMT Parent Entity, or, to the knowledge of RMT
Parent, any other party thereto. The RMT Parent Leased Real Property is in
compliance in all material respects with all laws, rules, regulations and
ordinances related to the business as it is currently conducted on such RMT
Parent Leased Real Property. Except as otherwise indicated on Section 5.14(b) of
the RMT Parent Disclosure Letter, no RMT Parent Entity has subleased or granted
to a third party any right to use or occupy all or any portion of the RMT Parent
Leased Real Property other than in the ordinary course of business.

(c)To the knowledge of RMT Parent, there are no eminent domain or similar
proceedings pending or threatened in writing affecting all or any material
portion of the RMT Parent Leased Real Property. To the knowledge of RMT Parent,
there is no writ, injunction, decree, order or judgment outstanding, nor any
action claim, suit or other Proceeding pending or threatened in writing,
relating to the ownership, lease, use, occupancy or operation by any Person of
the RMT Parent Leased Real Property. The buildings, improvements and structures
located on the RMT Parent Leased Real Property are in good operating condition
and repair.

(d)Section 5.14(d) of the RMT Parent Disclosure Letter sets forth the address
(or other identifying description) and the identity of the fee owner of each
parcel of RMT Parent Owned Real Property. An RMT Parent Entity has good and
marketable fee simple title in and to each parcel of RMT Parent Owned Real
Property, including all of the buildings and improvements thereon, free and
clear of all Liens, other than Permitted Liens. There are no outstanding
options, rights of first offer or rights of first refusal to purchase any RMT
Parent Owned Real Property or any portion thereof or interest therein. Other
than pursuant to easements of record, no RMT Parent Entity has leased or granted
any right to use or occupy all or any portion of an RMT Parent Owned Real
Property to a third party, whether as tenants, subtenants, trespassers or
otherwise. There is no condemnation or other Proceeding in eminent domain,
pending or, to the knowledge of RMT Parent, threatened, affecting the RMT Parent
Owned Real Property or any portion thereof or interest therein. There is no
writ, injunction, decree, order or judgment outstanding, nor any action, claim,
suit or other Proceeding pending or threatened, relating to the ownership,
lease, use, occupancy or operation by any Person of the RMT Parent Owned Real
Property.

37

--------------------------------------------------------------------------------

 

Employee Benefit Matters

.

(a)U.S. RMT Parent Plans and Material Documents. Section 5.15(a) of the RMT
Parent Disclosure Letter lists, as of the date of this Agreement, all material
U.S. RMT Parent Plans. “U.S. RMT Parent Plans” means: “employee benefit plans”
(as defined in Section 3(3) of ERISA, whether or not subject to ERISA), all
bonus, stock option, stock purchase, restricted stock, incentive, deferred
compensation, retiree medical or life insurance, supplemental retirement,
severance or other compensation or benefit plans, programs or arrangements, and
all employment, termination, severance, retention or other Contracts, to which
RMT Parent or any of its Subsidiaries is a party, with respect to which RMT
Parent or any of its Subsidiaries has any obligation or which are maintained,
contributed to or sponsored by RMT Parent or any of its Subsidiaries, in each
case, for the benefit of any U.S. RMT Parent Employee or to which any U.S. RMT
Parent Employee is a party. With respect to each U.S. RMT Parent Plan, RMT
Parent has made available to GPC (to the extent applicable) (i) a true and
complete copy of the current plan document and any material amendments thereto,
(ii) copies of (1) the most recent summary plan description and any summaries of
material modifications thereto and (2) the most recent annual report on Form
5500 (including any applicable schedules and attachments thereto) filed with the
Department of Labor and (iii) the most recent determination or opinion letter
received from the IRS (if any).

(b)Non-U.S. RMT Parent Plans and Material Documents. Section 5.15(b) of the RMT
Parent Disclosure Letter lists, as of the date hereof, all material Non-U.S. RMT
Parent Plans. “Non-U.S. RMT Parent Plans” means employee benefit plans, bonus,
stock option, stock purchase, restricted stock, incentive, deferred
compensation, retiree medical or life insurance, supplemental retirement,
severance or other compensation or benefit plans, programs or arrangements, and
all employment, termination, severance or other Contracts, to which RMT Parent
or any of its Subsidiaries is a party, with respect to which RMT Parent or any
of its Subsidiaries has any obligation or which are maintained, contributed to
or sponsored by RMT Parent or any of its Subsidiaries, in each case, for the
benefit of any Non-U.S. RMT Parent Employee or to which any Non-U.S. RMT Parent
Employee is a party (other than statutory plans) (“RMT Parent Plans” means the
U.S. RMT Parent Plans and Non-U.S. RMT Parent Plans). With respect to each
Non-U.S. RMT Parent Plan, RMT Parent has made available to GPC (to the extent
applicable) (i) a true and complete copy of the current plan document and any
material amendments thereto and (ii) copies of the most recent summary plan
description and any summaries of material modifications thereto.

(c)Since January 1, 2013, each RMT Parent Plan (and any related trust or other
funding vehicle) has been administered in all material respects in accordance
with its terms and as applicable is in compliance in all material respects with
ERISA, the Code and all other material Applicable Laws. Each of RMT Parent and
its Subsidiaries is in compliance in all material respects with ERISA, the Code
and all other material Applicable Laws. Since January 1, 2013, all employer and
employee contributions required to have been made by RMT Parent to each U.S. RMT
Parent Plan have, in all material respects, been timely made. There is no
material Proceeding pending, or to the knowledge of RMT Parent threatened, with
respect to any U.S. RMT Parent Plan, other than ordinary course claims for
benefits. Each U.S. RMT Parent Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS, or an application for a favorable determination by

38

--------------------------------------------------------------------------------

 

the IRS has been timely filed and is currently pending, and, to the knowledge of
RMT Parent, nothing has occurred that would reasonably be expected to result in
a loss of the Tax-qualified status of such U.S. RMT Parent Plan under Section
401(a) of the Code.

(d)No Liability under Title IV or Section 302 of ERISA has been incurred by RMT
Parent or any of its ERISA Affiliates that has not been satisfied in full, and,
to the knowledge of RMT Parent, no condition exists that presents a material
risk to RMT Parent or any ERISA Affiliate of incurring any such Liability, other
than Liability for premiums due the Pension Benefit Guaranty Corporation (which
premiums have been paid when due). No U.S. RMT Parent Plan that is a Title IV
Plan or any trust established thereunder has incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, as of the last day of the most recent fiscal year of each
Title IV Plan ended prior to the Closing. Neither RMT Parent nor any of its
ERISA Affiliates has, within the preceding six years, withdrawn in a complete or
partial withdrawal from any “multiemployer plan” (as defined in Section 3(37) of
ERISA) or incurred any Liability under Section 4204 of ERISA that has not been
satisfied in full.

(e)Each Non-U.S. RMT Parent Plan has been administered in compliance in all
material respects with its terms and operated in compliance in all material
respects with Applicable Laws. Each Non-U.S. RMT Parent Plan required to be
registered or approved by a non-U.S. governmental entity has been so registered
or approved and has been maintained in good standing with applicable regulatory
authorities, and, to the knowledge of RMT Parent, no event has occurred since
the date of the most recent approval or application therefor relating to any
such Non-U.S. RMT Parent Plan that could reasonably be expected to materially
affect any such approval relating thereto or increase the costs relating thereto
in a manner material to RMT Parent. Each Non-U.S. RMT Parent Plan is funded or
insured in material compliance with Applicable Law.

(f)Except as set forth in Section 5.15(f)(1) of the RMT Parent Disclosure
Letter, none of the execution and delivery of this Agreement or the other
Transaction Documents or the consummation of the Merger or any other
Contemplated Transaction (alone or in conjunction with any other event,
including any termination of employment) will (i) entitle any RMT Parent
Employee to any material compensation or benefit, (ii) accelerate the time of
payment or vesting, or trigger any payment or funding, of any material
compensation or benefit or trigger any other material obligation under any RMT
Parent Plan or (iii) result in any breach or violation of or default under, or
limit RMT Parent’s right to amend, modify or terminate, any RMT Parent Plan, in
each case, except as provided in this Agreement or pursuant to Applicable Law.
Except as disclosed in Section 5.15(f)(2) of the RMT Parent Disclosure Letter,
no amounts payable under the RMT Parent Plans will fail to be deductible for
federal income Tax purposes by virtue of Section 280G of the Code as a result of
the occurrence of the transactions contemplated by this Agreement, either alone
or in combination with another event.

Labor Matters

.

Section 5.16 of the RMT Parent Disclosure Letter lists, as of the date of this
Agreement, each collective bargaining agreement or similar labor agreement that
is applicable to any RMT Parent Employee as of the date of this Agreement, and
its Subsidiaries, including Union

39

--------------------------------------------------------------------------------

 

Employees, to which RMT Parent or any of its Subsidiaries is a party, including
arrangements with works councils and other similar employee representative
bodies representing any employee of RMT Parent and its Subsidiaries, and
according to which RMT Parent and its Subsidiaries will have outstanding rights
or obligations on and following the Closing (together with such collective
bargaining agreements, the “RMT Parent Union Contracts”). RMT Parent has made
available to GPC each RMT Parent Union Contract. As of the date hereof, (a)
there are no material strikes or lockouts with respect to any Union Employees
pending, or to the RMT Parent’s knowledge, threatened in writing, (b) there is
no material union organizing effort pending or, to the knowledge of RMT Parent,
threatened in writing against RMT Parent or any of its Subsidiaries, (c) there
is no material unfair labor practice, labor dispute (other than routine
individual grievances) or labor arbitration proceeding pending or, to the
knowledge of RMT Parent, threatened in writing affecting RMT Parent or any of
its Subsidiaries and (d) there is no material slowdown, or work stoppage in
effect or, to the knowledge of RMT Parent, threatened in writing with respect to
RMT Parent or any of its Subsidiaries, including any Union Employees. RMT Parent
and each of its Subsidiaries conducts, and since January 1, 2015 has conducted,
its business, in all material respects, in compliance with all material
Applicable Laws with respect to labor relations, employment and employment
practices, including occupational safety and health standards. To the knowledge
of RMT Parent, as of the date of this Agreement, no employee of RMT Parent or
any of its Subsidiaries is in violation of any material term of any employment
or nondisclosure agreement, fiduciary duty or restrictive covenant for the
benefit of RMT Parent or any of its Subsidiaries or a former employer of any
such employee. To the knowledge of RMT Parent, in the last five (5) years, no
allegations of sexual harassment have been made against (i) any current
executive officer of RMT Parent or any of its Subsidiaries or (ii) any current
employee of RMT Parent or any of its Subsidiaries at the level of Senior Vice
President or above.

Taxes

. Except as set forth in Section 5.17 of the RMT Parent Disclosure Letter,

(a)all material Tax Returns required to have been filed by, or with respect to,
RMT Parent and its Subsidiaries have been timely filed (taking into account any
valid extension of time to file granted or obtained) and all such Tax Returns
are true, correct and complete in all material respects;

(b)all material Taxes required to be paid by RMT Parent and its Subsidiaries
(whether or not reflected on such Tax Returns) have been paid in full or will be
timely paid in full;

(c)no deficiency or other claim for any material amount of Tax has been asserted
or assessed by a Governmental Authority in writing against RMT Parent or any of
its Subsidiaries that has not been satisfied by payment, settled or withdrawn;

(d)there are no material Tax liens on the assets of RMT Parent or any of its
Subsidiaries (other than Permitted Liens);

(e)none of RMT Parent and its Subsidiaries has distributed stock of another
Person or had its stock distributed by another Person in a transaction that was
intended to be

40

--------------------------------------------------------------------------------

 

governed in whole or in part by Section 355 of the Code in the two years prior
to this Agreement;

(f)none of RMT Parent, Merger Sub and their respective Subsidiaries has taken or
agreed to take any action that would (and none of them is aware of any fact,
event, agreement, plan or other circumstance that would) prevent the Intended
Tax Treatment;

(g)none of RMT Parent and its Subsidiaries has participated in a “listed
transaction” within the meaning of Treasury regulations section 1.6011-4; and

(h)none of RMT Parent and its Subsidiaries is bound by any material agreement or
arrangement the primary purpose of which relates to Taxes (other than (i) such
an agreement or arrangement exclusively between or among RMT Parent and its
Subsidiaries and (ii) the Tax Matters Agreement).

RMT Parent Material Contracts

.

(a)Except as set forth in Section 5.18 of the RMT Parent Disclosure Letter, as
of the date of this Agreement, neither RMT Parent nor any of its Subsidiaries
are parties to or otherwise bound by or subject to (Contracts of the following
types, the “RMT Parent Material Contracts”):

(i)Contracts (other than any purchase order that specifies price, quantity or
delivery terms but does not otherwise vary the terms of any other Contract
pursuant to which such purchase order was made in any material respect) for the
purchase of products or for the receipt of services from the top twenty
suppliers of the RMT Parent Entities during the calendar year ended December 31,
2017, determined on a consolidated basis based on the amount of gross purchases
made by the RMT Parent Entities therefrom;

(ii)Contracts (other than any purchase order that specifies price, quantity or
delivery terms but does not otherwise vary the terms of any other Contract
pursuant to which such purchase order was made in any material respect) for the
furnishing of products or services by the RMT Parent Entities to the top twenty
customers of the RMT Parent Entities during the calendar year ended December 31,
2017, determined on a consolidated basis based on the amount of net merchandise
sales (gross merchandise sales less merchandise credit memos and merchandise
discounts and rebates) made by the RMT Parent Entities thereto;

(iii)Contracts concerning the establishment or operation of a material
partnership, joint venture or limited liability company (other than any such
Contract between RMT Parent or any of its Subsidiaries and another Subsidiary of
RMT Parent);

(iv)Contracts relating to the acquisition or disposition of any material
business (whether by merger, sale of stock, sale of assets or otherwise) with
material obligations (other than in respect of fraud) extending beyond the date
hereof;

41

--------------------------------------------------------------------------------

 

(v)Contracts containing (A) a covenant materially restricting the ability of RMT
Parent or any of its Subsidiaries to engage in any line of business in any
geographic area or to compete with any Person, to market any product or to
solicit customers, (B) a provision granting the other party exclusivity or
similar rights or (C) a provision that requires the purchase of all or a
material portion of any RMT Parent Entities’ requirements for a given product or
service from a given third party and which Contract is not terminable by any RMT
Parent Entity within one year of the date hereof without any required payment or
other conditions (other than the condition of notice);

(vi)material Contracts for the furnishing of products or services by RMT Parent
or any of its Subsidiaries to any Governmental authority;

(vii)any material RMT Parent License; or

(viii)indentures, credit agreements, loan agreements and similar instruments
pursuant to which RMT Parent or any of its Subsidiaries has or will incur or
assume any indebtedness for borrowed money or has or will guarantee or otherwise
become liable for any indebtedness of any other Person for borrowed money in
excess of $1,000,000, other than any indentures, credit agreements, loan
agreements or similar instruments solely between or among any RMT Parent and any
of its Subsidiaries.

(b)RMT Parent has made available to GPC, or, in the case of RMT Parent Material
Contracts described in Section 5.18(a)(i) and Section 5.18(a)(ii), GPC’s outside
legal counsel, true, complete and correct copies of each RMT Parent Material
Contract in effect on the date of this Agreement. Each RMT Parent Material
Contract is valid and binding on RMT Parent or its Subsidiaries, as applicable,
and, to the knowledge of RMT Parent, the counterparty thereto, and is in full
force and effect, subject to the effect of any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
Applicable Laws relating to or affecting creditors’ rights generally and subject
to the effect of general principles of equity (regardless of whether considered
in a proceeding at law or in equity), except insofar as it has expired in
accordance with its terms after the date hereof. Neither RMT Parent nor any of
its Subsidiaries is in material breach of, or material default under, any RMT
Parent Material Contract to which it is a party.

Environmental Matters

.

(a)Except as disclosed on Section 5.19 of the RMT Parent Disclosure Letter, the
business of RMT Parent and its Subsidiaries is in material compliance with all
applicable Environmental Laws and has obtained all Environmental Permits that
are necessary to conduct its business or to own, lease or operate its
facilities.

(b)There are no Proceedings under any Environmental Laws against or involving
RMT Parent or its Subsidiaries and, to the knowledge of RMT Parent, there are no
circumstances or conditions which would be reasonably expected to give rise to
such a Proceeding, except for such Proceedings which have not, or would not
reasonably be expected to have, individually or in the aggregate, an RMT Parent
Material Adverse Effect.

42

--------------------------------------------------------------------------------

 

(c)RMT Parent has made available to GPC copies of all material environmental
reports, assessments (including Phase I or II environmental assessments),
claims, demands, notices of violation or other material documents in its
possession relating to any non-compliance with Environmental Laws, unresolved
Proceedings or Liabilities under Environmental Law, or any hazardous or toxic
substances at, on, or under any property currently or formerly owned, operated
or used by RMT Parent or its Subsidiaries.

No Stockholder Rights Plan; No Anti-Takeover Law

.

As of the date of this Agreement, there is no stockholder rights plan, “poison
pill,” anti-takeover plan or other similar device in effect to which RMT Parent
or any of its Subsidiaries is a party or otherwise is bound. The Contemplated
Transactions are and, as of the Closing, shall be exempt from any such
stockholder rights plan, “poison pill,” anti-takeover plan or other similar
device adopted prior to the Closing to which RMT Parent or any of its
Subsidiaries is a party or otherwise is bound. No “fair price,” “moratorium,”
“control share acquisition,” “business combination,” “interested stockholder,”
“stockholder protection” or other similar anti-takeover law applicable to RMT
Parent or Merger Sub enacted under Applicable Law applies to this Agreement, the
Merger or any other Contemplated Transactions.

Operations of Merger Sub

.

Merger Sub was newly formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and at no time prior to the Merger
Effective Time will Merger Sub have conducted any business activity or other
operations of any kind other than those necessary to consummate the Merger as
contemplated by this Agreement.

Opinion of Financial Advisor

.

The RMT Parent Board has received a written opinion (or an oral opinion to be
confirmed in writing) of Citigroup Global Markets Inc., dated on or about the
date of this Agreement, as to the fairness, from a financial point of view and
as of the date of the opinion, to RMT Parent of the Aggregate Merger
Consideration provided for pursuant to this Agreement.

Brokers

.

Except for Citigroup Global Markets Inc., no broker, finder or investment banker
is entitled to any brokerage, finder’s or other fee or commission in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of RMT Parent or any of its Subsidiaries. RMT Parent shall be solely responsible
for the fees and expenses of Citigroup Global Markets Inc.

Title

.

RMT Parent and its Subsidiaries have, in all material respects, good and valid
title to, or valid leases, licenses or rights to use, all assets reflected on
the consolidated balance sheet as of December 31, 2017 in the RMT Parent SEC
Documents or acquired after such date (other than any assets disposed of since
such date in the ordinary course of business consistent with past practice),
free and clear of all Liens, other than Permitted Liens (except with respect to
the RMT

43

--------------------------------------------------------------------------------

 

Parent Leased Real Property and RMT Parent Owned Real Property, which are the
subject of the representations and warranties set forth in Section 5.14).

Disclaimer of RMT Parent and Merger Sub

.

(a)EXCEPT AS EXPRESSLY SET FORTH IN THIS Article V OR IN THE OTHER TRANSACTION
DOCUMENTS, NONE OF RMT PARENT, MERGER SUB OR THEIR RESPECTIVE REPRESENTATIVES
MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR
IN EQUITY, IN RESPECT OF THE CONTEMPLATED TRANSACTIONS OR ANY OF THEIR
BUSINESSES OR THEIR SUBSIDIARIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS Article
V OR IN THE OTHER TRANSACTION DOCUMENTS, RMT PARENT, MERGER SUB AND THEIR
RESPECTIVE REPRESENTATIVES HAVE NOT MADE ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AT LAW OR IN EQUITY, WITH RESPECT TO (I) MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR USE OR PURPOSE AND ALL OTHER WARRANTIES ARISING UNDER THE
UNIFORM COMMERCIAL CODE (OR SIMILAR LAWS), (II) THE OPERATION OF THEIR
BUSINESSES AFTER THE CLOSING OR (III) THE PROBABLE SUCCESS, PROFITABILITY OR
PROSPECTS OF THEIR BUSINESSES AFTER THE CLOSING AND ANY SUCH REPRESENTATION OR
WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.

(b)EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS,
NONE OF RMT PARENT, MERGER SUB, OR THEIR RESPECTIVE REPRESENTATIVES WILL HAVE OR
BE SUBJECT TO ANY LIABILITY OR INDEMNIFICATION OBLIGATION TO GPC, SPINCO OR
THEIR RESPECTIVE REPRESENTATIVES OR TO ANY OTHER PERSON RESULTING FROM THE
DISTRIBUTION TO GPC, SPINCO, OR THEIR RESPECTIVE REPRESENTATIVES, OR GPC’S,
SPINCO’S OR THEIR RESPECTIVE REPRESENTATIVES’ USE OF, ANY INFORMATION RELATING
TO THE BUSINESSES OF RMT PARENT AND ITS SUBSIDIARIES, INCLUDING ANY INFORMATION,
DOCUMENTS, PROJECTIONS, FORECASTS, BUSINESS PLANS, OFFERING MATERIALS OR OTHER
MATERIAL MADE AVAILABLE TO GPC OR ITS REPRESENTATIVES OR POTENTIAL FINANCING
SOURCES, WHETHER ORALLY OR IN WRITING, IN CERTAIN “DATA ROOMS,” MANAGEMENT
PRESENTATIONS, FUNCTIONAL “BREAK-OUT” DISCUSSIONS, “EXPERT SESSIONS,” SITE TOURS
OR VISITS, DILIGENCE CALLS OR MEETINGS, RESPONSES TO QUESTIONS SUBMITTED ON
BEHALF OF GPC OR ITS REPRESENTATIVES OR IN ANY OTHER FORM IN CONNECTION WITH THE
CONTEMPLATED TRANSACTIONS.

Article VI

CONDUCT OF BUSINESS PENDING THE MERGER

Conduct of Business by GPC Pending the Merger

.

44

--------------------------------------------------------------------------------

 

(a)From the date of this Agreement and until the earlier of the Closing Date and
the date on which this Agreement is terminated in accordance with Section 9.01,
except, (i) as set forth in Section 6.01 of the GPC Disclosure Letter, (ii) as
contemplated by the Internal Reorganization, the Distribution and the other
Contemplated Transactions, (iii) for actions required by Applicable Law and (iv)
as RMT Parent otherwise shall consent to in writing (such consent not to be
unreasonably withheld, delayed or conditioned), (A) GPC shall, to the extent
relating to the SpinCo Business, and shall cause its Subsidiaries to, to the
extent relating to the SpinCo Business, use reasonable best efforts to conduct
the SpinCo Business in the ordinary course in all material respects and preserve
intact in all material respects the business organization and assets of the
SpinCo Business, including by using reasonable best efforts to (1) keep
available the services of the key SpinCo Business Employees and (2) preserve the
goodwill and current relationships of the SpinCo Business with customers,
suppliers and other Persons with which the SpinCo Business has business
relations and (B) GPC shall not, and shall cause its Subsidiaries not to, in
each case to the extent relating to the SpinCo Business, and shall cause the
SpinCo Companies not to:

(i)(A) issue, sell, pledge or dispose of, (B) grant a Lien on or permit a Lien
to exist on or (C) authorize the issuance, sale, pledge or disposition of, or
granting or placing of a Lien on, any shares of any class of capital stock, or
other ownership interests, of any of the SpinCo Companies, or any options,
warrants, convertible securities or other rights of any kind to acquire any
shares of such capital stock, or any other ownership interest (including any
phantom interest) of any of the SpinCo Companies;

(ii)(A) sell, pledge or dispose of, (B) grant a Lien on or permit a Lien to
exist on or (C) authorize the sale, pledge or disposition of, or granting or
placing of a Lien on, any material assets of the SpinCo Business, except (1) in
the ordinary course of business and consistent with past practice, (2)
dispositions of obsolete or worn-out assets that are no longer used or useful in
the operation or conduct of the SpinCo Business, (3) Liens securing the SpinCo
Debt, (4) Liens that are Permitted Liens and (5) Liens securing indebtedness
that would not be prohibited by Section 6.01(a)(x);

(iii)amend or restate the articles or certificate of incorporation or bylaws (or
similar organizational documents) of any SpinCo Company, other than to change
its name;

(iv)adjust, reclassify, combine, split, subdivide or redeem, or purchase or
otherwise acquire, directly or indirectly, any capital stock of a SpinCo
Company;

(v)(A) acquire or dispose of (including by merger, consolidation or acquisition
of stock or assets or any other business combination) any corporation,
partnership, other business organization or any division thereof, other than
acquisitions and investments involving cash consideration not exceeding
$50,000,000 in the aggregate and dispositions not exceeding $15,000,000 in the
aggregate or (B) cause or permit any SpinCo Company to make any loans or
advances or capital contribution to, or investment in, any Person other than a
SpinCo Company;

45

--------------------------------------------------------------------------------

 

(vi)(A) grant any increase in the base salaries, target bonus opportunity, or
other benefits payable by GPC or its Affiliates to any of the SpinCo Business
Employees, (B) adopt, terminate, accelerate the timing of payments or vesting
under, or otherwise materially amend or supplement, any GPC Plan as it relates
to any of the SpinCo Business Employees, (C) adopt any collective bargaining
agreements or similar labor agreements or arrangements that are applicable to
any SpinCo Business Employee or (D) enter into or amend any employment,
consulting, change in control, transaction-related bonus, retention, severance
or termination agreement with any SpinCo Business Employee except, in the case
of clauses (A), (B) and (C) above, (1) as required by Applicable Law, (2) as
required by any GPC Plan as in effect on the date hereof, (3) grants of equity
or equity-based awards pursuant to GPC’s equity compensation plans as set forth
in Section 6.01(a)(vi)(3) of the GPC Disclosure Letter, (4) in the ordinary
course of business consistent with the past practices of GPC or its Affiliates
(including in the context of new hires or promotions based on job performance or
workplace requirements) or (5) to the extent undertaken in connection with the
implementation of a program that affects all similarly situated employees of GPC
and/or its Affiliates and does not disproportionately increase the compensation
and benefits of the SpinCo Business Employees relative to such other similarly
situated employees;

(vii)waive or remove any material restriction applicable to a SpinCo Business
Employee under any GPC Plan, other than any waiver that affects all similarly
situated employees of GPC and/or its Affiliates and which does not (A)
disproportionately increase the compensation and benefits of the SpinCo Business
Employees relative to such other similarly situated employees or (B) relate to
any material confidentiality obligations or non-compete restrictions applicable
to such SpinCo Business Employee;

(viii)change any method of accounting or accounting practice or policy used by
GPC as it relates to the SpinCo Business, other than such changes as are
required by GAAP, Applicable Law or a Governmental Authority;

(ix)other than in the ordinary course of business and consistent with past
practice or as required by Applicable Law, (A) make any change (or file any such
change) in any method of Tax accounting or any annual Tax accounting period, (B)
make, change or rescind any Tax election, (C) settle or compromise any Tax
Liability or consent to any claim or assessment relating to Taxes, (D) file any
amended Tax Return or claim for refund, (E) enter into any closing agreement
relating to Taxes or (F) waive or extend the statute of limitations in respect
of Taxes, in each case, to the extent that doing so would reasonably be expected
to result in a material incremental cost to SpinCo or RMT Parent or any of the
SpinCo Companies;

(x)incur, guarantee or assume or otherwise become responsible for any
indebtedness for borrowed money of a SpinCo Company other than (A) indebtedness
solely between or among any of the GPC Entities that will be repaid prior to the
Distribution, (B) the SpinCo Debt, (C) indebtedness solely between or among any
of the SpinCo Companies, (D) letters of credit or similar arrangements entered
into in the

46

--------------------------------------------------------------------------------

 

ordinary course of business consistent with past practice and (E) guarantees
made by any SpinCo Company in respect of the obligations of any other SpinCo
Company;

(xi)commence or settle any Proceeding other than (A) in the ordinary course of
business and consistent with past practice and (B) settlements that do not
impose any liability or obligation on any SpinCo Company other than monetary
obligations that will be satisfied prior to the Closing and/or customary
confidentiality obligations;

(xii)other than in the ordinary course of business and consistent with past
practice materially amend (other than an extension), cancel or terminate any
SpinCo Material Contract or IP License;

(xiii)fail to exercise any rights of renewal with respect to any material SpinCo
Leased Real Property that by its terms would otherwise expire unless the SpinCo
Companies determine in good faith that a renewal would not be in the best
interest of the SpinCo Companies;

(xiv)(A) abandon, disclaim, sell, assign or grant any security interest in, to
or under any material SpinCo Intellectual Property, including failing to perform
or cause to be performed all applicable filings, recordings and other acts, or
to pay or cause to be paid all required fees and Taxes, to maintain and protect
its interest in any material SpinCo Intellectual Property, (B) grant to any
third party any exclusive license, or enter into any covenant not to sue or (C)
disclose to any Person any trade secret or confidential information, in the case
of (B) and (C) with respect to any material SpinCo Intellectual Property, in
each case, except in the ordinary course of business and consistent with past
practice;

(xv)fail to maintain (with insurance companies substantially as financially
responsible as their existing insurers) for the SpinCo Business insurance in at
least such amounts and against at least such risks and losses as are consistent
in all material respects with the past practice of the SpinCo Business;

(xvi)adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other material
reorganization of any SpinCo Company;

(xvii)amend or modify the Internal Reorganization or fail to implement the
Internal Reorganization consistent with Attachment I to the Separation
Agreement, except in each case as otherwise permitted under the terms of the
Separation Agreement;

(xviii)transfer internally any employee of GPC and its Affiliates in a manner
that would affect whether such employee is or is not classified as a SpinCo
Business Employee, except to the extent contemplated or required by the
Separation Agreement; or

(xix)enter into any agreement to do any of the foregoing.

47

--------------------------------------------------------------------------------

 

(b)From the date of this Agreement until the Distribution, GPC shall cause each
of the SpinCo Companies to (i) prepare and timely file all Tax Returns that it
is required to file, (ii) timely pay all Taxes shown to be due and payable on
such Tax Returns and (iii) promptly notify RMT Parent of any notice of any
material Proceeding or audit in respect of any Tax matters (or any significant
developments with respect to ongoing Proceedings or audits in respect of such
Tax matters) affecting a SpinCo Company.

Conduct of Business by RMT Parent Pending the Merger

.

(a)From the date of this Agreement and until the earlier of the Closing Date and
the date on which this Agreement is terminated in accordance with Section 9.01,
except, (i) as set forth in Section 6.02 of the RMT Parent Disclosure Letter,
(ii) as contemplated by the Contemplated Transactions, (iii) for actions
required by Applicable Law and (iv) as GPC otherwise shall consent to in writing
(such consent not to be unreasonably withheld, delayed or conditioned), (A) RMT
Parent shall, and shall cause its Subsidiaries to, use reasonable best efforts
to conduct its and their businesses in the ordinary course in all material
respects and preserve intact in all material respects the business organization
and assets of their businesses, including by using reasonable best efforts to
(1) keep available the services of RMT Parent’s and its Subsidiaries’ key
employees and (2) preserve the goodwill and current relationships of RMT Parent
and its Subsidiaries with customers, suppliers and other Persons with which they
have business relations and (B) RMT Parent shall not, and shall cause its
Subsidiaries not to:

(i)(A) issue, sell, pledge or dispose of, (B) grant a Lien on or permit a Lien
to exist on or (C) authorize the issuance, sale, pledge or disposition of, or
granting or placing of a Lien on, any shares of any class of capital stock, or
other ownership interests, of RMT Parent or any of its Subsidiaries, or any
options, warrants, convertible securities or other rights of any kind to acquire
any shares of such capital stock, or any other ownership interest (including any
phantom interest) of RMT Parent or any of its Subsidiaries, other than, as
applicable, (1) any such transaction by a directly or indirectly wholly owned
Subsidiary of RMT Parent which remains a directly or indirectly wholly owned
Subsidiary of RMT Parent after consummation of such transaction, (2) upon the
exercise or settlement of, or as otherwise required by, any RMT Parent Stock
Options, RMT Parent RSUs, RMT Parent Restricted Stock or RMT Parent Performance
Share Units granted pursuant to the RMT Parent Stock Plans outstanding on the
date of this Agreement and in accordance with their terms in effect on the date
of this Agreement or thereafter granted in accordance with Section 6.02(a)(vi)
or (3) pursuant to the RMT Parent Share Issuance;

(ii)(A) sell, pledge or dispose of, (B) grant a Lien on or permit a Lien to
exist on or (C) authorize the sale, pledge or disposition of, or granting or
placing of a Lien on, any material assets of the businesses of RMT Parent and
its Subsidiaries, except (1) in the ordinary course of business and consistent
with past practice, (2) dispositions of obsolete or worn-out assets that are no
longer used or useful in the operation or conduct of the businesses of RMT
Parent or its Subsidiaries, (3) Liens that are Permitted Liens and (4) Liens
securing indebtedness that would not be prohibited by Section 6.02(a)(ix);

48

--------------------------------------------------------------------------------

 

(iii)amend or restate the articles or certificate of incorporation or bylaws (or
similar organizational documents) of RMT Parent or any of its material
Subsidiaries (other than immaterial amendments to any such RMT Parent Subsidiary
organizational documents);

(iv)declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock or property, with respect to any of its capital stock except for
(A) the declaration and payment of regular quarterly cash dividends not in
excess of $0.14 per share per quarter in respect of RMT Parent Common Stock
(adjusted to appropriately reflect the effect of any stock split, reverse stock
split, recapitalization or other like change with respect to RMT Parent Common
Stock) and (B) dividends or distributions by any directly or indirectly wholly
owned Subsidiary of RMT Parent;

(v)(A) acquire or dispose of (including by merger, consolidation or acquisition
of stock or assets or any other business combination) any corporation,
partnership, other business organization or any division thereof, other than
acquisitions and investments involving cash consideration not exceeding
$50,000,000 in the aggregate and dispositions not exceeding $15,000,000 in the
aggregate or (B) make any loans or advances or capital contribution to, or
investment in, any Person other than RMT Parent or a Subsidiary of RMT Parent;

(vi)(A) grant any increase in the base salaries, target bonus opportunity, or
other benefits payable by RMT Parent or its Subsidiaries to any of its
employees, (B) adopt, terminate, accelerate the timing of payments or vesting
under, or otherwise materially amend or supplement, any RMT Parent Plans, (C)
adopt any collective bargaining agreements or similar labor agreements or
arrangements or (D) enter into or amend any employment, consulting, change in
control, transaction-related bonus, retention, severance or termination
agreement with any RMT Parent Employee except, in the case of clauses (A), (B)
and (C) above, (1) as required by Applicable Law, (2) as required by any RMT
Parent Plan in effect on the date hereof or pursuant to the terms of any RMT
Parent Union Contract, (3) grants of equity or equity-based awards pursuant to
RMT Parent’s equity compensation plans as set forth in Section 6.02(a)(vi)(3) of
the RMT Parent Disclosure Letter, (4) in the ordinary course of business
consistent with the past practices of RMT Parent or its Subsidiaries (including
in the context of new hires or promotions based on job performance or workplace
requirements) or (5) to the extent undertaken in connection with the
implementation of a program that affects all similarly situated employees of RMT
Parent and/or its Subsidiaries;

(vii)change any method of accounting or accounting practice or policy used by
RMT Parent as it relates to the businesses of RMT Parent and its Subsidiaries,
other than such changes as are required by GAAP, Applicable Law or a
Governmental Authority;

(viii)other than in the ordinary course of business and consistent with past
practice or as required by Applicable Law, (A) make any change (or file any such
change) in any method of Tax accounting or any annual Tax accounting period, (B)
make, change or rescind any Tax election, (C) settle or compromise any Tax
Liability or

49

--------------------------------------------------------------------------------

 

consent to any claim or assessment relating to Taxes, (D) file any amended Tax
Return or claim for refund, (E) enter into any closing agreement relating to
Taxes or (F) waive or extend the statute of limitations in respect of Taxes, in
each case, to the extent that doing so would reasonably be expected to result in
a material incremental cost to SpinCo, any GPC Entity, RMT Parent or any of its
Subsidiaries;

(ix)incur, guarantee or assume or otherwise become responsible for any
indebtedness for borrowed money other than (A) indebtedness incurred under RMT
Parent’s and its Subsidiaries’ current credit facilities and the Existing RMT
Financing Documents, (B) indebtedness solely between or among RMT Parent and its
Subsidiaries, (C) refinancings, replacements, extensions and renewals of
existing indebtedness entered into in the ordinary course of business consistent
with past practice, (D) indebtedness incurred in connection with the
Contemplated Transactions, (E) indebtedness contemplated by the RMT Financing,
(F) letters of credit or similar arrangements entered into in the ordinary
course of business consistent with past practice and (G) guarantees made by any
RMT Parent Entity in respect of the obligations of any other RMT Parent Entity;

(x)commence or settle any Proceeding other than (A) in the ordinary course of
business and consistent with past practice and (B) settlements that result
solely in monetary obligations that will be satisfied prior to the Closing
and/or customary confidentiality obligations;

(xi)other than in the ordinary course of business and consistent with past
practice materially amend (other than an extension), cancel or terminate any RMT
Parent Material Contract or any RMT Parent License;

(xii)fail to exercise any rights of renewal with respect to any material RMT
Parent Leased Real Property that by its terms would otherwise expire unless RMT
Parent (or, if the lessee is a Subsidiary of RMT Parent, such Subsidiary)
determines in good faith that a renewal would not be in the best interests of
RMT Parent;

(xiii)(A) abandon, disclaim, sell, assign or grant any security interest in, to
or under any material RMT Parent Owned Intellectual Property, including failing
to perform or cause to be performed all applicable filings, recordings and other
acts, or to pay or cause to be paid all required fees and Taxes, to maintain and
protect its interest in any material RMT Parent Owned Intellectual Property, (B)
grant to any third party any exclusive license, or enter into any covenant not
to sue or (C) disclose to any Person any trade secret or confidential
information, in the case of (B) and (C) with respect to any material RMT Parent
Owned Intellectual Property, except in the ordinary course of business and
consistent with past practice;

(xiv)fail to maintain (with insurance companies substantially as financially
responsible as their existing insurers) insurance in at least such amounts and
against at least such risks and losses as are consistent in all material
respects with the past practice of the businesses of RMT Parent and its
Subsidiaries; or

50

--------------------------------------------------------------------------------

 

(xv)enter into any agreement to do any of the foregoing.

(b)From the date of this Agreement until the Merger Effective Time, RMT Parent
shall, and shall cause each of its Subsidiaries to, (i) prepare and timely file
all Tax Returns that it is required to file, (ii) timely pay all Taxes shown to
be due and payable on such Tax Returns and (iii) promptly notify GPC of any
notice of any material Proceeding or audit in respect of any Tax matters (or any
significant developments with respect to ongoing Proceedings or audits in
respect of such Tax matters).

Article VII

ADDITIONAL COVENANTS AND AGREEMENTS

Registration Statements; Proxy Statement; Merger Sub and SpinCo Stockholder
Approvals

.

(a)Each Party shall use its reasonable best efforts to, within forty-five days
following the date hereof, but in no event later than sixty days following the
date hereof, to the extent such filings are required by Applicable Law in
connection with the transactions contemplated by this Agreement (i) jointly
prepare, and RMT Parent shall file with the SEC, a proxy statement relating to
the RMT Parent Stockholder Approval (together with all supplements and
amendments thereto, the “Proxy Statement”) and a registration statement on Form
S-4 to register under the Securities Act the RMT Parent Share Issuance (together
with all supplements and amendments, prospectuses or information statements, the
“RMT Parent Registration Statement”) (ii) jointly prepare, and SpinCo shall file
with the SEC, a registration statement on Form 10 or Form S-1 to register under
the Exchange Act or the Securities Act, as the case may be, the SpinCo Common
Stock to be distributed in the Distribution (together with all supplements and
amendments, prospectuses or information statements thereto and the RMT Parent
Registration Statement, the “Registration Statements”).

(b)Each of GPC, SpinCo, RMT Parent and Merger Sub shall use its reasonable best
efforts to have the Registration Statements declared effective under the
Exchange Act or the Securities Act, as applicable, as promptly as practicable
after such filing, and RMT Parent shall cause the Proxy Statement to be mailed
to the holders of RMT Parent Common Stock as promptly as practicable following
the date on which the SEC clears (whether orally or in writing) the Proxy
Statement and, if required by the SEC as a condition to the mailing of the Proxy
Statement, the RMT Parent Registration Statement is declared effective. Each of
RMT Parent and GPC shall also take any action (other than qualifying to do
business in any jurisdiction in which it is not now so qualified) required to be
taken under any applicable state securities laws or regulations in connection
with, in the case of RMT Parent, the RMT Parent Share Issuance and, in the case
of GPC, the issuance and distribution of the SpinCo Common Stock in the
Distribution. The Parties shall cooperate in preparing and filing with the SEC
the Proxy Statement, the Registration Statements and any necessary amendments or
supplements thereto. RMT Parent and Merger Sub shall furnish all information
concerning RMT Parent and the RMT Parent Entities, and GPC and SpinCo shall
furnish all information concerning GPC, the SpinCo Business and the SpinCo
Companies as may be reasonably requested by the other Parties in connection with
the preparation, filing and distribution of the Proxy Statement, the

51

--------------------------------------------------------------------------------

 

Registration Statements and any necessary amendments or supplements thereto.
None of the Proxy Statement, the Registration Statements nor any amendment or
supplement thereto shall be filed or mailed to stockholders without the written
consent of all of the Parties (such consent not to be unreasonably withheld,
delayed or conditioned).

(c)The Proxy Statement shall (i) state that the RMT Parent Board has approved
this Agreement and the transactions contemplated hereby, and approved the RMT
Parent Share Issuance and (ii) subject to Section 7.03(d), include the RMT
Parent Recommendation (except to the extent that RMT Parent effects a Change in
the RMT Parent Recommendation in accordance with Section 7.03(d)).

(d)Except for, but subject to Section 10.07, ordinary course communications
filed pursuant to Rule 425 under the Securities Act and as required by
Applicable Law or in connection with a Change in the RMT Parent Recommendation,
no amendment or supplement to the Proxy Statement, a Registration Statement
shall be made without the prior consent of the other Parties (which shall not be
unreasonably withheld, delayed or conditioned). RMT Parent and GPC, as
applicable, shall advise the other promptly after receiving oral or written
notice of (i) the time when a Registration Statement has become effective or any
supplement or amendment to the Proxy Statement or a Registration Statement has
been filed, (ii) the issuance of any stop order, (iii) the suspension of the
qualification for offering or sale in any jurisdiction of the RMT Parent Common
Stock issuable in connection with the Merger or the SpinCo Common Stock issuable
in connection with the Distribution or (iv) any oral or written request by the
SEC for amendment of the Proxy Statement or a Registration Statement or SEC
comments thereon or requests by the SEC for additional information. RMT Parent
and GPC shall promptly provide each other with copies of any written
communication from the SEC and summaries of any oral communications with the SEC
with respect to the Proxy Statement or the Registration Statements, shall
cooperate to prepare appropriate responses thereto (and will provide each other
with copies of any such responses given to the SEC) and shall give reasonable
consideration to all reasonable comments suggested by the other Party.

(e)If, at any time prior to the Merger Effective Time, any event or circumstance
shall be discovered by a Party that should be set forth in an amendment or a
supplement to a Registration Statement or the Proxy Statement so that any such
document would not include any misstatement of a material fact or fail to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, such Party shall
promptly inform the other Parties and the Parties shall cause an appropriate
amendment or supplement describing such information to be promptly filed with
the SEC and, to the extent required by Applicable Law, disseminated to
stockholders.

(f)In connection with the filing of the Registration Statements and other SEC
filings contemplated hereby, each of GPC and RMT Parent shall use its reasonable
best efforts to (i) cooperate with the other to prepare financial statements
(including audited, unaudited and pro forma financial statements as required by
the SEC and Applicable Law) that comply with the rules and regulations of the
SEC to the extent required for SEC filings, including the requirements of
Regulation S-X and (ii) provide and make reasonably available upon reasonable
notice the senior management employees of GPC or RMT Parent, as the case may be,
to discuss the materials prepared and delivered pursuant to this Section
7.01(f).

52

--------------------------------------------------------------------------------

 

RMT Parent Stockholders’ Meeting

.

RMT Parent shall establish a record date and take all other lawful action to
call, give notice of, convene and hold a meeting of its stockholders (the “RMT
Parent Stockholders’ Meeting”) as promptly as practicable following the date on
which the SEC clears (whether orally or in writing) the Proxy Statement and, if
required by the SEC as a condition to the mailing of the Proxy Statement, the
RMT Parent Registration Statement is declared effective, for the purpose of
obtaining the RMT Parent Stockholder Approval. RMT Parent agrees that the
obligation of RMT Parent to call, give notice of, convene and hold the RMT
Parent Stockholders’ Meeting shall not be limited or otherwise affected by (a)
the commencement, disclosure, announcement or submission to RMT Parent or its
stockholders of any Competing RMT Parent Transaction or (b) any Change in the
RMT Parent Recommendation. If the RMT Parent Board has not made a Change in the
RMT Parent Recommendation, RMT Parent shall solicit from its stockholders
proxies in favor of the RMT Parent Stockholder Approval and shall take all other
action reasonably necessary or advisable to secure the RMT Parent Stockholder
Approval. RMT Parent agrees that it shall not submit to a vote of the
stockholders of RMT Parent any Competing RMT Parent Transaction or Competing RMT
Parent Transaction Agreement (in either case, whether or not a Superior
Proposal) prior to the vote of RMT Parent’s stockholders to obtain the RMT
Parent Stockholder Approval.

No Solicitation of Transactions

.

(a)RMT Parent agrees that it will not, nor will it permit any of its
Subsidiaries to, and that it will instruct and cause its Representatives not to,
directly or indirectly, (i) solicit, initiate or knowingly encourage (including
by way of furnishing non-public information), or take any other action to
knowingly facilitate, any inquiries or the making of any proposal or offer
(including any proposal or offer to RMT Parent’s stockholders), with respect to
any Competing RMT Parent Transaction, (ii) enter into, maintain, continue or
otherwise engage or participate in any discussions or negotiations with any
Person in furtherance of such inquiries or to obtain a proposal or offer with
respect to a Competing RMT Parent Transaction, (iii) agree to, approve, endorse,
recommend or consummate any Competing RMT Parent Transaction, (iv) enter into
any Competing RMT Parent Transaction Agreement or (v) resolve, propose or agree,
or authorize or permit any Representative, to do any of the foregoing. RMT
Parent shall, and shall cause its Subsidiaries to, and shall instruct and cause
its Representatives to, immediately cease and cause to be terminated all
existing discussions or negotiations with any Persons (other than GPC and its
Affiliates) conducted prior to the execution of this Agreement by RMT Parent or
any of its Subsidiaries or Representatives with respect to a Competing RMT
Parent Transaction. RMT Parent shall not, and shall cause its Subsidiaries not
to, and RMT Parent shall instruct and cause its Representatives not to, release
any third party from, or waive any provision of, any confidentiality or
standstill agreement to which it or one of its Affiliates is a party in
connection with a Competing RMT Parent Transaction. RMT Parent shall, and shall
cause its Subsidiaries to, promptly request each Person (other than GPC and its
Affiliates) that has heretofore executed a confidentiality agreement with RMT
Parent or any of its Subsidiaries in connection with such Person’s consideration
of a Competing RMT Parent Transaction (whether by merger, acquisition of stock
or assets or otherwise), to return (or if permitted by the applicable
confidentiality agreement, destroy) all information required to be returned (or,
if applicable,

53

--------------------------------------------------------------------------------

 

destroyed) by such Person under the terms of the applicable confidentiality
agreement and, if requested by GPC, to seek to enforce such Person’s obligation
to do so.

(b)RMT Parent shall promptly (and in any event within twenty-four hours after
RMT Parent attains knowledge thereof) notify GPC, orally and in writing, after
the receipt by RMT Parent or any of its Representatives of any proposal,
inquiry, offer or request (or any amendment thereto) with respect to a Competing
RMT Parent Transaction, including any request for discussions or negotiations
and any request for information relating to RMT Parent or any of its Affiliates
or for access to the business, properties, assets, books or records of RMT
Parent or any of its Affiliates. Such notice shall indicate the identity of the
Person making such proposal, inquiry, offer or request and a description of such
proposal, inquiry, offer or request, including in reasonable detail the terms
and conditions (if any) of such proposed Competing RMT Parent Transaction, and
RMT Parent shall promptly (and in any event within twenty-four hours after
receipt by RMT Parent) provide to GPC copies of any written materials received
by RMT Parent in connection with any of the foregoing. RMT Parent agrees that it
shall keep GPC reasonably informed of the status and reasonable details of
(including discussions with respect thereto or amendments to) any such proposal,
inquiry, offer or request. RMT Parent agrees that it shall substantially
simultaneously provide to GPC any non-public information concerning RMT Parent
that may be made available pursuant to Section 7.03(c) to any other Person in
response to any such proposal, inquiry, offer or request (including discussions
with respect thereto or any amendment to) unless such information has previously
been provided or made available by RMT Parent to GPC.

(c)Notwithstanding anything to the contrary in this Section 7.03, at any time
prior to the receipt of the RMT Parent Stockholder Approval, RMT Parent may
furnish information to, and enter into discussions and negotiations with, any
Person (or any of such Person’s Representatives) who has made a written, bona
fide proposal or offer with respect to a Competing RMT Parent Transaction that
did not arise or result from any material breach of Section 7.03(a) if, prior to
furnishing such information and entering into such discussions, the RMT Parent
Board has (A) determined, in its good faith judgment (after consulting with a
financial advisor of nationally recognized reputation and outside legal counsel)
that such proposal, offer or request constitutes, or is reasonably likely to
lead to, a Superior Proposal, (B) provided written notice to GPC of its intent
to furnish information to, enter into discussions with, release or waive the
application of such provisions to such Person at least three Business Days prior
to taking the first of any such action with respect to any given Person and (C)
obtained (to the extent not already obtained) from such Person an Acceptable
Confidentiality Agreement (it being understood that an Acceptable
Confidentiality Agreement and any related agreements shall not include any
provision granting such Person exclusive rights to negotiate with RMT Parent or
having the effect of prohibiting RMT Parent from satisfying its obligations
under this Agreement) and, promptly upon its execution, delivered to GPC a copy
of such Acceptable Confidentiality Agreement.

(d)Except as set forth in this Section 7.03(d), neither the RMT Parent Board nor
any committee thereof shall (i) withdraw, qualify, modify, amend or fail to
make, or propose publicly to withdraw, qualify, modify or amend the RMT Parent
Recommendation, (ii) make any public statement or take any action inconsistent
with the RMT Parent Recommendation or (iii) approve or adopt, or recommend the
approval or adoption of, or publicly propose to approve or

54

--------------------------------------------------------------------------------

 

adopt, any Competing RMT Parent Transaction (any of the actions described in
(i), (ii) or (iii), a “Change in the RMT Parent Recommendation”).
Notwithstanding the foregoing:

(i)the RMT Parent Board may make a Change in the RMT Parent Recommendation if
(A) other than in connection with or as a result of the making of a Competing
RMT Parent Transaction, a material development or change in circumstances that
was not known or, with respect to developments or changes in circumstances
relating to RMT Parent and its Subsidiaries, reasonably foreseeable to the RMT
Parent Board on the date of this Agreement and occurs or arises after the date
of this Agreement, which material development or change in circumstances becomes
known to the RMT Parent Board prior to the RMT Parent Stockholders’ Meeting
(such material development or change in circumstances being referred to as an
“Intervening Event”) (it being understood that in no event shall the following
constitute an Intervening Event (i) the receipt, existence or terms of a
Competing RMT Parent Transaction or (ii) any event, circumstance, change in or
effect on the SpinCo Business that, individually or in the aggregate, is or
would reasonably be expected to be materially adverse to the business, assets,
results of operations or the financial condition of the SpinCo Business, taken
as a whole, unless such events, circumstances, changes or effects have had or
would reasonably be expected to have a SpinCo Material Adverse Effect), (B) the
RMT Parent Board determines in its good faith judgment, after consulting with
its outside legal counsel, that an Intervening Event has occurred and a failure
to make a Change in the RMT Parent Recommendation would be inconsistent with the
RMT Parent Board’s fiduciary duties to RMT Parent or its stockholders under
Applicable Law, (C) the RMT Parent Board does not effect, or cause RMT Parent to
effect, a Change in the RMT Parent Recommendation at any time within three
Business Days, or such shorter period in the event that the RMT Parent
Stockholders’ Meeting is scheduled to occur in less than three Business Days,
after GPC receives written notice from RMT Parent that the RMT Parent Board has
determined that an Intervening Event requires the RMT Parent Board to effect, or
cause RMT Parent to effect, a Change in the RMT Parent Recommendation and
describing in reasonable detail the circumstances underlying such determination
(provided, a new notice shall be required with respect to any material change in
circumstances and a new notice period of three Business Days shall begin) and
(D) during such applicable period RMT Parent engages in good faith negotiations
with GPC (to the extent that GPC desires to negotiate) to amend this Agreement
in such a manner that obviates the need for the RMT Parent Board to effect, or
cause RMT Parent to effect, a Change in the RMT Parent Recommendation; or

(ii)if at any time prior to the receipt of the RMT Parent Stockholder Approval
and in response to the receipt of an offer or proposal with respect to a
Competing RMT Parent Transaction that did not arise or result from any material
breach of Section 7.03(a), the RMT Parent Board determines in its good faith
judgment (after consulting with a financial advisor of nationally recognized
reputation and outside legal counsel), that such offer or proposal constitutes a
Superior Proposal and determines in its good faith judgment, after consulting
with its outside legal counsel, that a failure to make a Change in the RMT
Parent Recommendation with respect to such Superior Proposal would be
inconsistent with the RMT Parent Board’s fiduciary duties to RMT Parent or its
stockholders under Applicable Law, then the RMT Parent Board may, with respect
to

55

--------------------------------------------------------------------------------

 

such Superior Proposal (x) make a Change in the RMT Parent Recommendation or (y)
cause RMT Parent to terminate this Agreement pursuant to Section 9.01(g) in
order to enter into a definitive agreement providing for such Superior Proposal
if, in each case:

(1)RMT Parent has provided written notice to GPC (a “Notice of Superior
Proposal”) advising GPC that the RMT Parent Board has received a Superior
Proposal promptly after the RMT Parent Board determines it has received a
Superior Proposal, stating that the RMT Parent Board intends to make a Change in
the RMT Parent Recommendation or terminate this Agreement pursuant to Section
9.01(g) and describing in reasonable detail the terms and conditions of such
Superior Proposal; and

(2)GPC does not, within three Business Days of receipt of the Notice of Superior
Proposal (the “Notice Period”), make a written offer or proposal to revise the
terms of this Agreement (any such offer, a “Revised Transaction Proposal”) in a
manner that the RMT Parent Board determines in its good faith judgment, after
consulting with a financial advisor of nationally recognized reputation and
outside legal counsel, to be at least as favorable to RMT Parent’s stockholders
as such Superior Proposal; provided, however, that, during the Notice Period,
RMT Parent shall negotiate in good faith with GPC (to the extent GPC desires to
negotiate) regarding any Revised Transaction Proposal; provided, further, that
any amendment to the terms of such Superior Proposal during the Notice Period
shall require a new written notice of the material terms of such amended
Superior Proposal from RMT Parent and an additional three Business Day Notice
Period, including with respect to RMT Parent’s obligations to negotiate in good
faith with GPC.

(e)Nothing contained in this Agreement shall prohibit RMT Parent or the RMT
Parent Board from (i) disclosing to its stockholders a position contemplated by
Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act, or from issuing a
“stop, look and listen” statement pending disclosure of its position thereunder
or (ii) making any disclosure to its stockholders if the RMT Parent Board
determines in its good faith judgment, after consulting with its outside legal
counsel, that a failure to make such disclosure would be inconsistent with the
RMT Parent Board’s fiduciary duties to RMT Parent or its stockholders under
Applicable Law; provided, however, that (1) in no event shall this Section
7.03(e) affect the obligations specified in Section 7.03(d) and (2) any such
disclosure (other than issuance by RMT Parent of a “stop, look and listen” or
similar communication of the type contemplated by Rule 14d-9(f) under the
Exchange Act) that addresses or relates to the approval, recommendation or
declaration of advisability by the RMT Parent Board with respect to this
Agreement or an Alternative Proposal shall be deemed to be a Change in the RMT
Parent Recommendation unless the RMT Parent Board in connection with such
communication publicly states that its recommendation with respect to this
Agreement has not changed or refers to the prior recommendation of the RMT
Parent Board, without disclosing any Change in the RMT Parent Recommendation.

(f)GPC agrees that it will not, nor will it permit any of its Subsidiaries to,
and that it will instruct and cause its Representatives not to, directly or
indirectly, (i) solicit, initiate or knowingly encourage (including by way of
furnishing non-public information), or take any other action to knowingly
facilitate, any inquiries or the making of any proposal or offer (including any
proposal or offer to GPC’s stockholders), with respect to any Competing SpinCo

56

--------------------------------------------------------------------------------

 

Transaction, (ii) enter into, maintain, continue or otherwise engage or
participate in any discussions or negotiations with any Person in furtherance of
inquiries or to obtain a proposal or offer with respect to a Competing SpinCo
Transaction, (iii) agree to, approve, endorse, recommend or consummate any
Competing SpinCo Transaction, (iv) enter into any Competing SpinCo Transaction
Agreement or (v) resolve, propose or agree or authorize any Representative, to
do any of the foregoing. GPC shall, and shall cause its Subsidiaries to, and
shall instruct and cause its Representatives to, immediately cease and cause to
be terminated all existing discussions or negotiations with any Persons (other
than RMT Parent and its Affiliates) conducted prior to the execution of this
Agreement by GPC or any of its Representatives with respect to a Competing
SpinCo Transaction. GPC shall not, and shall cause its Subsidiaries not to, and
GPC shall instruct and cause its Representatives not to, release any third party
from, or waive any provision of, any confidentiality or standstill agreement to
which it or one of its Affiliates is a party in connection with a Competing
SpinCo Transaction. GPC shall, and shall cause it Subsidiaries to, promptly
request each Person (other than RMT Parent and its Affiliates) that has
heretofore executed a confidentiality agreement with GPC or any of its
Subsidiaries in connection with such Person’s consideration of a Competing
SpinCo Transaction (whether by merger, acquisition of stock or assets or
otherwise), to return (or if permitted by the applicable confidentiality
agreement, destroy) all information required to be returned (or, if applicable,
destroyed) by such Person under the terms of the applicable confidentiality
agreement and, if requested by RMT Parent, to seek to enforce such Person’s
obligation to do so. GPC shall promptly (and in any event within twenty-four
hours after GPC attains knowledge thereof) notify RMT Parent after the receipt
by GPC or any of its Representatives of any proposal, inquiry, offer or request
(or any amendment thereto) with respect to a Competing SpinCo Transaction,
including any request for discussions or negotiations and any request for
information relating to GPC or any of its Affiliates with respect to the SpinCo
Business, or for access to the business, properties, assets, books or records of
GPC or any of its Affiliates with respect to the SpinCo Business. The receipt by
GPC of a proposal in respect of a Competing SpinCo Transaction shall not in any
way or manner alter, hinder or delay GPC or SpinCo from satisfying its
obligations under this Agreement.

Access to Information

.

(a)From the date of this Agreement until the Closing, upon reasonable notice,
GPC shall use its reasonable best efforts to (i) afford RMT Parent and its
authorized Representatives reasonable access to the offices, properties and
books and records of the SpinCo Business and (ii) furnish to the authorized
Representatives of RMT Parent such additional available information regarding
the SpinCo Business (or copies thereof), as RMT Parent may from time to time
reasonably request; provided, that (x) any such access or furnishing of
information shall be conducted at RMT Parent’s expense, during normal business
hours, under the supervision of GPC’s personnel and in such a manner as not to
unreasonably interfere with the normal operations of the SpinCo Business, (y)
all requests for access pursuant to this Section 7.04(a) shall be made in
writing and shall be directed to and coordinated with a person or persons
designated by GPC in writing and (z) RMT Parent shall not, and shall cause its
Representatives not to, contact any of the employees, customers, distributors or
suppliers of any GPC Entity, other than any such customers, distributors or
suppliers that are also customers, distributors or suppliers of RMT Parent or
any of its Subsidiaries, in connection with the Contemplated Transactions,
whether in person or by telephone, mail, or other means of communication,

57

--------------------------------------------------------------------------------

 

without the specific prior written authorization of GPC. Notwithstanding
anything to the contrary in this Agreement, GPC shall not be required to provide
any access or disclose any information to RMT Parent or its Representatives if
such disclosure could reasonably be expected to (A) jeopardize, or result in a
loss or waiver of, any attorney-client or other legal privilege, (B) contravene
any Applicable Law, fiduciary or other duty or any agreement or (C) result in
the loss of protection of any proprietary information or trade secrets of any
GPC Entity; provided that GPC shall give notice to RMT Parent of the fact that
it is withholding such access or information pursuant to clauses (A), (B) or (C)
of this Section 7.04(a) and thereafter RMT Parent and GPC shall use their
respective commercially reasonable efforts to cause such access or information,
as applicable, to be provided, or made available, in a manner that would not
reasonably be expected to jeopardize such privilege, contravene such Applicable
Law, fiduciary or other duty or agreement, or result in any loss of such
protection of proprietary information. Notwithstanding anything to the contrary
in this Agreement, neither RMT Parent nor any of its Representatives shall be
allowed to sample or analyze any soil or groundwater or other environmental
media, or any building material, without the prior written consent of GPC, which
consent may be withheld in the sole discretion of GPC.

(b)From the date of this Agreement until the Closing, upon reasonable notice,
RMT Parent shall use its reasonable best efforts to (i) afford GPC and its
authorized Representatives reasonable access to the offices, properties and
books and records of RMT Parent and its Subsidiaries and (ii) furnish to the
authorized Representatives of GPC such additional available information
regarding RMT Parent and its Subsidiaries (or copies thereof), as GPC may from
time to time reasonably request; provided, that (x) any such access or
furnishing of information shall be conducted at GPC’s expense, during normal
business hours, under the supervision of the personnel of RMT Parent or its
Subsidiaries and in such a manner as not to unreasonably interfere with the
normal operations of RMT Parent and its Subsidiaries, (y) all requests for
access pursuant to this Section 7.04(b) shall be made in writing and shall be
directed to and coordinated with a person or persons designated by RMT Parent in
writing and (z) GPC shall not, and shall cause its Representatives not to,
contact any of the employees, customers, distributors or suppliers of any RMT
Parent Entity, other than any such customers, distributors or suppliers that are
also customers, distributors or suppliers of the SpinCo Business, in connection
with the Contemplated Transactions, whether in person or by telephone, mail, or
other means of communication, without the specific prior written authorization
of RMT Parent. Notwithstanding anything to the contrary in this Agreement, RMT
Parent shall not be required to provide any access or disclose any information
to GPC or its Representatives if such disclosure could reasonably be expected to
(A) jeopardize, or result in a loss or waiver of, any attorney-client or other
legal privilege, (B) contravene any Applicable Law, fiduciary or other duty or
any agreement or (C) result in the loss of protection of any proprietary
information or trade secrets of any RMT Parent Entity; provided that the RMT
Parent shall give notice to GPC of the fact that it is withholding such access
or information pursuant to clauses (A), (B) or (C) of this Section 7.04(b) and
thereafter GPC and RMT Parent shall use their respective commercially reasonable
efforts to cause such access or information, as applicable, to be provided, or
made available, in a manner that would not reasonably be expected to jeopardize
such privilege, contravene such Applicable Law, fiduciary or other duty or
agreement, or result in any loss of such protection of proprietary information.
Notwithstanding anything to the contrary in this Agreement, neither GPC nor any
of its Representatives shall be allowed to sample or analyze any soil or

58

--------------------------------------------------------------------------------

 

groundwater or other environmental media, or any building material, without the
prior written consent of RMT Parent, which consent may be withheld in the sole
discretion of RMT Parent.

(c)The Parties shall cooperate in good faith to prepare and implement a joint
communication plan for communications with their respective customers,
distributors and suppliers in connection with the Contemplated Transactions.
Each Party shall reasonably and in good faith cooperate with the other Parties
to appropriately address any identified non-compliance with such joint
communication plan.

Directors’ and Officers’ Indemnification

.

(a)The bylaws of the Surviving Corporation shall contain provisions no less
favorable with respect to indemnification than are set forth in the bylaws of
SpinCo, which provisions shall not be amended, repealed or otherwise modified
for a period of six years from the Merger Effective Time in any manner that
could reasonably be expected to affect adversely the rights thereunder of
individuals who, at or prior to the Merger Effective Time, were directors,
officers, employees or agents of SpinCo, unless such modification shall be
required by Applicable Law.

(b)In the event the Surviving Corporation or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its assets to any Person, then, and
in each such case, proper provision shall be made so that the successors and
assigns of the Surviving Corporation, as the case may be, or at RMT Parent’s
option, RMT Parent, shall assume the obligations set forth in this Section 7.05.

(c)At or prior to the Closing, SpinCo shall obtain a prepaid directors’ and
officers’ liability insurance policy or policies (i.e., a “tail” policy), which
policy or policies shall cover those directors and officers of the SPR Entities
who are currently covered by any GPC Entity’s directors’ and officers’ liability
insurance policy or policies on terms with respect to coverage and amount that
are no less favorable than those of such policy or policies for an aggregate
period of not less than six years from the Closing Date with respect to claims
arising from facts or events that occurred at or before the Closing, including
with respect to the transactions contemplated by this Agreement.

Regulatory and Other Authorizations; Notices and Consents

.

(a)Each Party shall, and shall cause its Affiliates to, use reasonable best
efforts to (i) promptly obtain all authorizations, consents, orders and
approvals of all Governmental Authorities that may be or become necessary for
its execution and delivery of, and the performance of its obligations pursuant
to, this Agreement and the other Transaction Documents, (ii) cooperate fully
with the other Parties in promptly seeking to obtain all such authorizations,
consents, orders and approvals and (iii) provide such other information to any
Governmental Authority as such Governmental Authority may reasonably request in
connection herewith. Each Party agrees to, and shall cause its respective
Affiliates to, make promptly its respective filing, if necessary, pursuant to
the HSR Act or any other Antitrust Laws under which filing is required or under
which the Parties reasonably mutually determine that filing is

59

--------------------------------------------------------------------------------

 

advisable with respect to the Contemplated Transactions and to supply as
promptly as practicable to the appropriate Governmental Authorities any
additional information and documentary material that may be requested pursuant
to the HSR Act or any other Antitrust Laws. The Parties shall determine the
jurisdictions in which filings will be made under the Antitrust Laws within ten
Business Days of the date of this Agreement. The applicable Party (or its
Affiliate) making any notice or filing with any Governmental Authority as
required by this Section 7.06 shall pay all applicable filing or notice fees
required in connection therewith; provided that RMT Parent or GPC, as
applicable, shall reimburse the other for its portion of all such filing fees
such that RMT Parent and GPC shall bear the cost of such fees evenly.

(b)Without limiting the generality of the undertakings of the Parties pursuant
to Section 7.06(a), and notwithstanding anything in this Agreement to the
contrary, each Party shall, and shall cause each of its Affiliates to, use
reasonable best efforts to avoid or eliminate each and every impediment under
the HSR Act or any other Antitrust Laws that may be asserted by any Governmental
Authority or any other Person so as to enable the Parties to close the
Contemplated Transactions as promptly as practicable, and in any event prior to
the Termination Date; provided, however, that notwithstanding the foregoing,
nothing contained in this Agreement shall be construed to require GPC, RMT
Parent or any of their respective Affiliates to (x) propose, negotiate, commit
to and effect, by consent decree, hold separate orders or otherwise, the sale,
divestiture or disposition of any assets, properties or businesses or (y)
undertake any efforts or to take any action if the taking of such efforts or
action is or would reasonably be expected to result, individually or in the
aggregate, in a material and adverse effect on the assets, Liabilities,
business, results of operations or condition (financial or otherwise) of (A)
SpinCo and the SpinCo Companies, taken as a whole, or of (B) RMT Parent and its
Subsidiaries, taken as a whole (each of such actions, a “Burdensome Condition”);
and neither GPC, nor SpinCo, nor any of their Subsidiaries shall take any action
that has the effect of, or agree with any Governmental Authority to, any
Burdensome Condition without the prior written consent of RMT Parent. In
addition, each Party shall, and shall cause its Affiliates to, use its
reasonable best efforts to defend through litigation on the merits any
Proceeding by any Governmental Authority or any other Person to avoid entry of,
or to have vacated or terminated, any decree, order or judgment (whether
temporary, preliminary or permanent) that would prevent the Closing prior to the
Termination Date; provided, however, that notwithstanding the foregoing, nothing
contained in this Agreement shall be construed to require GPC, RMT Parent or any
of their respective Affiliates to continue litigation beyond the Termination
Date or other termination of this Agreement in accordance with Article IX.

(c)Each Party shall promptly notify the other Parties of any communication it or
any of its Representatives receives from any Governmental Authority relating to
the ability to consummate the Contemplated Transactions and permit the other
Parties to review in advance any proposed communication by such Party to any
Governmental Authority. The Party providing communications for review under the
foregoing sentence shall consider, in good faith, the suggestions made by the
other Parties. None of the Parties shall agree to participate in any meeting
with any Governmental Authority in respect of any filings, investigation
(including any settlement of an investigation), litigation or other inquiry
relating to the Contemplated Transactions unless it consults with the other
Parties in advance and, to the extent permitted by such Governmental Authority,
gives the other Parties the opportunity to attend and participate in such
meeting. Each Party shall, and shall cause its Representatives to, coordinate
and cooperate

60

--------------------------------------------------------------------------------

 

fully with each other in exchanging such information and providing such
assistance as the other Parties may reasonably request in connection with the
foregoing and in seeking early termination of any applicable waiting periods,
including under the HSR Act and any other Antitrust Law. Each Party shall, and
shall cause its Representatives to, provide each other with copies of all
correspondence, filings or communications between them or any of their
respective Representatives, on the one hand, and any Governmental Authority or
members of its staff, on the other hand, with respect to this Agreement and the
Contemplated Transactions; provided, however, that materials may be redacted (i)
as necessary to comply with contractual arrangements or Applicable Law and (ii)
as necessary to address reasonable attorney-client or other privilege or
confidentiality concerns; provided, further, that a Party may designate
information that it views to be commercially sensitive or competitively
sensitive to be viewed only by outside antitrust counsel for the other Parties,
and such designation shall be honored by the Parties receiving that information.
This Section 7.06(c) shall not apply with respect to the Internal
Reorganization.

(d)Each Party agrees that it shall not, and shall cause its Affiliates not to,
enter into any transaction, or any agreement to effect any transaction
(including any merger, acquisition or other business combination) that could
reasonably be expected to make it more difficult, or to increase the time
required, to (i) obtain the expiration or termination of the waiting period
under the HSR Act or any other Antitrust Law, or under any other Applicable Law,
in respect of the Contemplated Transactions, (ii) avoid the entry of, the
commencement of litigation seeking the entry of, or to effect the dissolution
of, any injunction, temporary restraining order or other order that could
reasonably be expected to materially delay or prevent the consummation of the
Contemplated Transactions or (iii) obtain all authorizations, consents, orders
and approvals of Governmental Authorities necessary or reasonably mutually
determined as advisable for the consummation of the Contemplated Transactions.

Financing

.

(a)Subject to the terms and conditions of this Section 7.07, RMT Parent shall,
and shall cause its Affiliates to, use reasonable best efforts to (i) cause the
conditions and comply with the obligations that are set forth in the RMT
Commitment Letter applicable to, and within the control of or that require the
cooperation of, RMT Parent to be fulfilled (or waived, if deemed advisable by
RMT Parent) in a timely fashion in accordance with its terms, (ii) maintain the
RMT Commitment Letter in effect until the earlier of the initial funding of the
RMT Financing or the date that the RMT Financing Agreements (as defined below)
become effective, (iii) negotiate definitive agreements with respect thereto, on
the terms and conditions contained therein (including the “market flex”
provisions) or on such other terms that would not be prohibited by clauses (i)
through (iv) of Section 7.07(d) (the “RMT Financing Agreements”) and (iv) if all
conditions precedent under the RMT Commitment Letter or the RMT Financing
Agreements have been satisfied, on the Closing Date, cause the RMT Lenders to
fund the RMT Financing and RMT Borrower to consummate the RMT Financing
Transactions if all conditions to Closing contained in Article VIII are, or on
the Closing Date can reasonably be expected to be, satisfied or waived (by the
applicable party that is the beneficiary of such condition). In the event any
funds in the amounts set forth in the RMT Commitment Letter or the RMT Financing
Agreements, or any portion thereof, become unavailable on the terms and
conditions (including any applicable “flex” terms) contemplated in the RMT
Commitment Letter or the RMT

61

--------------------------------------------------------------------------------

 

Financing Agreements, RMT Parent shall, and shall cause its Affiliates to use
reasonable best efforts, subject to Section 7.07(d), to obtain promptly any such
portion from alternative sources, including on terms materially no less
favorable, in the aggregate, to RMT Parent than those set forth in the RMT
Commitment Letter (in each case as determined in the reasonable discretion of
RMT Parent), in an amount sufficient, when added to the portion of the RMT
Financing that is available, to finance the RMT Financing Transactions (the “RMT
Alternative Financing”) and provide promptly to GPC a copy of any new financing
commitment letter and any associated fee letters (solely in the case of any
administrative agent fee letter, redacted in a customary manner solely with
respect to the fees payable and economic terms (other than covenants) that are
confidential, none of which redacted provisions would reduce the aggregate
principal amount of such RMT Alternative Financing, impose additional conditions
with respect thereto, or otherwise affect the enforceability or availability of
such RMT Alternative Financing) (collectively, the “Alternative RMT Commitment
Letter”); provided that the terms of any such RMT Alternative Financing must be
consistent with the Intended Tax Treatment, as reasonably determined by GPC. In
the event any RMT Alternative Financing is obtained, notwithstanding anything
herein to the contrary, any reference in this Agreement to “RMT Financing” shall
include “RMT Alternative Financing,” any reference to “RMT Commitment Letter”
shall include the “Alternative RMT Commitment Letter,” any reference to “RMT
Lenders” shall include the financial institutions providing such RMT Alternative
Financing, and any reference to “RMT Financing Agreements” shall include any
definitive agreements with respect to the Alternative RMT Commitment Letter, and
all obligations of RMT Parent pursuant to this Section 7.07 shall be applicable
thereto to the same extent as RMT Parent’s obligations with respect to the RMT
Financing. For the avoidance of doubt, if the Marketing Period has ended, the
RMT Financing is available, and all conditions to the Closing set forth in
Article VIII have been satisfied or waived or will be satisfied or waived at the
Closing, RMT Parent shall take all actions within its control reasonably
necessary to allow RMT Borrower to incur the indebtedness provided under the RMT
Financing to consummate the RMT Financing Transactions.

(b)Subject to the terms and conditions of this Section 7.07, GPC and SpinCo
shall, and shall cause their respective Affiliates to, use reasonable best
efforts to (i) cause the conditions and comply with the obligations that are set
forth in the SpinCo Commitment Letter applicable to, and within the control of
or that require the cooperation of, GPC or SpinCo to be fulfilled (or waived, if
deemed advisable by GPC or SpinCo) in a timely fashion in accordance with its
terms, (ii) maintain the SpinCo Commitment Letter in effect until the earlier of
the initial funding of the SpinCo Financing or the date that the SpinCo
Financing Agreements (as defined below) become effective, (iii) negotiate
definitive agreements with respect thereto, on terms and conditions acceptable
to RMT Parent and contained therein (including the “market flex” provisions) or
on such other terms acceptable to RMT Parent that would not be prohibited by
Section 7.07(e) (the “SpinCo Financing Agreements” and, together with the RMT
Financing Agreements, the “Financing Agreements”) and (iv) if all conditions
precedent under the SpinCo Commitment Letter or the SpinCo Financing Agreements
have been satisfied, cause the SpinCo Lenders to fund the SpinCo Financing prior
to or substantially contemporaneously with the Distribution and to consummate
the SpinCo Financing Transactions if all conditions to Closing contained in
Article VIII are, or, on the Closing Date can reasonably be expected to be,
satisfied or waived (by the applicable party that is the beneficiary of such
condition). In the event any funds in the amounts set forth in the SpinCo
Commitment Letter or the SpinCo Financing Agreements, or any portion thereof,
become unavailable on the terms and conditions (including

62

--------------------------------------------------------------------------------

 

any applicable “flex” terms) contemplated in the SpinCo Commitment Letter or the
SpinCo Financing Agreements, GPC and SpinCo shall, and shall cause their
respective Affiliates to, in consultation with RMT Parent, use reasonable best
efforts to cause SpinCo to obtain promptly any such portion from alternative
sources, on terms acceptable to RMT Parent, in an amount sufficient, when added
to the portion of the SpinCo Financing that is available, to finance the SpinCo
Financing Transactions (the “SpinCo Alternative Financing” and, together with
any RMT Alternative Financing, the “Alternative Financings” and each, an
“Alternative Financing”) and provide promptly to RMT Parent a copy of any new
financing commitment letter and any associated fee letters (the “Alternative
SpinCo Commitment Letter”); provided that the terms of any such SpinCo
Alternative Financing must be consistent with the Intended Tax Treatment, as
reasonably determined by GPC. In the event SpinCo Alternative Financing is
obtained, any reference in this Agreement to “SpinCo Financing” shall include
“SpinCo Alternative Financing,” any reference to “SpinCo Commitment Letter”
shall include the “Alternative SpinCo Commitment Letter,” any reference to
“SpinCo Lenders” shall include the financial institutions providing such
Alternative Financing, and any reference to “SpinCo Financing Agreements” shall
include any definitive agreements with respect to the Alternative SpinCo
Commitment Letter, and all obligations of GPC and SpinCo pursuant to this
Section 7.07 shall be applicable thereto to the same extent as GPC’s and
SpinCo’s obligations with respect to the SpinCo Financing. For the avoidance of
doubt, if the SpinCo Financing is available and all conditions to the Closing
set forth in Article VIII have been satisfied or waived or will be satisfied or
waived at the Closing, SpinCo shall, and GPC shall cause SpinCo to, take all
actions within its control reasonably necessary to cause SpinCo to incur the
indebtedness provided under the SpinCo Commitment Letter or the SpinCo Financing
Agreements to consummate the SpinCo Financing Transactions, including by
executing and delivering to the SpinCo Lenders the SpinCo Financing Agreements
and related certificates, instruments and documents contemplated thereby, which,
in each case, shall be in form and substance satisfactory to RMT Parent.

(c)RMT Parent and GPC shall each give the other prompt written notice (i) of any
material breach (or threatened material breach) or default (or any event or
circumstance that, with or without notice, lapse of time or both, could
reasonably be expected to give rise to any material breach or default) by any
party to the Commitment Letters or the Financing Agreements, (ii) of the receipt
of any written notice of any actual or threatened withdrawal, repudiation or
termination of either Financing by any of the Lenders, (iii) of the receipt of
any written notice of any material dispute or disagreement between or among any
of the parties to the Commitment Letters or the Financing Agreements, (iv) of
any amendment or modification of, or waiver under, the Commitment Letters or the
Financing Agreements to which such Person (or its Affiliate) is a party or (v)
if for any reason either believes in good faith that it or its Affiliates will
not be able to timely obtain all or any portion of the RMT Financing or SpinCo
Financing, as applicable, on the terms and conditions and in the manner or from
the sources (including the RMT Alternative Financing and the SpinCo Alternative
Financing, where applicable) contemplated by the RMT Commitment Letter or the
SpinCo Commitment Letter, as applicable, or the RMT Financing Agreements or the
SpinCo Financing Agreements, as applicable. RMT Parent and GPC shall keep one
another informed upon reasonable request and in reasonable detail, as soon as
reasonably practicable (but in any event within three Business Days upon receipt
of such reasonable request) of the status of their (or their Affiliate’s)
efforts to arrange the RMT Financing and the SpinCo Financing, as applicable.

63

--------------------------------------------------------------------------------

 

(d)Notwithstanding anything to the contrary set forth herein, RMT Parent may
amend, modify, replace, waive or change any provision in the RMT Commitment
Letter or any of the RMT Financing Agreements; provided that any such amendment,
modification, replacement, waiver or change must be consistent with the Intended
Tax Treatment, as reasonably determined by GPC; provided, further, that RMT
Parent shall not permit or agree to any such amendment, modification,
replacement, waiver or change to be made to the RMT Commitment Letter or any of
the RMT Financing Agreements without obtaining the prior written consent of GPC,
that would (i) change, amend, expand or modify the conditions precedent set
forth therein, or impose new or additional conditions, in each case in any
manner that would reasonably be expected to prevent or materially delay the
consummation of the RMT Financing, (ii) reduce the aggregate cash amount of the
RMT Financing such that the aggregate funds that would be available to RMT
Parent upon the closing of the RMT Financing would not be sufficient to fund the
RMT Financing Transactions, (iii) decrease the aggregate cash amount of the RMT
Financing as set forth in the RMT Commitment Letter or the RMT Financing
Agreements such that such aggregate amount is less than the aggregate cash
amount to be funded upon the closing thereof as set forth in the RMT Commitment
Letter as of the date hereof or (iv) amend or modify any other term or provision
in a manner that would reasonably be expected to prevent, materially delay or
materially impair the ability of RMT Parent and Merger Sub to consummate the
transactions contemplated by this Agreement or adversely impact, in any material
respect, the ability of RMT Parent to enforce its rights against the other
parties to the RMT Commitment Letter or any of the RMT Financing Agreements.
Notwithstanding anything to the contrary set forth herein, RMT Parent may
modify, supplement, or amend the RMT Commitment Letter or any of the RMT
Financing Agreements, (x) to add lead arrangers, bookrunners, syndication
agents, documentation agents, lenders or similar entities that have not executed
the RMT Commitment Letter as of the date hereof and (y) to implement or exercise
any market flex provisions provided in, the RMT Commitment Letter as in effect
as of the date hereof or, subject to Section 7.07(a), as in effect as of the
date that an Alternative RMT Commitment Letter becomes effective. In such event,
the term “RMT Commitment Letter” as used herein shall be deemed to include the
new or amended commitment letters (including all exhibits, schedules, and
attachments thereto) and fee letters entered into in accordance with this
Section 7.07(d), the term “RMT Financing” as used herein shall be deemed to
include any substitute financing obtained in accordance with this Section
7.07(d), and the term “RMT Financing Agreements” shall be deemed to include the
new or amended definitive agreements with respect to the RMT Financing entered
into in accordance with this Section 7.07(d); provided, however, that in the
event any portion of the RMT Financing becomes unavailable on the terms and
conditions contemplated in the RMT Commitment Letter or the RMT Financing
Agreements, the second sentence of Section 7.07(a), and not this Section
7.07(d), shall govern with respect to the terms of any replacement financing to
be obtained after any portion of the RMT Financing becomes unavailable as
described therein. Promptly after the effectiveness thereof, RMT Parent shall
deliver to GPC true and correct copies of all amendments, modifications,
replacements, waivers and changes to the RMT Commitment Letter and, after the
effective date thereof, the RMT Financing Agreements.

(e)Notwithstanding anything to the contrary set forth herein, SpinCo shall not,
and shall not permit or cause its Affiliates to, amend, modify, supplement,
replace, waive or change any provision in the SpinCo Commitment Letter or any of
the SpinCo Financing Agreements without the prior written consent of RMT Parent;
provided that SpinCo or its

64

--------------------------------------------------------------------------------

 

Affiliates may modify, supplement or amend the SpinCo Commitment Letter or any
of the SpinCo Financing Agreements to implement any market flex exercised by the
SpinCo Lenders in accordance with the SpinCo Commitment Letter as of the date
hereof or, subject to Section 7.07(b), as in effect as of the date that an
Alternative SpinCo Commitment Letter becomes effective. If RMT Parent so
consents or such market flex is exercised, the term “SpinCo Commitment Letter”
as used herein shall be deemed to include the new or amended commitment letters
(including all exhibits, schedules, and attachments thereto) and fee letters
entered into in accordance with this Section 7.07(e), the term “SpinCo
Financing” as used herein shall be deemed to include any substitute financing
obtained in accordance with this Section 7.07(e), and the term “SpinCo Financing
Agreements” shall be deemed to include the new or amended definitive agreements
with respect to the SpinCo Financing entered into in accordance with this
Section 7.07(e); provided, however, that in the event any portion of the SpinCo
Financing becomes unavailable on the terms and conditions contemplated in the
SpinCo Commitment Letter or the SpinCo Financing Agreements, the second sentence
of Section 7.07(b), and not this Section 7.07(e), shall govern with respect to
the terms of any replacement financing to be obtained after any portion of the
SpinCo Financing becomes unavailable as described therein. Promptly after the
effectiveness thereof, SpinCo shall deliver to RMT Parent true and correct
copies of all amendments, modifications, replacements, waivers and changes to
the SpinCo Commitment Letter and, after the effective date thereof, the SpinCo
Financing Agreements.

(f)Prior to the earlier of the closing of the Financings and the date that this
Agreement is terminated in accordance with its terms, GPC and SpinCo shall
provide or shall cause their respective Affiliates to provide, and shall use its
reasonable best efforts to cause their respective Representatives (and use
reasonable best efforts to cause external auditors) to provide, all reasonable
cooperation in connection with arranging, obtaining and syndicating the
Financings, as may be reasonably requested by RMT Parent, and that is customary
in connection with efforts to obtain financing of the type of the Financings,
including, as applicable, (i) participating in a reasonable number of meetings,
drafting sessions, rating agency and roadshow presentations and due diligence
sessions upon reasonable notice and at such times and places as are mutually
agreed between RMT Parent and SpinCo, including direct contact between such
senior management of GPC, SpinCo, the Lenders and potential lenders in any of
the Financings, (ii) furnishing RMT Parent and the Lenders with (A) such
information regarding the SpinCo Business as is customary in connection with the
Financings and (B) (x) with respect to the SpinCo Business, financial
information of the SpinCo Business necessary for RMT Parent to prepare a pro
forma consolidated balance sheet and related pro forma consolidated statement of
operations as of and for the 12-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 60 days before the
closing of each Financing, prepared after giving effect to the transactions
contemplated by this Agreement, the Separation Agreement and the Financing
Agreements, with respect the pro forma balance sheet, as of such date, or with
respect to the pro forma statement of operations, as if such transactions had
occurred on the first day of the most recently completed fiscal year, (y) such
other information as reasonably may be requested by RMT Parent to the extent
such information is customarily delivered by a borrower or a guarantor for the
preparation of a customary confidential information memoranda and other
marketing materials customarily used for the syndication of financings of the
type contemplated by the Financings, and (z) the financial information required
by clauses (h) and (i) of Exhibit C of the RMT Commitment Letter and clauses (g)
and (h) of Exhibit C of the SpinCo Commitment Letter (collectively, the
“Required Financial Information”)

65

--------------------------------------------------------------------------------

 

and such other customary financial information as reasonably may be requested by
RMT Parent to consummate the Financings, (iii) providing reasonable cooperation
to RMT Parent and the financing sources in the marketing and syndication of the
Financings, and in the preparation of, as applicable, materials for rating
agency presentations, road show materials, bank information memoranda, lender
and investor presentations, private placement memoranda, credit agreements,
joinders, guarantees, pledge and security documents (including delivery of
possessory collateral) and the other Financing Agreements, bank syndication
materials and similar documents required in connection with the Financings, (iv)
taking customary corporate actions that are necessary to authorize and cause to
occur the consummation of the Financings, (v) providing customary authorization
and management representation letters representing that the information provided
by GPC, SpinCo, or any of their Affiliates or Representatives for inclusion in
any confidential information memorandum or lender presentation does not include
material non-public information about GPC, SpinCo, and their respective
Subsidiaries, and designating the information provided by such Persons for
presentation to the Lenders as suitable to be made available to lenders who do
not wish to receive material non-public information, (vi) requesting their
independent accountants to provide cooperation with the Financings, including
requesting their participation in accounting due diligence sessions and agreeing
that RMT Parent may use their audit reports relating to SpinCo and using
reasonable best efforts to assist the Lenders in obtaining auditor comfort
letters (including negative assurance) and legal opinions from counsel to
SpinCo, (vii) furnishing to RMT Parent and the Lenders such information as may
be necessary so that the Required Financial Information is complete and correct
in all material respects and does not or will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which such
statements are made, not materially misleading, (viii) facilitating the pledging
of collateral for, and the inclusion of collateral in any borrowing base under,
any Financing, including, upon reasonable advance written notice at mutually
agreeable times and, if applicable, locations, taking commercially reasonable
actions necessary to permit the Lenders to conduct field examinations and
appraisals of SpinCo’s and SpinCo’s Subsidiaries’ personal property and, if
applicable, real property, that would constitute part of the collateral securing
the obligations under the Financing Agreements or is otherwise being reasonably
considered for inclusion in one or more borrowing bases under the Financing
Agreements, (ix) with respect to SpinCo and SpinCo’s Subsidiaries, obtaining, to
the extent required, customary payoff letters, guarantee and lien releases, and
instruments of termination or discharge, which releases, terminations and
discharges shall be effective on the date that the respective Financings are
consummated, (x) using commercially reasonable efforts to permit the Lenders to
benefit from the existing banking relationships of GPC and SpinCo and (xi)
providing to the Lenders in respect of the applicable Financing, at least three
Business Days prior to the closing of such Financing, all documentation and
other information about the SpinCo Business required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act to the extent reasonably requested at
least 10 days prior to the anticipated closing of such Financing; provided, that
the actions contemplated in the foregoing clause (i) through clause (xi) do not
(I) unreasonably interfere with the ongoing operations of the SpinCo Business
(II) cause any representation or warranty or covenant contained in this
Agreement to be breached, (III) except for the Shared Financing Expenses, which
shall be paid in accordance with Section 9.03(c), require any GPC Entity to pay
any out of pocket fees or expenses prior to the Closing that are not required to
be promptly reimbursed by RMT Parent as set forth in Section

66

--------------------------------------------------------------------------------

 

7.07(g), (IV) involve any binding commitment by any GPC Entity (other than, in
the case of SpinCo, the SpinCo Commitment Letter and the SpinCo Financing
Agreements), which commitment is not conditioned on the Closing and does not
terminate without Liability to a GPC Entity upon the termination of this
Agreement or (V) require any GPC Entity or any of its Representatives (other
than, with respect to the SpinCo Commitment Letter and the SpinCo Financing
Agreements, SpinCo and its Subsidiaries) to incur any obligations in respect of
the Financings until the closing thereof, which shall not occur prior to the
Distribution Date.

(g)RMT Parent shall, and shall cause its Affiliates to, indemnify and hold
harmless SpinCo and its Affiliates and Representatives from and against any and
all Damages suffered or incurred by them in connection with cooperation provided
for in Section 7.07(f) and any information utilized in connection therewith
(other than information provided by SpinCo or its Affiliates), except in
instances of gross negligence or willful misconduct on the part of SpinCo, its
Affiliates or Representatives. All non-public or otherwise confidential
information regarding the SpinCo Business obtained by RMT Parent or its
Representatives pursuant to this Section 7.07 shall be kept confidential in
accordance with the terms of the Confidentiality Agreement. Notwithstanding any
other provision set forth herein or in any other agreement between RMT Parent
and GPC (or their respective Affiliates), GPC and SpinCo agree that RMT Parent
and its Affiliates may share such information on a confidential basis with
rating agencies, and may share customary projections with respect to SpinCo and
its business with the Lenders identified in the Commitment Letters, and that RMT
Parent and its Affiliates and such Lenders may share such information with
potential financing sources in connection with any marketing efforts in
connection with the Financings; provided, however, that the recipients of such
information and any other information contemplated to be provided by GPC or any
of its Affiliates pursuant to Section 7.07(f), agree to customary
confidentiality arrangements, including “click through” confidentiality
agreements and confidentiality provisions contained in customary bank books and
confidential information memoranda.

(h)GPC shall, and shall cause its Affiliates to, indemnify and hold harmless RMT
Parent and its Affiliates and Representatives from and against any and all
Damages suffered or incurred by them in connection with the arrangement of the
Financings, and any information utilized in connection therewith (other than
information provided by RMT Parent or its Affiliates), except in instances of
gross negligence or willful misconduct on the part of RMT Parent, its Affiliates
or Representatives. All non-public or otherwise confidential information
regarding the business of RMT Parent obtained by GPC, SpinCo or their respective
Representatives pursuant to this Section 7.07 shall be kept confidential in
accordance with the terms of the Confidentiality Agreement. Notwithstanding any
other provision set forth herein or in any other agreement between RMT Parent
and GPC (or their respective Affiliates), RMT Parent agrees that GPC and its
Affiliates may share such information on a confidential basis with rating
agencies, and may share customary projections with respect to RMT Parent and its
business with the Lenders identified in the SpinCo Commitment Letter, and that
GPC and its Affiliates and such Lenders may share such information with
potential financing sources in connection with any marketing efforts in
connection with the Financings; provided, however, that the recipients of such
information and any other information contemplated to be provided by RMT Parent
or any of its Affiliates pursuant to Section 7.07(j) agree to customary
confidentiality arrangements, including “click through” confidentiality
agreements and confidentiality provisions contained in customary bank books and
offering memoranda.

67

--------------------------------------------------------------------------------

 

(i)GPC and SpinCo hereby consent to the use of SpinCo’s and SpinCo’s
Subsidiaries’ logos in connection with the Financings and any Alternative
Financing; provided that such logos are used solely in a manner that is not
intended or reasonably likely to harm or disparage SpinCo or any of its
Subsidiaries or the reputation or goodwill of SpinCo or any of its Subsidiaries
or any of their respective intellectual property rights.

(j)Prior to the earlier of the closing of the Financings and the date that this
Agreement is terminated in accordance with its terms, RMT Parent shall provide
or shall cause its Affiliates to provide, and shall use its reasonable best
efforts to cause its Representatives (and use reasonable best efforts to cause
external auditors) to provide, all reasonable cooperation in connection with the
arrangement of the SpinCo Financing, as may be reasonably requested by SpinCo,
and that is customary in connection with efforts to obtain financing of the type
of the SpinCo Financing; provided that the actions contemplated in the foregoing
do not (I) unreasonably interfere with the ongoing operations of the business of
RMT Parent and its Subsidiaries, (II) cause any representation or warranty or
covenant contained in this Agreement to be breached, (III) involve any binding
commitment by RMT Parent, which commitment is not conditioned on the Closing and
does not terminate without Liability to RMT Parent upon the termination of this
Agreement or (IV) require RMT Parent or any of its Representatives to incur any
obligations in respect of the SpinCo Financing until the Merger has been
consummated in accordance with the terms hereof, which shall not occur prior to
the Closing Date.

Tax Matters

.

(a)This Agreement is intended to constitute a “plan of reorganization” within
the meaning of Treasury Regulation Section 1.368-2(g).

(b)From and after the date of this Agreement and until the Merger Effective
Time, (i) each Party shall use its reasonable best efforts to ensure the
Intended Tax Treatment, including refraining from any action that such party
knows, or is reasonably expected to know, is reasonably likely to prevent the
Intended Tax Treatment and executing such amendments to this Agreement as may be
reasonably required in order to obtain the Intended Tax Treatment (it being
understood that no party will be required to agree to any such amendment that it
determines in good faith is reasonably likely to materially adversely affect the
value of the Distribution, Internal Reorganization Cash Payments or the Merger
to such party or its stockholders)), and, (ii) notwithstanding any other
provision in this Agreement (including Section 6.01(a) and Section 6.02(a)), no
party shall take or fail to take, or permit any of its Affiliates to take or
fail to take, any action which results or could reasonably be expected to result
in Tax treatment that is inconsistent with the Intended Tax Treatment.

(c)RMT Parent and GPC shall cooperate, and shall cause their respective
Affiliates to cooperate, fully at such time and to the extent reasonably
requested by the other party in order for (i) RMT Parent to obtain the RMT
Parent Merger Tax Opinion, (ii) GPC to obtain the GPC Tax Opinions, and (iii)
RMT Parent and GPC to obtain any Tax opinions required to be filed with the SEC
in connection with the filing of the Registration Statement.

(d)RMT Parent, GPC and SpinCo, and others, if required, shall execute and
deliver to GPC Tax Counsel and RMT Parent Tax Counsel the Tax Representation
Letters as of

68

--------------------------------------------------------------------------------

 

(i) the date for filing any Tax opinion required to be filed with the SEC in
connection with the filing of the Registration Statement and (ii) the Closing
Date; provided, however, that (x) the foregoing does not require that any Person
make a representation that they do not believe to be accurate and (y) each of
GPC and RMT Parent, respectively, shall be entitled to a reasonable amount of
time to provide the other Party with written comments to the Tax Representation
Letters in support of the GPC Tax Opinions and the RMT Parent Merger Tax
Opinion, respectively. In rendering the opinions described in Section 7.08(c),
counsel will be permitted to rely upon and assume the accuracy of the Tax
Representation Letters.

(e)As of the date hereof, neither GPC nor SpinCo has taken or agreed to take any
action or knows of any fact, agreement, plan or other circumstance that would
prevent, or would reasonably be expected to prevent, it from (i) delivering the
Tax Representation Letters in accordance with the terms of Section 7.08(d) or
(ii) obtaining the opinions contemplated by Section 7.08(c).

(f)As of the date hereof, RMT Parent has not taken or agreed to take any action
and knows of no fact, agreement, plan or other circumstance that would prevent,
or would reasonably be expected to prevent, RMT Parent from (i) delivering the
Tax Representation Letters in accordance with the terms of Section 7.08(d) or
(ii) obtaining the opinion contemplated by Section 7.08(c).

(g)RMT Parent represents that, at the time of the Merger, there will be no
instruments outstanding that are treated as equity of RMT Parent for U.S.
federal income tax purposes other than the actually outstanding shares of RMT
Parent Common Stock.

(h)Except as otherwise expressly provided herein, this Agreement shall not
govern Tax matters (including any administrative, procedural and related matters
thereto), which shall be exclusively governed by the Tax Matters Agreement.

Separation Agreement

.

(a)RMT Parent acknowledges the terms and conditions of the Separation Agreement
and the covenants and agreements of the SpinCo Companies thereunder. To induce
GPC to enter into this Agreement and consummate the Contemplated Transactions,
RMT Parent covenants and agrees that, from and after Closing, RMT Parent shall
take, and shall cause the SpinCo Companies to take, all such actions as may be
necessary or appropriate to cause each of the SpinCo Companies and each of their
successors in interest to comply with each of the covenants and agreements to
which the SpinCo Companies are subject under the Separation Agreement. To induce
RMT Parent to enter into this Agreement and consummate the Contemplated
Transactions, GPC covenants and agrees that (i) prior to the Merger Effective
Time, GPC shall take, and shall cause the SpinCo Companies to take, all such
actions as may be necessary to comply with each of the covenants and agreements
to which GPC and SpinCo are subject under the Separation Agreement and (ii)
after the Merger Effective Time, GPC shall take, and shall cause each other
Retained GPC Entity to take, all such actions as may be necessary to comply with
each of the covenants and agreements to which the Retained GPC Entities are
subject under the Separation Agreement.

69

--------------------------------------------------------------------------------

 

(b)RMT Parent shall reasonably cooperate with GPC in connection with GPC’s
preparation of the Estimated Statement (as defined in the Separation Agreement)
in accordance with Section 2.04(a) of the Separation Agreement and otherwise in
connection with the processes and procedures contemplated by Section 2.04 of the
Separation Agreement. After the Merger Effective Time, RMT Parent shall cause
SpinCo to satisfy its obligations under the Separation Agreement, including
under Section 2.04 of the Separation Agreement.

Control of Other Party’s Business

.

Nothing contained in this Agreement shall give GPC or SpinCo, directly or
indirectly, the right to control or direct any of the operations of RMT Parent
prior to the Closing. Nothing contained in this Agreement shall give RMT Parent
or Merger Sub, directly or indirectly, the right to control or direct any of the
operations of GPC or the SpinCo Business prior to the Closing. Prior to the
Closing, each of GPC, SpinCo, RMT Parent and Merger Sub shall exercise,
consistent with the terms and conditions of this Agreement, complete control and
supervision over its respective operations.

Listing of SpinCo Shares of RMT Parent Common Stock

.

RMT Parent shall use its reasonable best efforts to cause the shares of RMT
Parent Common Stock to be issued in the Merger to be approved for listing on the
Nasdaq Global Select Market, subject to official notice of issuance, and GPC
shall reasonably cooperate with RMT Parent with respect to such listing.

Section 16 Matters

.

Prior to the Merger Effective Time, the Parties shall take all steps as may be
required to cause any dispositions of SpinCo Common Stock or acquisitions of RMT
Parent Common Stock resulting from the Contemplated Transactions by each officer
or director who is or will be subject to the reporting requirements of Section
16(a) of the Exchange Act with respect to SpinCo or RMT Parent, to be exempt
under Rule 16b-3 promulgated under the Exchange Act.

Confidentiality

.

(a)The terms of the letter agreement, dated as of November 15, 2017 (the
“Confidentiality Agreement”), between GPC and RMT Parent, are hereby
incorporated by reference in this Agreement mutatis mutandis, shall continue in
full force and effect until the Closing and shall survive the Closing and remain
in full force and effect until their expiration in accordance with the terms of
the Confidentiality Agreement; provided, however, that, upon the Closing, the
confidentiality obligations of RMT Parent contained in the Confidentiality
Agreement shall terminate in respect of that portion of the Proprietary
Information (as defined in the Confidentiality Agreement) exclusively relating
to the SpinCo Business. If this Agreement is, for any reason, terminated prior
to the Closing, the Confidentiality Agreement shall nonetheless continue in full
force and effect in accordance with its terms.

(b)Nothing provided to RMT Parent or GPC or their respective Representatives
pursuant to Section 7.04 shall in any way amend or diminish the Parties’
obligations under the Confidentiality Agreement. Each of RMT Parent and GPC
acknowledges

70

--------------------------------------------------------------------------------

 

and agrees that any Proprietary Information (as defined in the Confidentiality
Agreement) made available to such Party or its Representatives pursuant to
Section 7.04 or otherwise by the other Party or any of its Representatives shall
be subject to the terms and conditions of the Confidentiality Agreement.

Further Actions

.

(a)Except as otherwise expressly provided in this Agreement, the Parties shall,
and shall cause their respective Affiliates to, use their respective reasonable
best efforts to take, or cause to be taken, all appropriate action, to do, or
cause to be done, and to assist and cooperate with the other Parties in doing,
all things necessary, proper or advisable under Applicable Law (other than with
respect to the matters covered in Section 7.06, which shall be governed by the
provisions of Section 7.06) to execute and deliver the Transaction Documents and
such other documents as may be required to carry out the provisions of this
Agreement and to consummate and make effective the Contemplated Transactions.
Prior to the Closing, (i) neither GPC nor SpinCo shall terminate or assign the
Separation Agreement, amend or otherwise modify any provision of the Separation
Agreement or any Exhibit, Annex or Schedule thereto or waive compliance with any
of the agreements or conditions contained in the Separation Agreement, in each
case without the prior written consent of RMT Parent and (ii) any consent,
approval, authorization or similar action to be taken by SpinCo under the
Separation Agreement shall be subject to the prior written consent of RMT
Parent. GPC shall keep RMT Parent reasonably informed of the status of the
Internal Reorganization, including GPC’s and SpinCo’s progress in obtaining any
necessary third-party consents or approvals of Governmental Authorities, and
shall consult with RMT Parent regarding the terms of any arrangements
established pursuant to Section 2.01 of the Separation Agreement; provided that
nothing in this Section 7.14 shall alter any Person’s rights or obligations set
forth in the Tax Matters Agreement (including the provisions of Section 6.02(i)
thereof).

(b)Subject to the applicable terms of the Separation Agreement, from time to
time after the Closing, without additional consideration, each Party shall, and
shall cause its Affiliates to, execute and deliver such further instruments and
take such other action as may be necessary or is reasonably requested by another
Party to make effective the Contemplated Transactions.

Financial Statements

.

(a)GPC shall use its reasonable best efforts to, as promptly as practicable, and
no later than 50 calendar days after the end of any fiscal quarter and 60
calendar days after the end of the 2018 fiscal year, prepare and furnish to RMT
Parent copies of financial statements of the SPR Entities as of and for the
periods ending on any fiscal quarterly and annual periods ending after the date
of this Agreement and prior to the Closing Date, in each case together with the
notes thereto, and prepared from the books and records of the SPR Entities and
in accordance with GAAP with no exception or qualification thereto (it being
understood, however, that the SPR Entities have not been operating historically
as separate “standalone” entities or a separate reporting segment and,
therefore, the financial statements of the SPR Entities will reflect certain
adjustments necessary to be presented on a stand-alone basis in accordance with
GAAP and SEC requirements) applied on a consistent basis through the periods
involved (except as may

71

--------------------------------------------------------------------------------

 

otherwise be required under GAAP) and the rules and regulations of the SEC,
including the requirements of Regulation S-X, and, in the case of the combined
financial statements of the SPR Entities for any fiscal year, GPC shall use its
reasonable best efforts to cause such financial statements to be audited and
accompanied by a report of the independent accountants for the SPR Entities and,
in the case of any quarterly period, GPC shall use reasonable best efforts to
cause such financial statements to be reviewed by the independent accountants
for the SPR Entities. When delivered, such financial statements shall present
fairly in all material respects the combined financial position and combined
results of operations of the SPR Entities as of the dates and for the periods
shown therein. GPC acknowledges that RMT Parent’s obligations under Section 7.01
depend, in part, on GPC’s compliance with this Section 7.15, and therefore RMT
Parent shall be afforded a reasonable period to comply with such obligations
based upon the timing of GPC providing the financial statements contemplated in
this Section 7.15.

(b)In connection with the filing of the RMT Parent Registration Statement and
other SEC filings, GPC shall use its reasonable efforts during the pre-Closing
period and after the Closing to (i) cooperate with RMT Parent to prepare pro
forma financial statements that comply with the rules and regulations of the SEC
to the extent required for SEC filings, including the requirements of Regulation
S-X and (ii) provide and make reasonably available upon reasonable notice the
senior management employees of GPC to discuss the materials prepared and
delivered pursuant to this Section 7.15. RMT Parent shall, promptly upon request
by the GPC, reimburse GPC for all documented and reasonable out-of-pocket costs
incurred by GPC or its Subsidiaries for actions taken at the request of RMT
Parent pursuant to this Section 7.15(b) following the Closing. GPC will use
reasonable best efforts to procure, at its expense, the delivery of the consents
of its independent accountants required to be filed with the Form S-4
Registration Statement or any future registration statement until such
independent accountant consents are no longer required.

SpinCo Authorized Shares

.

Prior to the Distribution, GPC and SpinCo shall take all such actions necessary
to amend and restate SpinCo’s organizational documents, in form reasonably
acceptable to RMT Parent, such that the authorized number of SpinCo Shares shall
exceed the number of SpinCo Shares contemplated by Section 2.04(c) of this
Agreement and Section 3.02(b) of the Separation Agreement.

Non-Competition

.

In furtherance of the Merger and the transactions contemplated hereby, GPC
covenants and agrees that, from and after the Closing Date until the date that
is three years after the Closing Date, it shall not, and shall cause its
Subsidiaries not to, without the prior written consent of RMT Parent, directly
or indirectly, engage in any business that directly competes with the SpinCo
Business as it exists on the date hereof (a “Competitive Business”) in the
United States or Canada in a manner that is material to the SpinCo Business.
Notwithstanding the foregoing, nothing herein shall prohibit (i) GPC or any GPC
Entity from (A) engaging in the businesses conducted by the GPC Entities
(excluding the SpinCo Business) as of the date hereof, (B) owning no more than
5% in the aggregate of any class of capital stock or other equity interest of
any Person engaged in a Competitive Business, (C) acquiring and operating any
Person that

72

--------------------------------------------------------------------------------

 

operates a diversified business that did not derive more than 15% of its total
revenue from Competitive Businesses in its most recently completed fiscal year
or (D) performing their obligations under the Transaction Documents, (ii) GPC
from engaging with any Person that is not its Affiliate in any merger of GPC,
any tender offer for GPC’s publicly traded securities or any other similar
business combination involving GPC and a Person that is not its Affiliate or
(iii) transactions between or among two or more wholly-owned Subsidiaries of
GPC.

Employee Matters

.

(a)Except where an applicable collective bargaining agreement or similar labor
agreement or arrangement requires otherwise, for the period beginning on the
Closing Date and ending on the one (1) year anniversary of the Closing Date (the
“Continuation Period”), RMT Parent shall provide, or cause to be provided, to
each SpinCo Business Employee who continues to be employed immediately following
the Merger Effective Time by RMT Parent, the Surviving Corporation or any
Subsidiary thereof (including a SpinCo Company) (each, a “Continuing Employee”)
and for as long as such employee continues to be employed during the
Continuation Period by RMT Parent, the Surviving Corporation or any Subsidiary
thereof, with (i) the same base salary or wage rate and short- and long-term
incentive opportunities that were provided to the Continuing Employee by GPC or
its Subsidiaries (including the SpinCo Companies) immediately prior to the
Closing Date and (ii) participation in employee benefit plans and programs that
are substantially comparable in the aggregate to those benefits provided under
the employee benefit plans and programs of RMT Parent and its Subsidiaries to
similarly situated employees of RMT Parent and its Subsidiaries; provided that
nothing in this Section 7.18 or otherwise in this Agreement shall confer upon
any Continuing Employee the right to continue in employment following the Merger
Effective Time, or is intended to interfere with RMT Parent’s, the Surviving
Corporation’s or any of their respective Subsidiaries’ rights (subject to
Applicable Law) to terminate the employment of any Continuing Employee for any
reason or no reason following the Merger Effective Time. Without limiting the
generality of the foregoing, for the six (6) month period beginning on the
Closing Date, RMT Parent shall maintain, or cause to be maintained, in effect
the severance and layoff plans applicable to Continuing Employees immediately
before the Closing Date and set forth on Section 7.18(a) of the GPC Disclosure
Letter.

(b)In furtherance and not in limitation of the provisions of this Section 7.18,
RMT Parent and its Subsidiaries shall, as of the Merger Effective Time,
recognize the Liabilities and obligations for earned or accrued but unused
vacation time in respect of each Continuing Employee (“Accrued Vacation”). RMT
Parent and its Subsidiaries shall allow Continuing Employees to utilize such
Accrued Vacation subject to any maximums for vacation carryovers as in effect as
of the Merger Effective Time under the SpinCo Companies’ applicable vacation
policies. During the Continuation Period, Continuing Employees shall receive
vacation benefits under the terms of the vacation benefit policies of the SpinCo
Companies applicable to similarly situated employees of the SpinCo Companies, in
each case after giving credit for each Continuing Employee’s service with GPC
and its Subsidiaries (including the SpinCo Companies) to the same extent such
service would have been recognized by GPC and its Subsidiaries (including the
SpinCo Companies).

73

--------------------------------------------------------------------------------

 

(c)The group health plan, disability plan and other plans established or made
available by RMT Parent and its Subsidiaries for the benefit of Continuing
Employees and their dependents and other beneficiaries in accordance with this
Section 7.18 shall not contain any exclusion or limitation with respect to any
preexisting condition for a Continuing Employee or his or her dependents or
other beneficiaries except to the extent such condition was taken into account
under comparable plans of GPC and its Subsidiaries (including the SpinCo
Companies) and shall credit all such individuals with any deductibles and
out-of-pocket maximums incurred or paid by or on behalf of such individuals for
the calendar year which includes the Closing Date. Each Continuing Employee
shall receive full credit under each plan, program, policy or other arrangement
for his or her service as an employee of GPC or its Subsidiaries (including the
SpinCo Companies) on the same basis that he or she would have received such
credit if such service had been completed as an employee of RMT Parent or its
Subsidiaries for purposes of satisfying any service requirement to receive
compensation or to participate in any such plan, program, policy or other
arrangement and any service requirement to receive the benefit provided under
each such plan, program, policy or other arrangement.

(d)With respect to each bonus or other cash incentive or sales incentive plan in
which a Continuing Employee participates, for the year in which the Closing
occurs, immediately prior to the Merger Effective Time, as set forth on Section
7.18(d) of the GPC Disclosure Letter (the “Bonus Plans”), RMT Parent agrees to
maintain, or to cause its Subsidiaries to maintain, the Bonus Plans as in effect
immediately prior to the Merger Effective Time until the end of the calendar
year in which the Closing Date occurs, and RMT Parent or its Subsidiaries shall
pay to each such Continuing Employee a bonus under the applicable Bonus Plan for
the calendar year in which the Closing Date occurs in the amount determined by
GPC in accordance with the terms of such Bonus Plan and GPC’s past practice
promptly following receipt by RMT Parent of written notice from GPC advising RMT
Parent of the amount of each such bonus. GPC shall promptly pay to RMT Parent
(or such Subsidiary of RMT Parent as RMT Parent shall request) within fifteen
(15) Business Days following a request by RMT Parent, a cash amount equal to the
amount of such bonus that becomes payable to such Continuing Employee pursuant
to the preceding sentence, multiplied by the number of days in the performance
period that occurred prior to the Closing Date over the total number of days in
the performance period, as well as an additional amount relating to the employer
portion of employment taxes required to be paid with respect to such pro rata
portion of such bonus (collectively, the “GPC Bonus Payments”); provided, that
the GPC Bonus Payments shall not include any annual bonuses paid pursuant to the
Retention Agreements (as defined in the Separation Agreement).

(e)As soon as practicable following the Merger Effective Time, RMT Parent (i)
shall cover (or cause to be covered) each Continuing Employee who is based
primarily in the United States and who participated in the GPC 401(k) Savings
Plan (the “GPC 401(k) Plan”) under one or more defined contribution plans and
trusts intended to qualify under Section 401(a) of the Code (collectively, the
“RMT Parent DC Plan”) and (ii) shall cause the RMT Parent DC Plan to accept, in
accordance with Applicable Law, a “direct rollover” (within the meaning of
Section 401(a)(31) of the Code) of each Continuing Employee’s account balances
(including earnings thereon through the date of transfer and including
promissory notes evidencing any outstanding loans) under the GPC 401(k) Plan if
such rollover to the RMT Parent DC Plan is

74

--------------------------------------------------------------------------------

 

elected in accordance with Applicable Law and each applicable plan by such
Continuing Employee.

(f)The GPC Supplemental Retirement Plan and the GPC Tax Deferred Savings Plan
will be terminated with respect to Continuing Employees as of the Closing Date,
and all benefits accrued by Continuing Employees under those plans will be paid
out by GPC in accordance with the applicable plan terms.

(g)No provision of this Section 7.18 shall create any third party beneficiary or
other rights in any employee or former employee (including any beneficiary or
dependent thereof) of the SpinCo Companies in respect of continued employment
(or resumption of employment) with RMT Parent, the SpinCo Companies or any of
their respective Affiliates, and no provision of this Agreement shall create any
such rights in any such individuals in respect of any benefits that may be
provided, directly or indirectly, under any employee benefit plan or arrangement
which has been or may be established by GPC, the SpinCo Companies, RMT Parent or
any of their respective Affiliates. Subject to Applicable Law, unless otherwise
provided in this Agreement, no provision of this Agreement shall constitute a
limitation on rights to amend, modify or terminate, either before or after the
Merger Effective Time, or shall constitute or be treated as an amendment,
modification or termination of, any employee benefit plan or arrangement which
has been or may be established by GPC, the SpinCo Companies, RMT Parent or any
of their Affiliates.

(h)GPC has used reasonable best efforts to provide to RMT Parent an accurate
schedule setting forth the SpinCo Business Employees as of the date of this
Agreement, which schedule GPC shall use reasonable best efforts to update as of
ten Business Days prior to the Closing.

Article VIII

CONDITIONS TO THE MERGER

Conditions to the Obligations of Each Party

.

The respective obligations of the Parties to consummate the Merger are subject
to the satisfaction or written waiver (where permissible under Applicable Law)
at or prior to the Merger Effective Time of each of the following conditions:

(a)Internal Reorganization and Distribution. The Internal Reorganization shall
have been consummated in all material respects in accordance with the Separation
Agreement and the Distribution shall have been consummated on the Closing Date.

(b)Registration Statements. Each Registration Statement, to the extent required,
shall have been declared effective by the SEC under the Securities Act and the
Exchange Act, as applicable, and no stop order suspending the effectiveness of
any Registration Statement shall have been issued by the SEC and no proceeding
for that purpose shall be pending before the SEC.

75

--------------------------------------------------------------------------------

 

(c)Listing. The shares of RMT Parent Common Stock to be issued in the Merger
shall have been approved for listing on the Nasdaq Global Select Market, subject
to official notice of issuance.

(d)Stockholder Approval. The RMT Parent Stockholder Approval shall have been
obtained.

(e)Governmental Approvals. Any waiting period (and any extension thereof) under
the HSR Act shall have expired or shall have been terminated and any consents,
authorizations, orders, approvals, declarations and filings required under the
Antitrust Laws of the jurisdictions set forth on Schedule 8.01(e) shall have
been made or obtained.

(f)No Order. There shall not be in effect any Applicable Law or any Governmental
Order issued by a Governmental Authority of competent jurisdiction that enjoins
or makes illegal the consummation of the Merger, the Internal Reorganization or
the Distribution.

Conditions to the Obligations of RMT Parent and Merger Sub

.

The obligations of RMT Parent and Merger Sub to consummate the Merger are
subject to the satisfaction or written waiver (where permissible under
Applicable Law) at or prior to the Merger Effective Time of each of the
following additional conditions:

(a)Representations, Warranties and Covenants. (i) The representations and
warranties of GPC contained in this Agreement (A) set forth in Section 4.03(a),
Section 4.03(b), Section 4.03(c) and Section 4.03(d) (first sentence only) shall
be true and correct as though such representations and warranties had been made
on and as of the Closing Date except for de minimis deviations, (B) set forth in
Section 4.01, Section 4.02, Section 4.03(d) (other than the first sentence),
Section 4.04(a), Section 4.04(b), Section 4.05 and Section 4.21 shall be true
and correct in all material respects as though such representations and
warranties had been made on and as of the Closing Date and (C) otherwise set
forth in Article IV (1) that are qualified by a SpinCo Material Adverse Effect
qualification shall be true and correct in all respects as so qualified as
though such representations and warranties had been made on and as of the
Closing Date and (2) that are not qualified by a SpinCo Material Adverse Effect
qualification shall be true and correct as though such representations and
warranties had been made on and as of the Closing Date, except for such failures
to be true and correct as have not had, and would not reasonably be expected to
have, individually or in the aggregate, a SpinCo Material Adverse Effect (except
to the extent such representations and warranties are, by their terms, made as
of a specific date, in which case such representations and warranties shall be
true and correct in the manner set forth in the foregoing clauses (A), (B) or
(C), as applicable, as of such date), (ii) the covenants and agreements
contained in this Agreement and each of the other Transaction Documents executed
contemporaneously with the execution of this Agreement (including the Separation
Agreement) (the “Signing Transaction Documents”) to be complied with by GPC and
SpinCo on or prior to the Closing shall have been complied with in all material
respects and (iii) RMT Parent shall have received a certificate of GPC signed by
a duly authorized representative thereof dated as of the Closing Date certifying
the matters set forth in clauses (i) and (ii) above.

76

--------------------------------------------------------------------------------

 

(b)Transaction Documents. GPC and those of its Subsidiaries that are parties to
the Transaction Documents (other than the Signing Transaction Documents) shall
have executed and delivered such Transaction Documents.

Conditions to the Obligations of GPC and SpinCo

.

The obligations of GPC and SpinCo to consummate the Merger are subject to the
satisfaction or written waiver (where permissible under Applicable Law) at or
prior to the Merger Effective Time of each of the following additional
conditions:

(a)Representations, Warranties and Covenants. (i) The representations and
warranties of RMT Parent and Merger Sub contained in this Agreement (A) set
forth in Section 5.03 shall be true and correct as though such representations
and warranties had been made on and as of the Closing Date except for de minimis
deviations, (B) set forth in Section 5.01, Section 5.02, Section 5.04(a),
Section 5.04(b), Section 5.05 and Section 5.23 shall be true and correct in all
material respects as though such representations and warranties had been made on
and as of the Closing Date and (C) otherwise set forth in Article V (1) that are
qualified by a RMT Parent Material Adverse Effect qualification shall be true
and correct in all respects as so qualified as though such representations and
warranties had been made on and as of the Closing Date and (2) that are not
qualified by a RMT Parent Material Adverse Effect qualification shall be true
and correct as though such representations and warranties had been made on and
as of the Closing Date, except for such failures to be true and correct as have
not had, and would not reasonably be expected to have, individually or in the
aggregate, an RMT Parent Material Adverse Effect (except to the extent such
representations and warranties are, by their terms, made as of a specific date,
in which case such representations and warranties shall be true and correct in
the manner set forth in the foregoing clauses (A), (B) or (C), as applicable, as
of such date), (ii) the covenants and agreements contained in this Agreement and
each of the Signing Transaction Documents executed contemporaneously with the
execution of this Agreement (including the Separation Agreement) to be complied
with by RMT Parent and Merger Sub on or prior to the Closing shall have been
complied with in all material respects and (iii) GPC shall have received a
certificate of RMT Parent signed by a duly authorized representative thereof
dated as of the Closing Date certifying the matters set forth in clauses (i) and
(ii) above.

(b)Transaction Documents. RMT Parent and those of its Subsidiaries that are
parties to the Transaction Documents (other than the Signing Transaction
Documents) shall have executed and delivered such Transaction Documents.

Article IX

TERMINATION

Termination

.

This Agreement may be terminated and the transactions contemplated by this
Agreement may be abandoned at any time prior to the Merger Effective Time, as
follows:

(a)by either RMT Parent or GPC, if the Closing shall not have occurred by 11:59
p.m. New York City time on April 12, 2019 (the “Initial Termination Date”);
provided,

77

--------------------------------------------------------------------------------

 

however, that if the conditions set forth in Section 8.01(e) or Section 8.01(f)
shall not have been satisfied by the Initial Termination Date, but all other
conditions to Closing (other than those conditions that by their terms are to be
satisfied at the Closing) have been satisfied or waived, then RMT Parent or GPC
may, if such Party has a reasonable good faith belief based on the advice of its
antitrust counsel that the conditions set forth in Section 8.01(e) or Section
8.01(f) are reasonably capable of being satisfied by July 12, 2019, extend the
Initial Termination Date to 11:59 p.m. New York City time on July 12, 2019
(together with the Initial Termination Date, as applicable, the “Termination
Date”) by giving written notice of such extension to the other Party within
three Business Days of the Initial Termination Date; provided, further, however,
that the right to terminate this Agreement under this Section 9.01(a) shall not
be available to any Party whose action or failure to fulfill any obligation
under the Transaction Documents shall have been the primary cause of the failure
of the Closing to occur on or prior to such date;

(b)by either RMT Parent or GPC, in the event that any Governmental Authority of
competent jurisdiction shall have issued a Governmental Order that permanently
enjoins the consummation of the Merger and such Governmental Order shall have
become final and non-appealable; provided, however, that the right to terminate
this Agreement under this Section 9.01(b) shall not be available to any Party
whose action or failure to fulfill any obligation under this Agreement has been
the primary cause of the issuance of such Governmental Order or other action;

(c)by either RMT Parent or GPC, if at the RMT Parent Stockholders’ Meeting
(including any adjournment, continuation or postponement thereof), the RMT
Parent Stockholder Approval shall not have been obtained; provided, that the
right to terminate this Agreement under this Section 9.01(c) shall not be
available to RMT Parent if RMT Parent shall have materially breached its
obligations under Section 7.02 and Section 7.03(a);

(d)by GPC, if a breach of any representation, warranty, covenant or agreement on
the part of RMT Parent set forth in this Agreement (including an obligation to
consummate the Closing) shall have occurred that would, if occurring or
continuing on the Closing Date, cause the conditions set forth in Section 8.01
or Section 8.03(a) not to be satisfied, and such breach is not cured, or is
incapable of being cured, upon the earlier of (i) thirty days following GPC’s
written notice to RMT Parent of such breach and GPC’s intent to terminate this
Agreement or (ii) with respect to a breach of an obligation to consummate the
Closing, five Business Days following GPC’s written notice to RMT Parent of such
breach and GPC’s intent to terminate this Agreement or (iii) the Termination
Date; provided, that the right to terminate this Agreement under this Section
9.01(d) shall not be available to GPC if GPC or SpinCo is then in breach of its
covenants or agreements in this Agreement or the Separation Agreement so as to
cause any of the conditions set forth in Section 8.01 or Section 8.02 not to be
satisfied;

(e)by GPC, prior to receipt of the RMT Parent Stockholder Approval, if (i) a
Change in the RMT Parent Recommendation has occurred, (ii) RMT Parent shall have
failed to include the RMT Parent Recommendation in the Proxy Statement or (iii)
RMT Parent shall have materially breached its obligations in Section 7.02 or
Section 7.03(a);

(f)by RMT Parent, if a breach of any representation, warranty, covenant or
agreement on the part of GPC or SpinCo set forth in this Agreement or the
Separation

78

--------------------------------------------------------------------------------

 

Agreement (including an obligation to consummate the Closing) shall have
occurred that would, if occurring or continuing on the Closing Date, cause the
conditions set forth in Section 8.01 or Section 8.02(a) not to be satisfied, and
such breach is not cured, or is incapable of being cured, upon the earlier of
(i) thirty days following RMT Parent’s written notice to GPC and SpinCo of such
breach and RMT Parent’s intent to terminate this Agreement, (ii) with respect to
a breach of an obligation to consummate the Closing, five Business Days
following RMT Parent’s written notice to GPC and SpinCo of such breach and RMT
Parent’s intent to terminate this Agreement or (iii) the Termination Date;
provided, further, that the right to terminate this Agreement under this Section
9.01(f) shall not be available to RMT Parent if RMT Parent is then in breach of
its covenants or agreements in this Agreement so as to cause any of the
conditions set forth in Section 8.01 or Section 8.03 not to be satisfied;

(g)by RMT Parent, prior to receipt of the RMT Parent Stockholder Approval, in
order for RMT Parent to enter into a definitive agreement with respect to a
Superior Proposal to the extent permitted by, and subject to the applicable
terms and conditions of, Section 7.03(d)(ii); provided that prior to or
substantially concurrently with such termination, RMT Parent pays or causes to
be paid to GPC the Termination Fee; or

(h)by the written consent of all of the Parties.

Effect of Termination

.

In the event of the valid termination of this Agreement pursuant to Section
9.01, written notice thereof shall be given to the other Parties, specifying in
good faith the provision or provisions hereof pursuant to which such termination
shall have been made, and this Agreement shall forthwith become void, and there
shall be no Liability under this Agreement on the part of any Party or their
respective Representatives; provided, that nothing in this Section 9.02 or
Section 9.03 shall relieve any Party from Liability for Fraud committed prior to
such termination or for any Willful Breach prior to such termination of any of
its covenants or agreements set forth in the Transaction Documents; and
provided, further, that notwithstanding the foregoing, the provisions of Section
7.13, this Section 9.02, Section 9.03 and Article X shall survive any
termination of this Agreement and remain in full force and effect.

Fees and Expenses

.

(a)The Parties agree that

(i)if GPC terminates this Agreement pursuant to Section 9.01(e), then, no later
than three Business Days after the date of GPC’s notice of such termination, RMT
Parent shall pay or cause to be paid to GPC the Termination Fee in cash in
immediately available funds;

(ii)if RMT Parent terminates this Agreement pursuant to Section 9.01(g), then,
prior to or substantially concurrently with RMT Parent’s notice of such
termination, RMT Parent shall pay or cause to be paid to GPC the Termination Fee
in cash in immediately available funds;

79

--------------------------------------------------------------------------------

 

(iii)if (A) (1) RMT Parent or GPC terminates this Agreement pursuant to Section
9.01(a) or Section 9.01(c) or (2) GPC terminates this Agreement pursuant to
Section 9.01(d) on the basis of a breach of a covenant or agreement, (B) prior
to the termination of this Agreement, a Competing RMT Parent Transaction shall
have been publicly announced or shall have been publicly known and , in either
case, not publicly withdrawn and (C) on or prior to the date that is twelve
months after the date of such termination, RMT Parent enters into a Competing
RMT Parent Transaction Agreement or consummates a Competing RMT Parent
Transaction (whether or not the applicable Competing RMT Parent Transaction is
the same as the original Competing RMT Parent Transaction publicly announced or
publicly known), then, on the earlier of the date RMT Parent enters into a
Competing RMT Parent Transaction Agreement or consummates any Competing RMT
Parent Transaction, RMT Parent shall pay or cause to be paid to GPC the
Termination Fee in cash in immediately available funds; provided that, solely
for purposes of this Section 9.03(a)(iii), the references to “20%” in the
definition of Competing RMT Parent Transaction shall be deemed to refer to
“50%.”

(b)The Parties agree that if RMT Parent or GPC terminates this Agreement
pursuant to Section 9.01(c), RMT Parent shall pay to GPC in cash in immediately
available funds an amount equal to the lesser of all of GPC’s Expenses or
$3,000,000 no later than two Business Days after GPC submits a statement and
reasonable documentation therefore (collectively, the “Expense Reimbursement”);
provided that any payment of the Expense Reimbursement by RMT Parent shall
reduce, on a dollar-for-dollar basis, any Termination Fee that becomes due and
payable under Section 9.03(a).

(c)Notwithstanding anything to the contrary set forth in this Agreement, the
Parties agree that in no event shall RMT Parent be required to pay the
Termination Fee or the Expense Reimbursement on more than one occasion.

(d)Except as expressly set forth in this Agreement, including this Section 9.03
and the Separation Agreement, all Expenses incurred in connection with this
Agreement and the transactions contemplated by this Agreement shall be paid by
the Party incurring such Expenses, whether or not the Merger or any other
Contemplated Transaction is consummated. Notwithstanding the foregoing, with
respect to Expenses relating to (i) printing, filing and mailing the
Registration Statements and the Proxy Statement and all SEC and other regulatory
filing fees incurred in connection with the Registration Statement, the Proxy
Statement or any notice or filing with any Governmental Authority contemplated
by Section 7.06, (ii) obtaining the prepaid directors’ and officers’ liability
insurance policy or policies contemplated by Section 7.05(c) and (iii) the
Commitment Letters and the Financing Agreements (including all fee letters in
connection with each of the foregoing), in each case other than Expenses of each
Party’s legal counsel (all such Expenses, collectively, the “Shared Expenses”),
if (x) the Contemplated Transactions are consummated, then the Shared Expenses
shall be treated as an adjustment to the SpinCo Special Cash Payment as set
forth in the Separation Agreement or (y) the Contemplated Transactions are not
consummated and this Agreement is terminated, then, promptly after such
termination, GPC shall reimburse RMT Parent, or RMT Parent shall reimburse GPC,
in either case as necessary to ensure that GPC and RMT Parent each bear one-half
of the Shared Expenses.

80

--------------------------------------------------------------------------------

 

(e)GPC agrees that, notwithstanding anything in this Agreement to the contrary
(including Section 9.02), in the event that the Termination Fee is paid in
accordance with this Section 9.03, the payment of the Termination Fee shall be
the sole and exclusive remedy of GPC, its Subsidiaries, stockholders,
Affiliates, officers, directors, employees and Representatives against the RMT
Parent or any of its Representatives or Affiliates or any Lender or Lender
Related Party for, and in no event will GPC or any other such Person seek to
recover any other money damages or seek any other remedy based on a claim in law
or equity with respect to: (i) any loss suffered, directly or indirectly, as a
result of the failure of the Merger to be consummated, (ii) the termination of
this Agreement, (iii) any Liabilities or obligations arising under this
Agreement or the transactions contemplated hereby or (iv) any claims or actions
arising out of or relating to any breach, termination or failure of or under
this Agreement, and upon payment of the Termination Fee in accordance with this
Section 9.03, neither RMT Parent, nor any Representative or Affiliate of RMT
Parent nor any Lender or Lender Related Party shall have any further Liability
or obligation relating to or arising out of this Agreement or the transactions
contemplated hereby.

(f)The Parties acknowledge that the agreements contained in this Section 9.03
are an integral part of the transactions contemplated by this Agreement. In the
event that RMT Parent shall fail to pay the Termination Fee or the Expense
Reimbursement, the amount of such payment shall be increased to include the
costs and expenses incurred or accrued by or on behalf of GPC (including fees
and expenses of counsel) in connection with the collection under and enforcement
of this Section 9.03, together with interest on such unpaid Termination Fee or
Expense Reimbursement commencing on the date that the Termination Fee became
due, at a rate of interest equal to the Interest Rate.

Article X

GENERAL PROVISIONS

Non-Survival of Representations, Warranties, Covenants and Agreements

.

The representations, warranties, covenants and agreements in this Agreement and
in any instrument delivered pursuant hereto shall terminate at the Merger
Effective Time or upon the termination of this Agreement pursuant to Section
9.01, as the case may be, except as set forth in Section 9.02 and except for
those covenants and agreements contained in this Agreement that by their terms
are to be performed in whole or in part after the Merger Effective Time (or
termination of this Agreement, as applicable), which shall survive until they
are fully effectuated or performed. Nothing in this Section 10.01 shall relieve
any Party from Liability for Fraud committed prior to the Merger Effective Time
or Willful Breach prior to the Merger Effective Time of any of such covenants or
agreements.

Notices

.

All notices, requests and other communications to any Party hereunder shall be
in writing (including email or similar writing) and shall be given,

if to GPC and, on or prior to the Closing, to SpinCo:

81

--------------------------------------------------------------------------------

 


Genuine Parts Company

2999 Wildwood Parkway

Atlanta, Georgia 30339

Attention: Treg S. Brown

Scott Smith
Christopher T. Galla
E-mail:Treg_Brown@genpt.com
Scott_Smith@genpt.com
Chris_Galla@genpt.com

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: John H. Butler
Email: john.butler@davispolk.com

if to RMT Parent, Merger Sub, and, following the Closing, SpinCo:

Essendant Inc.
One Parkway North Boulevard
Suite 100
Deerfield, Illinois 60015
Attention:Elizabeth Meloy, Senior Vice President
Brendan McKeough, General Counsel
E-mail: emeloy@essendant.com
bmckeough@essendant.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive
Chicago, Illinois 60606
Attention: Charles W. Mulaney, Jr.
Email: charles.mulaney@skadden.com

or to such other address or email and with such other copies, as such Party may
hereafter specify for that purpose by notice to the other Parties. Each such
notice, request or other communication shall be effective (a) on the day
delivered (or if that day is not a Business Day, on the first following day that
is a Business Day) when (i) delivered personally against receipt or (ii) sent by
overnight courier, (b) on the day when email is transmitted (so long as receipt
is requested and received) (or if that day is not a Business Day, on the first
following day that is a Business Day) and (c) if given by any other means, upon
delivery or refusal of delivery at the address specified in this Section 10.02
(or such other address as a Party hereafter may specify by notice to the other
Parties).

82

--------------------------------------------------------------------------------

 

Amendments; Waivers

.

(a)Subject to the provisions of Article IX, any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by all of the Parties, or in the case of a
waiver, by the Party or Parties against whom the waiver is to be effective;
provided that any amendment or waiver of Section 9.03(e), this Section 10.03(a),
Section 10.03(b), Section 10.04, Section 10.10, Section 10.11, Section 10.16,
Section 10.17 or Section 10.18 or to any other provision of this Agreement to
the extent an amendment or waiver of such provision would modify the substance
of any of the foregoing enumerated provisions, in each case that adversely
affects any RMT Lender, SpinCo Lender or any of their respective Lender Related
Parties shall not be effective with respect to such affected Lender or Lender
Related Party unless such Lender or Lender Related Party consented to such
amendment or waiver in writing.

(b)No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Except as otherwise provided
herein, no action taken pursuant to this Agreement, including any investigation
by or on behalf of any Party, shall be deemed to constitute a waiver by the
Party taking such action of compliance with any representations, warranties,
covenants or agreements contained in this Agreement. Any term, covenant or
condition of this Agreement may be waived at any time by the Party that is
entitled to the benefit thereof, but only by a written notice signed by such
Party expressly waiving such term, covenant or condition; provided that any
waiver of Section 9.03(e), Section 10.03(a), this Section 10.03(b), Section
10.04, Section 10.10, Section 10.11, Section 10.16, Section 10.17 or Section
10.18 or to any other provision of this Agreement to the extent a waiver of such
provision would modify the substance of any of the foregoing enumerated
provisions, in each case that adversely affects any RMT Lender, SpinCo Lender or
any of their respective Lender Related Parties shall not be effective with
respect to such affected Lender or Lender Related Party unless such Lender or
Lender Related Party has consented to such waiver in writing. The waiver by any
Party of a breach of any provision hereunder shall not operate or be construed
as a waiver of any prior or subsequent breach of the same or any other provision
hereunder.

Successors and Assigns

.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns. No Party
may assign, delegate or otherwise transfer, directly or indirectly, in whole or
in part, any of its rights or obligations under this Agreement without the prior
written consent of GPC and RMT Parent; provided that RMT Parent or GPC may
collaterally assign its rights (but not its obligations) under this Agreement to
any of the Lenders or any Lender Related Party. Notwithstanding the foregoing,
no assignment, delegation or other transfer of rights under this Agreement shall
relieve the assignor of any Liability or obligation hereunder. Any attempted
assignment, delegation or transfer in violation of this Section 10.04 shall be
void.

Construction

.

83

--------------------------------------------------------------------------------

 

As used in this Agreement, any reference to the masculine, feminine or neuter
gender shall include all genders, the plural shall include the singular, and the
singular shall include the plural. References in this Agreement to a Party or
other Person include their respective successors and assigns. The words
“include,” “includes” and “including” when used in this Agreement shall be
deemed to be followed by the phrase “without limitation” unless such phrase
otherwise appears. Unless the context otherwise requires, references in this
Agreement to Articles, Sections, Exhibits, Schedules, Disclosure Letters and
Attachments shall be deemed references to Articles and Sections of, and
Exhibits, Schedules, Disclosure Letters and Attachments to, this Agreement.
Unless the context otherwise requires, the words “hereof,” “hereby” and “herein”
and words of similar meaning when used in this Agreement refer to this Agreement
in its entirety and not to any particular Article, Section or provision hereof.
Except when used together with the word “either” or otherwise for the purpose of
identifying mutually exclusive alternatives, the term “or” has the inclusive
meaning represented by the phrase “and/or.” With regard to each and every term
and condition of this Agreement, the Parties understand and agree that, if at
any time the Parties desire or are required to interpret or construe any such
term or condition or any agreement or instrument subject thereto, no
consideration shall be given to the issue of which Party actually prepared,
drafted or requested any term or condition of this Agreement. All references in
this Agreement to “dollars” or “$” shall mean United States dollars. Any period
of time hereunder ending on a day that is not a Business Day shall be extended
to the next Business Day. Where used with respect to information, the phrases
“delivered” or “made available” shall mean that the information referred to is
publicly available on the SEC’s website through its Electronic Data Gathering,
Analysis, and Retrieval (EDGAR) system or has been physically or electronically
delivered to the relevant Parties or their respective Representatives,
including, in the case of “made available” to RMT Parent, material that has been
posted in a “data room” (virtual or otherwise) established by or on behalf of
GPC or SpinCo; including further, in the case of “made available” to GPC or
SpinCo, material that has been posted in a “data room” (virtual or otherwise)
established by or on behalf of RMT Parent or Merger Sub. References to any
statute shall be deemed to refer to such statute as amended from time to time
and to any rules or regulations promulgated thereunder.

Disclosure Letters

.

Notwithstanding anything to the contrary contained in the Disclosure Letters, in
this Agreement or in the other Transaction Documents, the information and
disclosures contained in any Section of a Disclosure Letter shall be deemed to
be disclosed and incorporated by reference in each other Section of such
Disclosure Letter as though fully set forth in such other Section to the extent
the relevance of such information to such other Section is reasonably apparent
on its face notwithstanding the omission of a reference or a cross-reference
with respect thereto and notwithstanding any reference to a Section of such
Disclosure Letter in this Agreement. Certain items and matters are listed in the
Disclosure Letters for informational purposes only and may not be required to be
listed therein by the terms of this Agreement. In no event shall the listing of
items or matters in a Disclosure Letter be deemed or interpreted to broaden, or
otherwise expand the scope of, the representations and warranties or covenants
and agreements contained in this Agreement. No reference to, or disclosure of,
any item or matter in any Section of this Agreement or any Section of a
Disclosure Letter shall be construed as an admission or indication that such
item or matter is material or that such item or matter is required to be
referred to or disclosed in this Agreement or in such Disclosure Letter. Without
limiting the foregoing, no

84

--------------------------------------------------------------------------------

 

reference to, or disclosure of, a possible breach or violation of any Contract,
Applicable Law or Governmental Order shall be construed as an admission or
indication that a breach or violation exists or has actually occurred.

Public Announcements

.

None of the Parties shall make, or cause to be made, any press release or public
announcement in respect of this Agreement, the other Transaction Documents or
the transactions contemplated hereby and thereby or otherwise communicate with
any news media regarding this Agreement, the other Transaction Documents or the
transactions contemplated hereby and thereby without the prior written consent
of the other Parties (such consent not to be unreasonably withheld, delayed or
conditioned), unless such press release or public announcement is required by
Applicable Law or applicable stock exchange regulation, in which case the
Parties shall, to the extent practicable, consult with each other as to the
timing and contents of any such press release, public announcement or
communication; provided, however, that the prior written consent of the other
Parties shall not be required hereunder with respect to any press release,
public announcement or communication that is substantially similar to a press
release, public announcement or communication previously issued with the prior
written consent of the other Parties; provided, further, however, that the
restrictions set forth in this Section 10.07 shall not apply to any release or
announcement made or proposed to be made in connection with and related to a
Change in the RMT Parent Recommendation or a Competing RMT Parent Transaction.

Entire Agreement

.

This Agreement (including the Disclosure Letters), the other Transaction
Documents and any other agreements contemplated hereby or thereby, constitute
the entire agreement among the Parties with respect to the subject matter hereof
and supersede all prior agreements, understandings and negotiations, both
written and oral, between the Parties with respect to the subject matter hereof.

Counterparts; Effectiveness

.

This Agreement may be signed in any number of counterparts (including by PDF),
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement shall become
effective when each Party hereto shall have received a counterpart hereof signed
by the other Party hereto.

Governing Law

.

This Agreement shall be construed in accordance with and governed by federal law
and by the laws of the State of Delaware (without regard to the choice of law
provisions thereof); except that, notwithstanding the foregoing, all matters in
connection with any of the Contemplated Transactions relating to interpretation,
construction, validity and enforcement (whether at law, in equity, in contract,
in tort, by statute or otherwise) against any of the Lenders or Lender Related
Parties in any way relating to any Financing, shall be exclusively governed by,
and construed in accordance with, the domestic law of the State of New York
without giving effect to any choice or conflict of law provision or rule whether
of the State of New York or any

85

--------------------------------------------------------------------------------

 

other jurisdiction that would cause the application of law of any jurisdiction
other than the State of New York.

Dispute Resolution, Consent to Jurisdiction

.

(a)Any Proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the Contemplated
Transactions shall be brought in the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware), and each of the Parties
hereby consents to the exclusive jurisdiction of such court (and of the
appropriate appellate courts) in any such Proceeding and waives any objection to
venue laid therein. Process in any such Proceeding may be served on any Party
anywhere in the world, whether within or without the State of Delaware. Without
limiting the foregoing, RMT Parent, GPC and SpinCo agree that service of process
upon such Party at the address referred to in Section 10.02 (or such other
address as may be specified in accordance with Section 10.02 shall be deemed
effective service of process upon such Party). EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING (INCLUDING ANY
COUNTERCLAIM) DIRECTLY OR INDIRECTLY ARISING OUT OF, RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS, INCLUDING ANY
LITIGATION AGAINST ANY LENDER OR LENDER RELATED PARTY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE COMMITMENT LETTERS OR THE FINANCING AGREEMENTS OR THE
PERFORMANCE THEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH PARTY HEREBY (A) CERTIFIES
THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY SUCH SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE CONTEMPLATED TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS SET FORTH IN THIS Section 10.11.

(b)Notwithstanding anything in Section 10.11(a) to the contrary, and without
limiting anything set forth in Section 10.18, each of the parties hereto agrees
that it will not bring or support any suit, action or other Proceeding (whether
at law, in equity, in contract, in tort or otherwise) against any Lender or
Lender Related Party in any way relating to this Agreement or any of the
transactions contemplated by this Agreement, including any dispute arising out
of or relating in any way to any Financing or, if applicable, any Alternative
Financing, or the performance thereof, in any forum other than any New York
State court or federal court sitting in the County of New York and the Borough
of Manhattan (and appellate courts thereof). The parties hereto further agree
that all of the provisions of the preceding clause (a) relating to waiver of
jury trial shall apply to any suit, action or other Proceeding referenced in
this clause (b).

Severability

.

86

--------------------------------------------------------------------------------

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. The application of such invalid or
unenforceable provision to Persons or circumstances other than those as to which
it is held invalid or unenforceable shall be valid and be enforced to the
fullest extent permitted by Applicable Law. To the extent any provision of this
Agreement is determined to be prohibited or unenforceable in any jurisdiction,
or determined to be impermissible by any Governmental Authority, each of the
Parties agrees to use reasonable commercial efforts to substitute one or more
valid, legal and enforceable provisions that, insofar as practicable, implement
the purposes and intent of the prohibited, unenforceable, or impermissible
provision.

Captions

.

The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof.

Specific Performance

.

Each Party acknowledges that money damages would be both incalculable and an
insufficient remedy for any breach of this Agreement by such Party and that any
such breach would cause the other Parties irreparable harm. Accordingly, each
Party also agrees that, in the event of any breach or threatened breach of the
provisions of this Agreement by such Party, the other Parties shall be entitled
to equitable relief without the requirement of posting a bond or other security,
including in the form of injunctions and orders for specific performance, in
addition to all other remedies available to such other Parties at law or in
equity. Without limiting the generality of the foregoing, the Parties agree that
each Party shall be entitled to enforce specifically the other Parties’
obligations to consummate the transactions contemplated by this Agreement
(including the obligation to consummate the Closing and the RMT Parent Share
Issuance and the obligations with respect to the Financing), if the conditions
set forth in Article VIII have been satisfied (other than those conditions that
by their nature are to be satisfied at the Closing) or waived (where permissible
under Applicable Law). The Parties agree that they will not contest the
appropriateness of specific performance as a remedy.

Payments

.

(a)Except as otherwise expressly provided in this Agreement or any other
Transaction Document, all payments by a Party to another Party under this
Agreement or any other Transaction Document shall be paid by wire transfer of
immediately available funds to an account in the United States designated by the
recipient when due. Any amount remaining unpaid beyond its due date, including
disputed amounts that are ultimately determined to be payable, shall bear
interest at the Interest Rate. Notwithstanding anything to the contrary
contained herein or in any other Transaction Document, in no event shall the
amount or rate of interest due and payable exceed the maximum amount or rate of
interest allowed by Applicable Law.

87

--------------------------------------------------------------------------------

 

(b)Any payment made to GPC from SpinCo or to SpinCo from GPC will be treated as
provided under Section 3.03(a) of the Tax Matters Agreement.

No Third-Party Beneficiaries

.

This Agreement shall be binding upon and inure solely to the benefit of, and be
enforceable by, only the Parties and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to, or shall confer
upon, any other Person any right, benefit or remedy of any nature whatsoever,
including any rights of employment for any specified period, under or by reason
of this Agreement, other than (a) Section 7.05 (which is intended to be for the
benefit of the Persons covered thereby and may be enforced by such Persons), (b)
Section 10.17 (which is intended to be for the benefit of the Persons covered
thereby and may be enforced by such Persons) and (c) the Lenders and the Lender
Related Parties shall be third-party beneficiaries of Section 9.03(e), Section
10.03(a), Section 10.03(b), Section 10.04, Section 10.10, Section 10.11, this
Section 10.16, Section 10.17 and Section 10.18.

Non-Parties

.

Notwithstanding anything to the contrary in this Agreement, it is hereby agreed
and acknowledged that this Agreement may only be enforced against, and any
claims of action that may be based upon, arise out of, or relate to, this
Agreement, or the negotiation, execution or performance of this Agreement, may
only be made against the Parties, and no former, current or future Affiliates,
officers, directors, managers, employees, equityholders, lenders, financing
sources, managers, members, partners, agents or Representatives of any Party, in
each case, who is not a party to this Agreement, shall have any Liability for
any obligations of the Parties or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby (whether at law or in equity, in
contract, tort or otherwise). For the avoidance of doubt, this Section 10.17
shall not affect (a) the rights of the Persons party to each Commitment Letter
to enforce such Commitment Letter in accordance with its terms, (b) the rights
and obligations of the Parties set forth in Section 7.07 or (c) the rights of
the Lenders and the Lender Related Parties under Section 10.16.

Non-Recourse

.

Notwithstanding anything in this Agreement to the contrary (but subject to the
last sentence of this Section 10.18), each GPC Entity hereby waives any rights
or claims against any Lender or Lender Related Party in connection with this
Agreement or the other Transaction Documents (including any of the transactions
contemplated hereby or thereby) and the Financings, whether at law or equity, in
contract, in tort or otherwise. Subject to the last sentence of this Section
10.18 in no event shall any GPC Entity, and each GPC Entity agrees not to, (A)
seek to enforce this Agreement or the other Transaction Documents against, make
any claims for breach of this Agreement or the other Transaction Documents
against, or seek to recover monetary damages (including, for the avoidance of
doubt, any special, consequential, punitive, indirect, speculative or exemplary
damages or damages of a tortious nature) from, any Lender or Lender Related
Party or (B) seek to enforce the commitment against, make any claims for breach
of commitments in respect of any Financing or, if applicable, any Alternative
Financing against, or seek to recover monetary damages (including, for the
avoidance of doubt, any special,

88

--------------------------------------------------------------------------------

 

consequential, punitive, indirect, speculative or exemplary damages or damages
of a tortious nature) from, or otherwise sue, any Lender or Lender Related Party
for any reason, including in connection with commitments in respect of any
Financing or, if applicable, any Alternative Financing or the obligations of the
Lenders and the Lender Related Parties thereunder. Nothing in this Section 10.18
shall in any way limit or qualify (a) the obligations and Liabilities of the
parties to each Commitment Letter to each other pursuant thereto, including the
right of SpinCo to enforce the SpinCo Commitment Letter in accordance with its
terms or (b) the rights, obligations and Liabilities of the parties hereto to
each other or in connection herewith.

[signature page follows]

 

89

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
under seal by their respective authorized representatives on the day and year
first above written.

GENUINE PARTS COMPANY

By:  /s/ Treg Brown
Name:Treg Brown
Title:Senior Vice President

RHINO SPINCO, INC.

By:  /s/ Treg Brown
Name:Treg Brown
Title:Assistant Vice President

ESSENDANT INC.

By:  /s/ Richard D. Phillips
Name:Richard D. Phillips
Title:President and Chief Executive
Officer

ELEPHANT MERGER SUB CORP.

By:  /s/ Richard D. Phillips
Name:Richard D. Phillips
Title:President and Chief Executive
Officer

 

 

[Signature Page to Agreement and Plan Of Merger]

--------------------------------------------------------------------------------

 

EXHIBIT A

DEFINITIONS

(a)The following terms have the following meanings:

“338(h)(10) Elections” has the meaning set forth in the Tax Matters Agreement.

“Acceptable Confidentiality Agreement” means an executed confidentiality
agreement between RMT Parent and a Person with confidentiality terms as to RMT
Parent’s information that are no less favorable to RMT Parent than those in the
aggregate contained in the Confidentiality Agreement.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such specified Person. For purposes of determining whether a Person is an
Affiliate, the term “control” shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through ownership of securities, Contract or otherwise.

“Antitrust Laws” means all United States federal and state, and any foreign,
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines, and other laws that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition, including the
HSR Act, the Sherman Antitrust Act of 1890, the Clayton Antitrust Act of 1914,
and the Federal Trade Commission Act of 1914.

“Applicable Law” means, with respect to any Person, any federal, state, county,
municipal, local, multinational or foreign statute, treaty, law, executive
order, common law, ordinance, rule, regulation, administrative order, writ,
injunction, judicial decision, decree, permit or other legally binding
requirement of any Governmental Authority applicable to such Person or any of
its respective properties, assets, officers, directors, employees, consultants
or agents (in connection with such officer’s, director’s, employee’s,
consultant’s or agent’s activities on behalf of such Person).

“Beneficial Owner” has the meaning given to such term under Rule 13d-3 of the
Exchange Act.

“Business Day” means a day, other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Closing Date” means the date on which the Closing occurs.

“Code” means the Internal Revenue Code of 1986.

“Competing RMT Parent Transaction” means any transaction or series of related
transactions (other than the Merger) that constitutes (i) any merger,
consolidation, share exchange, business combination, recapitalization,
liquidation, dissolution or other similar

A-1

--------------------------------------------------------------------------------

 

transaction involving RMT Parent or any of its Subsidiaries, the assets of which
constitute or represent more than 20% of the total revenue or fair market value
of the assets of RMT Parent and its Subsidiaries, taken as a whole, (ii) any
sale, lease, license, exchange, transfer or other disposition of, or joint
venture involving, assets or businesses that constitute or represent more than
20% of the total revenue or fair market value of the assets of RMT Parent and
its Subsidiaries, taken as a whole, (iii) any sale, exchange, transfer or other
disposition to any Person of more than 20% of any class of equity securities, or
securities convertible into or exchangeable for equity securities, of RMT
Parent, (iv) any tender offer or exchange offer that, if consummated, would
result in any Person becoming the Beneficial Owner of more than 20% of any class
of equity securities of RMT Parent, (v) any other transaction the consummation
of which would reasonably be likely to materially impede, interfere with,
prevent or delay the Merger or (vi) any combination of the foregoing.

“Competing RMT Parent Transaction Agreement” means a letter of intent, agreement
in principle, term sheet, merger agreement, acquisition agreement, option
agreement or other Contract relating to any Competing RMT Parent Transaction
(other than an Acceptable Confidentiality Agreement).

“Competing SpinCo Transaction” means any transaction or series of related
transactions (other than the Merger, the Internal Reorganization, the
Distribution or as otherwise contemplated by this Agreement and the Signing
Transaction Documents and other than asset sales and transfers in the ordinary
course of business not in violation of Section 6.01) that constitutes a merger,
consolidation, share exchange, business combination, recapitalization,
liquidation, dissolution, acquisition, sale, transfer or other disposition or
similar transaction involving the SpinCo Business or the SpinCo Companies, or
any other transaction the consummation of which would reasonably be likely to
materially impede, interfere with, prevent or delay the Merger.

“Competing SpinCo Transaction Agreement” means a letter of intent, agreement in
principle, term sheet, merger agreement, acquisition agreement, option agreement
or other contract, commitment or agreement relating to any Competing SpinCo
Transaction.

“Contemplated Transactions” means the transactions contemplated by the
Transaction Documents.

“Contracts” means all legally binding contracts, agreements, arrangements,
leases and subleases (including leases and subleases of real property),
licenses, commitments, notes, bonds, mortgages, indentures, sales and purchase
orders, other instruments and other undertakings of any kind, whether written or
oral.

“Cut-Off Time” has the meaning set forth in the Separation Agreement.

“Damages” has the meaning set forth in the Separation Agreement.

“DGCL” means the General Corporation Law of the State of Delaware.

“Disclosure Letters” means the RMT Parent Disclosure Letter and the GPC
Disclosure Letter.

A-2

--------------------------------------------------------------------------------

 

“Distribution Date” has the meaning set forth in the Separation Agreement.

“Distribution Effective Time” has the meaning set forth in the Separation
Agreement.

“Environmental Laws” means any and all past, present or future federal, state,
county, municipal, local, multi-national and foreign statutes, treatises, laws,
common laws, ordinances, rules, regulations, orders, writs, injunctions,
judicial decisions, decrees or other legally binding requirement of any
Governmental Authority that relate to protection of the environment or that
impose Liability for, or standards of conduct concerning, the manufacture,
processing, generation, distribution, use, treatment, storage, disposal,
discharge, release, emission, cleanup, transport or handling of Hazardous
Substances, including the Resource Conservation and Recovery Act of 1976, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1984, the Toxic Substances
Control Act, any other so-called “Superfund” or “Superlien” laws, but excluding
the Occupational Safety and Health Act of 1970 and similar state laws.

“Environmental Permit” means any Permit, identification number or registration
required pursuant to any applicable Environmental Law.

“Equity Conversion Ratio” means a number equal to the GPC Stock Value divided by
the RMT Parent Stock Value.

“Exchange Act” means the Securities Exchange Act of 1934.

“Existing RMT Credit Agreement” means that certain Fifth Amended and Restated
Credit Agreement, dated as of February 22, 2017, among RMT Borrower, RMT Parent,
the other loan parties party thereto, the lenders party thereto, and JPMorgan
Chase Bank, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified from time to time prior to the date of, or otherwise in a
manner not prohibited by, this Agreement.

“Existing RMT Financing Documents” means the Existing RMT Credit Agreement and
the Existing RMT Note Purchase Documents.

“Existing RMT Note Purchase Documents” means that certain Note Purchase
Agreement, dated as of November 25, 2013, among RMT Borrower, RMT Parent and the
purchasers party thereto, as amended, restated, supplemented or otherwise
modified from time to time prior to the date of, or otherwise in a manner not
prohibited by, this Agreement, together with all notes issued and sold
thereunder.

“Expenses” means all out-of-pocket fees and expenses (including all fees and
expenses of counsel, accountants, investment banking firms and other financial
institutions, experts and consultants and commitment fees and any other
financing fees and expenses, including in respect of mortgages, field
examinations, appraisals, and flood diligence) actually incurred or accrued by a
party or its affiliates or on its or their behalf or for which it or they are
liable in connection with or related to the authorization, planning,
structuring, preparation, drafting, negotiation, execution and performance of
the Contemplated Transactions, the preparation, review and audit of any
financial statements, the preparation of the SpinCo Business for sale and any
due diligence, marketing or similar activities in connection therewith, the
preparation, printing, filing and

A-3

--------------------------------------------------------------------------------

 

mailing of the Registration Statements (including any related prospectus or
information statement) and the Proxy Statement, the solicitation of stockholder
approvals, the filing of any required notices under the HSR Act or any other
Antitrust Laws, the filing of the Certificate of Merger in respect of the
Merger, and all other matters related to the Merger, the Internal
Reorganization, the Distribution, the SpinCo Debt and any other financing or
Contemplated Transaction.

“FCPA” means the Foreign Corrupt Practices Act of 1977.

“Fraud” means conduct constituting fraud under the laws of the State of
Delaware, including the following elements: (i) representation made of material
fact, (ii) that was untrue, (iii) which the party making the representation knew
to be untrue at the time such representation was made, (iv) with the intent to
deceive and for the purpose of inducing the recipient to act upon it, (v) on
which the recipient justifiably relied and (vi) as a result of such justifiable
reliance, the recipient suffered damages.

“GAAP” means United States Generally Accepted Accounting Principles as in effect
on the date of this Agreement.

“GPC Disclosure Letter” means the confidential letter delivered by GPC to RMT
Parent immediately prior to the execution of this Agreement.

“GPC Entity” means GPC or any of its Subsidiaries.

“GPC Merger Tax Opinion” has the meaning set forth in the Tax Matters Agreement.

“GPC RSU” means a restricted stock unit awarded under a GPC Stock Plan , which
unit represents the right to receive a share of GPC Common Stock under the terms
and conditions set forth in the underlying award agreement in respect thereof.

“GPC SAR” means a stock appreciation right awarded under a GPC Stock Plan, which
option represents the right to acquire a cash amount upon payment of the
exercise price under the terms and conditions set forth in the underlying award
agreement in respect thereof.

“GPC SEC Documents” means all forms, reports, statements, schedules and other
documents filed by GPC with, or furnished by GPC to, the SEC since January 1,
2015.

“GPC Stock Plans” means the GPC 2006 Long-Term Incentive Plan and the GPC 2015
Incentive Plan, in each case as amended (as applicable).

“GPC Stock Value” means, as of any date, the average, rounded to the nearest one
ten thousandth, of the closing-sale prices of GPC Common Stock on the New York
Stock Exchange as reported by The Wall Street Journal for the ten full trading
days ending on (and including) the trading day preceding the Closing Date (or,
if such ten-day period commences on or before the Record Date, the number, if
less, of full trading days commencing on the day after the Record Date and
ending on (and including) the trading day preceding the Closing Date).

“GPC Tax Counsel” means Davis Polk & Wardwell LLP.

A-4

--------------------------------------------------------------------------------

 

“GPC Tax Opinions” has the meaning set forth in the Tax Matters Agreement.

“Governmental Authority” means any multinational, foreign, domestic, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, arbitral panel, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Substances” means (i) substances defined as “hazardous substances” or
“hazardous waste” pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 or the Resource Conservation and
Recovery Act of 1976, (ii) substances defined as “hazardous substances” or
“hazardous waste” in the regulations adopted pursuant to any of said laws, (iii)
substances defined as “toxic substances” in the Toxic Substances Control Act and
(iv) petroleum, petroleum derivatives, petroleum products, asbestos and
asbestos-containing materials and any other substances or materials as regulated
pursuant to Environmental Laws.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Intellectual Property” means all intellectual property rights throughout the
world, including all foreign and domestic (i) trademarks, service marks and
domain names; (ii) inventions, whether patentable or not, and all patents,
invention disclosures, and design registrations, and applications therefor,
including divisions, continuations, continuations-in-part and renewal
applications, and including renewals, extensions and reissues; (iii) rights in
confidential and proprietary information, trade secrets and know-how, including
processes, schematics, databases, formulae, drawings, prototypes, models,
designs and customer lists; (iv) published and unpublished works of authorship,
whether copyrightable or not (including software), copyrights therein and
thereto, and registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof; and (v) rights in computer
software, algorithms and databases and all documentation, including user manuals
and training materials, related to any of the foregoing.

“Intended Tax Treatment” has the meaning set forth in the Tax Matters Agreement.

“Interest Rate” means, on any given day, the rate per annum equal to the “prime”
rate as published on such day in the Wall Street Journal, Eastern Edition.

“Internal Reorganization” has the meaning set forth in the Separation Agreement.

“Internal Reorganization Cash Payments” has the meaning set forth in the
Separation Agreement.

“IP License” means any material license under which a SpinCo Company is a
licensee or a licensor or otherwise is granted, obtains or agrees to grant or
provide rights to use any material Intellectual Property, or is restricted in
any material respect in its right to use any material

A-5

--------------------------------------------------------------------------------

 

Intellectual Property, other than (i) licenses for commercially available
software and hardware which involved aggregate payments by the SpinCo Companies
that did not exceed $100,000 during the calendar year ended December 31, 2017,
or which are reasonably expected to involve aggregate payments by the SpinCo
Companies that will not exceed $100,000 during any future calendar year or (ii)
grants or licenses to any other Person in the ordinary course of business.

“IRS” means the United States Internal Revenue Service.

“Lender Related Parties” means the Persons, including the Lenders, that have
committed to provide or arrange any Financing or Alternative Financing in
connection with the transactions contemplated hereby, including the parties
named in any joinder agreements, note purchase agreements, indentures or credit
agreements entered into pursuant thereto or relating thereto, their Affiliates,
and their respective former, current and future directors, officers, managers,
members, stockholders, partners, employees, agents, advisors, representatives,
successors and permitted assigns of any of the foregoing.

“Liabilities” means all liabilities and obligations of any kind, character or
description, whether liquidated or unliquidated, known or unknown, fixed,
variable or contingent, accrued or unaccrued, absolute, determined, determinable
or indeterminable, or otherwise, including those arising under any Applicable
Law, Proceeding or Contract.

“Lien” means, (i) with respect to any asset, any mortgage, lien, claim, pledge,
hypothecation, charge, security interest or other encumbrance or restriction on
title or transfer of any kind in respect of such asset and (ii) with respect to
real property, any title defects, encumbrances, easements and restrictions,
invalidities or irregularities.

“Marketing Period” means the first period of fifteen consecutive Business Days
commencing after the date of this Agreement throughout which and on the first
day and last day of which (i) RMT Parent shall have received the Required
Financial Information; and (ii) the conditions set forth in Section 8.01 and
Section 8.02 shall have been satisfied (except for any conditions that by their
nature can only be satisfied on the Closing Date, but subject to the
satisfaction of such conditions or waiver by the Party entitled to waive such
conditions) and nothing has occurred and no condition or state of facts exists
that would cause any of the conditions set forth in Section 8.01 and Section
8.02 to fail to be satisfied assuming the Closing were to be scheduled for any
time during such fifteen consecutive Business Day period; provided, that if the
financial statements included in the Required Financial Information that are
available to RMT Parent on the first day of any such fifteen consecutive
Business Day period would not be sufficiently current on any day during such
fifteen consecutive Business Day period to permit (x) a registration statement
filed by SpinCo using such financial statements to be declared effective by the
SEC on the last day of the fifteen consecutive Business Day period and (y) GPC
and/or SpinCo’s independent auditors to issue a customary comfort letter (in
accordance with its normal practices and procedures) on the last day of the
fifteen consecutive Business Day period (any documents complying with the
requirements of clauses (x) and (y), mutatis mutandis, “Compliant Documents”),
then a new fifteen consecutive Business Day period shall commence upon RMT
Parent receiving updated Required Financial Information that would be
sufficiently current to permit the actions described in clauses (x) and (y)
above on the last day of such fifteen consecutive Business Day period; provided,
further, that the Marketing Period shall

A-6

--------------------------------------------------------------------------------

 

be deemed not to have commenced if, (1) prior to the completion of such fifteen
consecutive Business Day period, GPC and/or SpinCo’s independent auditors shall
have withdrawn its audit opinion with respect to any of the financial statements
contained in the Required Financial Information in which case the Marketing
Period shall not be deemed to commence unless and until a new unqualified audit
opinion is issued with respect to the applicable Required Financial Information
by GPC and/or SpinCo’s independent auditors, another “big four” accounting firm
or another independent public accounting firm reasonably acceptable to RMT
Parent, (2) GPC or SpinCo shall have publicly announced any intention to restate
any material financial information included in the Required Financial
Information or that any such restatement is under consideration or may be a
possibility, in which case the Marketing Period shall be deemed not to commence
unless and until such restatement has been completed and the GPC SEC Documents
have been amended or GPC has determined that no restatement shall be required
under GAAP or (3) GPC or SpinCo shall have been late in filing any material
report with the SEC required under the Exchange Act, in which case the Marketing
Period shall be deemed not to commence at the earliest unless and until such
delinquency is cured; provided, further, that such fifteen consecutive Business
Day period shall exclude the following dates occurring in calendar year 2018:
August 20 through and including September 3, November 23, and December 24
through and including December 31, and in no event will such fifteen consecutive
Business Day period extend beyond the Termination Date. Notwithstanding the
foregoing, the Marketing Period shall end on any earlier date that is the date
on which the proceeds of (A) the SpinCo Financing is obtained and is sufficient
to fund the SpinCo Financing Transactions and (B) the RMT Financing is obtained
and is sufficient to fund the RMT Financing Transactions. If GPC or SpinCo shall
in good faith reasonably believe that it has provided the Required Financial
Information to RMT Parent and that the Required Financial Information qualifies
as a Compliant Document, GPC or SpinCo may deliver to RMT Parent a written
notice to that effect (stating the date on which it believes it completed such
delivery), in which case GPC and SpinCo shall each be deemed to have complied
with the requirement to deliver Required Financial Information that qualifies as
a Compliant Document (in which case, such fifteen consecutive Business Day
period shall be deemed to have commenced on the date such notice is received by
RMT Parent unless RMT Parent in good faith reasonably believes that GPC or
SpinCo has not completed the delivery of Required Financial Information that
qualifies as a Compliant Document and, within three Business Days after the
delivery of such notice by GPC or SpinCo, delivers a written notice to GPC or
SpinCo to that effect (stating with reasonable specificity which Required
Financial Information RMT Parent believes GPC or SpinCo has not delivered or
does not qualify as a Compliant Document at that time).

“Non-U.S. RMT Parent Employee” means any RMT Parent Employee who is employed
primarily outside (or, in the case of any expatriate RMT Parent Employee, whose
home country is outside) the United States immediately prior to the Closing.

“Non-U.S. SpinCo Business Employee” means any SpinCo Business Employee who is
employed primarily outside (or, in the case of any expatriate SpinCo Business
Employee, whose home country is outside) the United States immediately prior to
the Closing.

“Permits” means all federal, state, local or foreign permits, grants, easements,
consents, approvals, authorizations, exemptions, licenses, franchises,
certificates or Governmental Orders of or issued by any Governmental Authority
that are required for a Party to own its assets or

A-7

--------------------------------------------------------------------------------

 

conduct its business as it is being conducted on the date of this Agreement or
as of the Closing Date.

“Permitted Liens” means (a) statutory Liens for current Taxes not yet due or
delinquent or the validity or amount of which is being contested in good faith
by appropriate Proceedings and for which adequate accruals or reserves have been
established in accordance with GAAP on the applicable financial statements, (b)
(i) in the case of GPC and SpinCo, Liens approved in writing by RMT Parent or
any of its Representatives after the date hereof and (ii) in the case of RMT
Parent and Merger Sub, Liens approved in writing by GPC or any of its
Representatives after the date hereof, (c) mechanics’, materialmens’, carriers’,
workers’, repairers’ and other similar Liens or security obligations incurred in
the ordinary course of business and arising by operation of law with respect to
any amounts not yet delinquent or the validity or amount of which is being
contested in good faith by appropriate Proceedings and for which adequate
accruals or reserves have been established in accordance with GAAP, (d) pledges,
deposits or other Liens securing the performance of bids, trade Contracts,
leases or statutory obligations (including workers’ compensation, unemployment
insurance or other social security legislation), (e) Liens and other
imperfections of title that do not materially detract from the value or
materially impair the use or occupancy of the property to which they relate in
the conduct of the SpinCo Business or the business of RMT Parent and its
Subsidiaries, as the case may be, as currently conducted, (f) Liens arising
under conditional sales contracts and equipment leases with third parties and
other Liens arising on assets and products sold in the ordinary course of
business, (g) Liens on leases, subleases, easements, licenses, rights of use,
rights to access and rights of way arising therefrom or benefiting or created by
any superior estate, right or interest, (h) any zoning, entitlement,
conservation restriction and other land use and environmental regulations by
Governmental Authorities, (i) all Liens, encumbrances and restrictions
(including covenants, conditions, easements, charges, rights of way and other
similar matters of record) that are title exceptions disclosed on a title
insurance policy for the applicable owned or leased real property issued by a
nationally reputable title insurance company, (j) Liens that will be released at
or prior to the Closing, (k) Liens in favor of banks, brokers and similar
financial institutions that are incurred in the ordinary course of business
consistent with past practice, (l) Liens identified in the SpinCo Financial
Statements and (m) Liens reserved or created pursuant to any Transaction
Document or any of the Financing Agreements; provided, that in the case of each
of the items in clauses (g) through (k) above, none of the items described
therein, individually or in the aggregate, would reasonably be expected to have
a material adverse effect on the use or occupancy of the property to which they
relate in the conduct of the SpinCo Business or the business of RMT Parent and
its Subsidiaries, as the case may be, as currently conducted.

“Person” means an individual, a corporation, a general partnership, a limited
partnership, a limited liability company, a limited liability partnership, a
joint venture, an association, a trust or any other entity or organization,
including a Governmental Authority.

“Proceeding” means any proceeding (public or private), litigation, suit,
arbitration, dispute, demand, claim, charge, action, cause of action, subpoena,
inquiry, governmental audit or investigation before any court, grand jury,
Governmental Authority or any arbitration or mediation tribunal or authority.

“Record Date” has the meaning set forth in the Separation Agreement.

A-8

--------------------------------------------------------------------------------

 

“Representatives” means, with respect to a Person, each of its respective
directors, officers, attorneys, accountants, employees, advisors, agents or
financing sources.

“Retained GPC Entity” means any GPC Entity that is not a SpinCo Company.

“RMT Parent Charter” means the Certificate of Incorporation of RMT Parent.

“RMT Parent Common Stock” means the common stock, par value $0.10 per share, of
RMT Parent.

“RMT Parent Disclosure Letter” means the confidential disclosure letter
delivered by RMT Parent to GPC immediately prior to the execution of this
Agreement.

“RMT Parent Employee” means any employee of RMT Parent or any of its
Subsidiaries.

“RMT Parent Entity” means any of RMT Parent or any of its Subsidiaries.

“RMT Parent Leased Real Property” means real property leased, subleased or
licensed by RMT Parent or its Subsidiaries, as tenant, subtenant or licensee.

“RMT Parent Material Adverse Effect” means any event, circumstance, change in or
effect on RMT Parent and its Subsidiaries that, individually or in the
aggregate, is or would reasonably be expected to be materially adverse to the
business, assets, results of operations or the financial condition of RMT Parent
and its Subsidiaries, taken as a whole; provided, however, that none of the
following, either alone or in combination, shall be deemed to constitute a “RMT
Parent Material Adverse Effect,” or be taken into account in determining whether
there has been a “RMT Parent Material Adverse Effect”: (a) events,
circumstances, trends, changes or effects that generally affect the industries
or segments thereof in which RMT Parent or its customers operate, including
legal and regulatory changes; (b) general business, economic or political
conditions (or changes therein); (c) events, circumstances, changes or effects
affecting the financial, credit or securities markets in the United States or in
any other country or region in the world, including changes in interest rates or
foreign exchange rates; (d) events, circumstances, changes or effects arising
out of, or attributable to, the announcement of the execution of, or the
consummation of the transactions contemplated by, this Agreement or any other
Transaction Document or the identity of GPC, including with respect to
employees, customers, distributors, suppliers, financing sources, landlords,
licensors, licensees or sub-licensees (provided, that this clause (d) shall not
apply with respect to the matters described in Sections 5.05 and 5.06); (e)
events, circumstances, changes or effects arising out of, or attributable to,
strikes, slowdowns, lockouts or work stoppages (pending or threatened); (f)
events, circumstances, changes or effects arising out of, or attributable to,
acts of armed hostility, sabotage, terrorism or war (whether or not declared),
including any escalation or worsening thereof; (g) events, circumstances,
changes or effects arising out of, or attributable to, earthquakes, hurricanes,
tsunamis, tornadoes, floods or other natural disasters, weather-related
conditions, explosions or fires, or any force majeure events in any country or
region in the world; (h) events, circumstances, changes or effects arising out
of, or attributable to, changes (or proposed changes) or modifications in GAAP,
other applicable accounting standards or Applicable Law or the interpretation or
enforcement thereof; or (i) events, circumstances, changes or effects arising
out of, or attributable to, (1) the failure by RMT Parent to meet any internal
or other estimates, expectations, forecasts, plans, projections or

A-9

--------------------------------------------------------------------------------

 

budgets for any period or (2) any change in RMT Parent’s stock price or trading
volume (it being understood in the case of each of clauses (1) and (2) that the
underlying cause of, or factors contributing to, such failure or change may be
taken into account in determining whether an RMT Parent Material Adverse Effect
has occurred); except, in the case of clauses (a), (b), (c), (e), (f), (g) or
(h) to the extent that such event, circumstance, change or effect has a
materially disproportionate effect on RMT Parent and its Subsidiaries, taken as
a whole, as compared with other participants in the industries in which RMT
Parent and its Subsidiaries operate.

“RMT Parent Merger Tax Opinion” has the meaning set forth in the Tax Matters
Agreement.

“RMT Parent Nonvoting Common Stock” means nonvoting common stock, par value
$0.01 per share, of RMT Parent.

“RMT Parent Owned Real Property” means the real property owned by RMT Parent or
its Subsidiaries.

“RMT Parent Performance Share Units” means all restricted share units and other
performance units payable in shares of RMT Parent Common Stock or whose value is
determined with reference to the value of shares of RMT Parent Common Stock, in
each case, that are subject to any performance-based vesting criteria.

“RMT Parent Preferred Stock” means preferred stock, par value $0.01 per share,
of RMT Parent.

“RMT Parent Recommendation” means the recommendation of the RMT Parent Board
that RMT Parent stockholders vote in favor of the RMT Parent Share Issuance at
the RMT Parent Stockholders’ Meeting.

“RMT Parent Restricted Stock” means all shares of RMT Parent restricted stock,
subject to vesting or other restrictions.

“RMT Parent RSUs” means all restricted share units payable in shares of RMT
Parent Common Stock or whose value is determined with reference to the value of
shares of RMT Parent Common Stock, in each case, that are not subject to any
performance-based vesting criteria.

“RMT Parent SEC Documents” means all forms, reports, statements, schedules and
other documents filed by RMT Parent with, or furnished by RMT Parent to, the SEC
since January 1, 2015.

“RMT Parent Share Issuance” means the issuance of shares of RMT Parent Common
Stock to the stockholders of SpinCo in connection with the Merger.

“RMT Parent Stock Options” means all stock options to acquire shares of RMT
Parent Common Stock from RMT Parent.

A-10

--------------------------------------------------------------------------------

 

“RMT Parent Stock Plans” means the 2004 Long-Term Incentive Plan and the 2015
Long-Term Incentive Plan, in each case as amended (as applicable).

“RMT Parent Stock Value” means, as of any date, the average, rounded to the
nearest one ten thousandth, of the closing-sale prices of RMT Parent Common
Stock on the Nasdaq Global Select Market as reported by The Wall Street Journal
for the ten full trading days ending on (and including) the trading day
preceding the Closing Date (or, if such ten-day period commences on or before
the Record Date, the number, if less, of full trading days commencing on the day
after the Record Date and ending on (and including) the trading day preceding
the Closing Date).

“RMT Parent Stockholder Approval” means the approval of the RMT Parent Share
Issuance at the RMT Parent Stockholders’ Meeting by the affirmative vote of a
majority of the voting power of the shares of RMT Parent Common Stock present in
person or represented by proxy and voting on the issue at the RMT Parent
Stockholders’ Meeting.

“RMT Parent Tax Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Separation” has the meaning set forth in the Separation Agreement.

“Separation Agreement” means the Separation Agreement, dated as of the date
hereof, by and between GPC and SpinCo.

“SpinCo Business” has the meaning set forth in the Separation Agreement.

“SpinCo Business Employee” means any individual who is an employee of the SpinCo
Companies.

“SpinCo Companies” means (i) prior to the Internal Reorganization, SpinCo and
the SPR Entities and (ii) after the Internal Reorganization, SpinCo and its
Subsidiaries.

“SpinCo Debt” has the meaning set forth in the Separation Agreement.

“SpinCo Intellectual Property” means all Intellectual Property owned by any GPC
Entity that is material to, and used or held for use primarily in connection
with the SpinCo Business.

“SpinCo Leased Real Property” means real property leased, subleased or licensed
by the SpinCo Companies, as tenant, subtenant or licensee.

“SpinCo Material Adverse Effect” means any event, circumstance, change in or
effect on the SpinCo Business that, individually or in the aggregate, is or
would reasonably be expected to be materially adverse to the business, assets,
results of operations or the financial condition of the SpinCo Business, taken
as a whole; provided, however, that none of the following, either alone or in
combination, shall be deemed to constitute a “SpinCo Material Adverse Effect,”
or taken into account in determining whether there has been a “SpinCo Material
Adverse Effect”:

A-11

--------------------------------------------------------------------------------

 

(a) events, circumstances, trends, changes or effects that generally affect the
industries or segments thereof in which the SpinCo Business or its customers
operate, including legal and regulatory changes; (b) general business, economic
or political conditions (or changes therein); (c) events, circumstances, changes
or effects affecting the financial, credit or securities markets in the United
States or in any other country or region in the world, including changes in
interest rates or foreign exchange rates; (d) events, circumstances, changes or
effects arising out of, or attributable to, the announcement of the execution
of, or the consummation of the transactions contemplated by, this Agreement or
any other Transaction Document (including the Internal Reorganization, the
Distribution and the Merger) or the identity of RMT Parent, including with
respect to employees, customers, distributors, suppliers, financing sources,
landlords, licensors, licensees, sub-licensees or co-promotion partners
(provided, that this clause (d) shall not apply with respect to the matters
described in Sections 4.05 and 4.06); (e) events, circumstances, changes or
effects arising out of, or attributable to, strikes, slowdowns, lockouts or work
stoppages (pending or threatened); (f) events, circumstances, changes or effects
arising out of, or attributable to, acts of armed hostility, sabotage, terrorism
or war (whether or not declared), including any escalation or worsening thereof;
(g) events, circumstances, changes or effects arising out of, or attributable
to, earthquakes, hurricanes, tsunamis, tornadoes, floods or other natural
disasters, weather-related conditions, explosions or fires, or any force majeure
events in any country or region in the world; (h) events, circumstances, changes
or effects arising out of, or attributable to, changes (or proposed changes) or
modifications in GAAP, other applicable accounting standards or Applicable Law
or the interpretation or enforcement thereof; or (i) events, circumstances,
changes or effects arising out of, or attributable to, (1) the failure by the
SpinCo Business to meet any internal or other estimates, expectations,
forecasts, plans, projections or budgets for any period or (2) any change in
GPC’s stock price or trading volume (it being understood in the case of each of
clauses (1) and (2) that the underlying cause of, or factors contributing to,
such failure or change may be taken into account in determining whether a SpinCo
Material Adverse Effect has occurred); except, in the case of clauses (a), (b),
(c), (e), (f), (g) or (h) to the extent that such event, circumstance, change or
effect has a materially disproportionate effect on the SpinCo Business, taken as
a whole, as compared with other participants in the industries in which the
SpinCo Business operates.

“SPR Entities” has the meaning set forth in the Separation Agreement.

“SPR HoldCo” has the meaning set forth in the Separation Agreement.

“SPR Transfer” has the meaning set forth in the Separation Agreement.

“Subsidiary” means with respect to any Person, any other Person of which the
specified Person, either directly or through or together with any other of its
Subsidiaries, owns more than 50% of the voting power in the election of
directors or their equivalents, other than as affected by events of default.

“Superior Proposal” means a written bona fide offer or proposal made by a third
party with respect to a Competing RMT Parent Transaction on terms and conditions
that the RMT Parent Board determines, in its good faith judgment, after
consulting with a financial advisor of internationally recognized reputation and
external legal counsel, and taking into account all legal, financial and
regulatory and other aspects of the proposal, including availability of
financing,

A-12

--------------------------------------------------------------------------------

 

and any changes to the terms of this Agreement proposed by GPC in response to
such offer or proposal, or otherwise, to be (a) more favorable from a financial
point of view, to the stockholders of RMT Parent than the Merger and (b)
reasonably expected to be consummated. For purposes of the definition of
“Superior Proposal,” each reference to “20%” in the definition of “Competing RMT
Parent Transaction” shall be replaced with “50%.”

“Tax” has the meaning set forth in the Tax Matters Agreement.

“Tax Matters Agreement” has the meaning set forth in the Separation Agreement.

“Tax Representation Letters” means Tax representation letters containing normal
and customary representations and covenants, substantially in compliance with
IRS published advance ruling guidelines, and with customary assumptions,
exceptions and modifications thereto, reasonably satisfactory in form and
substance to GPC Tax Counsel and RMT Parent Tax Counsel in light of the facts
and the conclusions to be reached in the RMT Parent Merger Tax Opinion and the
GPC Tax Opinions, executed by RMT Parent, SpinCo and GPC, and other parties, if
required, as reasonably agreed by the Parties.

“Tax Return” has the meaning set forth in the Tax Matters Agreement.

“Termination Fee” means $12,000,000.

“Transaction Documents” has the meaning set forth in the Separation Agreement.

“Transfer Taxes” means any stamp, gross receipts, value added, goods and
services, harmonized sales, land transfer or other transfer Taxes.

“Union Employee” means an employee who is represented by a union, works council,
employee representative body or any labor organization and, in the case of RMT
Parent and its Subsidiaries, whose representation pertains to such employee’s
employment with RMT Parent and its Subsidiaries, and, in the case of the SpinCo
Companies, whose representation pertains to such employee’s employment with the
SpinCo Companies.

“U.S. RMT Parent Employee” means any RMT Parent Employee who is employed
primarily in (or, in the case of any expatriate RMT Parent Employee, whose home
country is) the United States immediately prior to the Closing.

“U.S. SpinCo Business Employee” means any SpinCo Business Employee who is
employed primarily in or, in the case of any expatriate SpinCo Business
Employee, whose home country is, the United States immediately prior to the
Closing.

“Willful Breach” shall mean a material breach of, or failure to perform any of
the covenants or other agreements contained in, this Agreement, that is a
consequence of an act or failure to act by the breaching or non-performing
Person with actual knowledge that such Person’s act or failure to act would, or
would be reasonably expected to, result in or constitute a breach of or failure
of performance under this Agreement.

A-13

--------------------------------------------------------------------------------

 

(b)“To the knowledge,” “known by,” “known” or “aware of” (and any similar
phrase) means (i) with respect to GPC, the SpinCo Business and the SpinCo
Companies, to the actual knowledge of the individuals set forth on Appendix A of
the GPC Disclosure Letter and (ii) with respect to RMT Parent and Merger Sub, to
the actual knowledge of the individuals set forth on Appendix A of the RMT
Parent Disclosure Letter.

(c)Each of the following terms is defined in the Section set forth opposite such
term:

Term

Section

Accrued Vacation

Section 7.18(a)

Aggregate Merger Consideration

Section 2.04(a)

Agreement

Preamble

Alternative Financing

Section 7.07(b)

Alternative Financings

Section 7.07(b)

Alternative RMT Commitment Letter

Section 7.07(a)

Alternative SpinCo Commitment Letter

Section 7.07(b)

Bonus Plans

Section 7.18(d)

Burdensome Condition

Section 7.06(b)

Certificate of Merger

Section 2.02

Change in the RMT Parent Recommendation

Section 7.03(d)

Closing

Section 2.02

Commitment Letters

Section 5.08(a)

Competitive Business

Section 7.17

Confidentiality Agreement

Section 7.13(a)

Continuation Period

Section 7.18(a)

Continuing Employees

Section 7.18(a)

Distribution

Recitals

ERISA

Section 4.15(a)

ERISA Affiliate

Section 4.15(d)

Exchange Agent

Section 3.01(a)

Exchange Fund

Section 3.01(a)

Expense Reimbursement

Section 9.03(b)

Financing

Section 5.08(a)

Financing Agreements

Section 7.07(b)

Financings

Section 5.08(a)

GPC

Preamble

GPC 401(k) Plan

Section 7.18(e)

GPC Board

Recitals

GPC Board Designees

Section 2.07(a)

GPC Bonus Payments

Section 7.18(d)

GPC Common Stock

Recitals

GPC Plans

Section 4.15(b)

Initial Termination Date

Section 9.01(a)

Intellectual Property

Section 5.13(a)(i)

Intervening Event

Section 7.03(d)

Joint Board Designees

Section 2.07(a)

Lenders

Section 5.08(a)

A-14

--------------------------------------------------------------------------------

 

Merger

Recitals

Merger Consideration

Section 2.04(a)

Merger Effective Time

Section 2.02

Merger Sub

Preamble

Merger Sub Board

Recitals

Non-U.S. GPC Plans

Section 4.15(b)

Non-U.S. RMT Parent Plans

Section 5.15(b)

Notice of Superior Proposal

Section 7.03(d)(ii)(1)

Notice Period

Section 7.03(d)(ii)(2)

Parties

Preamble

Party

Preamble

PII

Section 4.13(c)

Proxy Statement

Section 7.01(a)

Registration Statements

Section 7.01(a)

Required Financial Information

Section 7.07(f)

Revised Transaction Proposal

Section 7.03(d)(ii)(2)

RMT Alternative Financing

Section 7.07(a)

RMT Borrower

Section 5.08(a)

RMT Commitment Letter

Section 5.08(a)

RMT Financing

Section 5.08(a)

RMT Financing Agreements

Section 7.07(a)

RMT Financing Transactions

Section 5.08(b)

RMT Leases

Section 5.14(a)

RMT Lenders

Section 5.08(a)

RMT Parent

Preamble

RMT Parent Board

Recitals

RMT Parent Board Designees

Section 2.07(a)

RMT Parent Capitalization Date

Section 5.03(a)

RMT Parent DC Plan

Section 7.18(e)

RMT Parent License

Section 5.13(d)

RMT Parent Material Contracts

Section 5.18(a)

RMT Parent Owned Intellectual Property

Section 5.13(a)(i)

RMT Parent Plans

Section 5.15(b)

RMT Parent Registration Statement

Section 7.01(a)

RMT Parent SARs

Section 3.04(a)

RMT Parent Stockholders’ Meeting

Section 7.02

RMT Parent Union Contracts

Section 5.16

Shared Expenses

Section 9.03(d)

Signing Transaction Documents

Section 8.02(a)

SpinCo

Preamble

SpinCo Alternative Financing

Section 7.07(b)

SpinCo Board

Recitals

SpinCo Commitment Letter

Section 4.08(a)

SpinCo Common Stock

Recitals

SpinCo Financial Statements

Section 4.07(a)

SpinCo Financing

Section 4.08(a)

A-15

--------------------------------------------------------------------------------

 

SpinCo Financing Agreements

Section 7.07(b)

SpinCo Financing Transactions

Section 4.08(b)

SpinCo Leases

Section 4.14(a)

SpinCo Lenders

Section 4.08(a)

SpinCo Material Contracts

Section 4.18(a)

SpinCo Shares

Section 2.04(a)

SpinCo Stockholder Consent

Section 4.05(c)

Surviving Corporation

Section 2.01

Termination Date

Section 9.01(a)

Title IV Plan

Section 4.15(d)

U.S. GPC Plans

Section 4.15(a)

U.S. RMT Parent Plans

Section 5.15(a)

U.S. SpinCo Plan

Section 4.15(a)

 

A-16